     Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19       Page 1 of 118




                                                                                       July 15, 2019


Level 3 Homes & Design, LLC
12055 NE Glenn Widing Dr., Suite 202
Po1iland, OR 97220
Attention: Jeremy Killian and Ryan Donato

Ladies and Gentlemen:

        This letter (the "Agreement") constitutes an agreement by and between Franklin Capital
Group, LLC (including its successors and assigns, "Lender"), and Level 3 Homes & Design
LLC, an Oregon limited liability company (herein called "Company"), pertaining to certain loans
and other credit which Lender has made or may from time to time hereafter make available to
Company. Capitalized terms used but not defined herein shall have the meanings assigned to
such terms in the Promissory Note (Term Loan), dated as of the date hereof, made by Company
to Lender (as it may be amended, restated, supplemented or otherwise modified from time to
time, the "Term Note"), in respect of the term loan made to Company on the date hereof, in an
aggregate principal amount equal to $1,600,000 (the "Term Loan").

        In consideration of the Obligations and all present and future loans and credit from time
to time made available by Lender to or in favor of Company, and in consideration of all present
and future liabilities, obligations and indebtedness of Company to Lender, howsoever created,
evidenced, existing or arising, whether direct or indirect, absolute or contingent, joint or several,
now or hereafter existing or arising, or due or to become due, and all extensions and/or renewals
thereof (herein collectively called the "Liabilities"), Company covenants and agrees as follows:

        1.    As used in this Agreement, the following terms shall have the following
respective meanings set forth below:

               "Capital Expenditure" shall mean any expenditure by a Person for (a) an asset
which will be used in a year or years subsequent to the year in which the expenditure is made
and which asset is properly classified in relevant financial statements of such Person as
equipment, real property, a fixed asset or a similar type of capitalized asset in accordance with
GAAP (as defined below), or (b) an asset relating to or acquired in connection with an acquired
business, and (c) any and all acquisition costs related to (a) or (b) above.

                "Capital Securities" shall mean shares, interests, participations or other
equivalents (however designated, whether voting or non-voting) of capital, whether now
outstanding or issued or acquired after the date hereot: including common shares, preferred
shares, membership interests in a limited liability company, limited or general partnership
interests in a partnership or any other equivalent of such ownership interest.

             "Consulting Engagement" shall mean Company's engagement of Franklin
Capital Management, LLC ("Franklin Management") as a consultant (the "Consulting
Engagement") under that certain engagement letter, dated as of the date hereof, between Franklin
Management and Company (or such other agreement evidencing such Consulting Engagement).


                                                                                      Detroit_ 16079099_ 5



                                                                                           Exhibit 1
                                                                                        Page 1 of 17
     Case 3:19-cv-01928-HZ          Document 1-1        Filed 11/27/19      Page 2 of 118




              "Corporate Guarantor" shall mean any Guarantor that is not an Individual
Guarantor. As of the date hereof, the only Corporate Guarantors are (i) Heirloom and (ii) Level
3, LLC, an Oregon limited liability company.

              "Guaranty" shall mean a guaranty in form and substance satisfactory to Lender
       pursuant to which a Person guaranties payment of all or any portion of the Liabilities.

               "Heirloom" means Heirloom Inc, an Oregon corporation.

                "Individual Guarantor" shall mean each Guarantor that is a natural person. As
of the date hereof, the Individual Guarantors are Jeremy Paul Killian and Ryan Michael Donato.

                "Key Man Life Insurance Policy" shall mean a "key man life insurance policy"
insuring the life of Jeremy Paul Killian, to be in the face amount of at least $1,600,000 (or such
lesser amount as agreed by Lender in its sole discretion) to be obtained by Company and
collaterally assigned to Lender within 30 days of the date hereof.

                "Loan Documents" shall mean, collectively, this Letter Agreement, the Note,
any other promissory notes evidencing other loans made by Lender to Company, any guaranties,
mortgage, security agreement, any swap agreements, other interest rate protection agreements,
derivative agreements, any certificates (including, for the avoidance of doubt, the Perfection
Certificate, dated as of the date hereof and executed by Company and each of the Guarantors),
and any other or document, instrument or agreement evidencing, securing or relating to this
Agreement, together with any and all modifications and amendments to any of the foregoing.

               "Material Adverse Effect" shall mean a material, adverse effect on (i) the
business, property or condition (financial or otherwise) of Company, any subsidiary of Company
or any Guarantor; (ii) Company's, any subsidiary's or any Guarantor's ability to perform its
obligations hereunder or any other Loan Document to which it is a party, or (iii) the validity or
enforceability of this Agreement or any other Loan Document.

               "Organizational Documents" shall mean, with respect to any Person, its articles
of incorporation, articles of organization, bylaws, operating agreement, partnership agreement,
declaration of trust or other trust agreement, or such other applicable organizational documents,
including all of the exhibits thereto.

       2.     Each loan or other extension of credit made by Lender to or otherwise in favor of
Company shall be evidenced by and subject to a promissory note or other agreement or evidence
of indebtedness acceptable to Lender, and executed and delivered by Company unto Lender.

        3.     Company represents and warrants to Lender, and such representations and
warranties shall be deemed to be continuing representations and warranties during the entire life
of this Agreement, and thereafter, so long as any Liabilities remain unpaid and outstanding:

       (a)     Organization and Existence.



                                                2
                                                                                    Detroit_ I 6079099_5



                                                                                         Exhibit 1
                                                                                      Page 2 of 17
Case 3:19-cv-01928-HZ        Document 1-1        Filed 11/27/19       Page 3 of 118




       (i)     As of the date hereof, Company's only subsidiary 1s Heirloom, and
               Heirloom has no subsidiaries.

       (ii)    Company and each of its subsidiaries (i) is duly organized, validly
               existing and in good standing as a corporation, general partnership, limited
               partnership or limited liability company, as applicable, under the laws of
               the state in which it is incorporated, organized, or formed; (ii) has all
               necessary power and authority and full legal right to own its property and
               to carry on its businesses; and (iii) has all necessary power and authority,
               and full legal right, to enter into this Agreement and each of the other
               Loan Documents to which it is a party, and to perform, observe and
               comply with all of its agreements and obligations under this Agreement
               and the other Loan Documents;

       (iii)   Each Corporate Guarantor (i) is duly organized, validly existing and in
               good standing as a corporation, general partnership, limited partnership or
               limited liability company, as applicable, under the laws of the state in
               which it is incorporated, organized, or formed; (ii) has all necessary power
               and authority and full legal right to own its property and to carry on its
               businesses; and (iii) has all necessary power and authority, and full legal
               right, to enter into this Agreement and each of the other Loan Documents
               to which it is a party, and to perform, observe and comply with all of its
               agreements and obligations under this Agreement and the other Loan
               Documents;

       (iv)    Company and each Corporate Guarantor has provided Lender with true,
               correct and complete copies of its Organizational Documents. All of the
               Organizational Documents are unmodified since the date delivered to
               Lender and are in full force and effect;

 (b)   Due Authorization.

       (i)     The execution and delivery by Company of this Agreement and the other
               Loan Documents to which Company is a party, the execution and delivery
               by each Corporate Guarantor of each of the Loan Documents to which it is
               a party, the performance by Company and each Corporate Guarantor of all
               of its agreements and obligations under such documents and the making of
               the borrowings contemplated by this Agreement have been duly
               authorized by all necessary action on the part of Company and such
               Corporate Guarantor, as applicable, and do not and will not (i) contravene
               any provision of its Organizational Documents; (ii) conflict with, or result
               in a breach of the terms, conditions or provisions of, or constitute a default
               under, or result in the creation of any lien (other than those in favor of
               Lender pursuant to the Loan Documents) upon any of its property under
               any agreement, indenture, mortgage or other instrument to which it is a
               party or by which it is bound or affected; (iii) violate or contravene any
               provision of any law, rule or regulation (including, without limitation, the


                                         3
                                                                              Detroit_ I 6079099_5



                                                                                   Exhibit 1
                                                                                Page 3 of 17
Case 3:19-cv-01928-HZ        Document 1-1       Filed 11/27/19      Page 4 of 118




               Regulations of the Board of Governors of the Federal Reserve System) or
               any order, ruling or interpretation thereunder or any decree, order or
               judgment of any court or governmental or regulatory authority, bureau,
               agency or official binding on it; or (iv) require any waivers, consents or
               approvals by any of its creditors or trustees for its creditors.

       (ii)    Each Corporate Guarantor (i) is duly organized, validly existing and in
               good standing as a corporation, general partnership, limited partnership or
               limited liability company or trust under the laws of the state in which it
               was organized; (ii) has all necessary power and authority and full legal
               right to own its property and to carry on its businesses; and (iii) has all
               necessary power and authority, and full legal right, to enter into each of
               the Loan Documents to which it is a party, and to perform, observe and
               comply with all of its agreements and obligations under each of the Loan
               Documents to which it is a paiiy.

       (iii)   Except as to matters which Company or a Corporate Guarantor has
               procured, obtained or performed prior to or concurrently with Company's
               execution and delivery of this Agreement, no approval, consent, order,
               authorization or license by, or giving notice to, or taking any other action
               with respect to, any governmental or regulatory authority or agency is
               required under any provision of any applicable law for (i) Company's
               execution and delivery of this Agreement and the other Loan Documents
               to which it is a party or Company's performance of its obligations under
               this Agreement and the other Loan Documents and the borrowings
               contemplated by this Agreement, (ii) the execution and delivery by any
               Guarantor of any Loan Documents to which it is a party or such
               Guarantor's performance of its obligations under such other Loan
               Documents, or (iii) the continuing legality, validity, binding effect,
               enforceability or admissibility in evidence of this Agreement and the other
               Loan Documents.

 (c)   Material Adverse Effect. There are no actions, suits or proceedings pending or, to
       the actual knowledge of Company, threatened against Company, any subsidiary or
       any Guarantor, which could, if determined adversely to Company, such subsidiary
       or such Guarantor, reasonably be expected to have a Material Adverse Effect
       upon Company, such subsidiary or such Guarantor.

 (d)   Loan Documents. Each Loan Document to which Company or any Guarantor is a
       party constitutes the legal, valid and binding obligation of Company and such
       Guarantor, enforceable against Company and such Guarantor in accordance with
       its terms (except as such enforceability may be limited by bankruptcy, insolvency
       or similar laws generally affecting the enforcement of creditor's rights).

 (e)   No Default. No event has occurred and is continuing, and no condition exists,
       which constitutes (or would, with the provision of notice or the passage of time,
       or both, constitute) an Event of Default. Neither Company nor any Guarantor has


                                         4
                                                                            DctroiU 6079099 _5



                                                                                 Exhibit 1
                                                                              Page 4 of 17
     Case 3:19-cv-01928-HZ          Document 1-1        Filed 11/27/19       Page 5 of 118




              any right to rescind, cancel or terminate this Agreement or any other Loan
              Document.

       (t)    Financial Statements. All of the financial statements of Company, each subsidiary
              of Company, and each Guarantor delivered to Lender in connection with the
              transactions contemplated by the Loan Documents have been prepared in
              accordance with generally accepted accounting principles consistently applied
              ("GAAP"), and fairly present in all material respects the financial condition of
              Company, such subsidiary and such Guarantor as of the dates on which the same
              were prepared. There are no material liabilities or obligations, secured or
              unsecured (whether accrued, absolute or actual, contingent or otherwise), not
              reflected in such financial statements, which, in accordance with GAAP, should
              have been reflected ,therein. From the date of the most recent financial statements
              provided to Lender until the date hereof, there has been no materially adverse
              change in the financial condition of Company, any subsidiary of Company or any
              Guarantor.

       (g)    Tax Returns. Each of Company and its subsidiaries, and each Guarantor has filed
              all federal, state and other tax returns required to be filed in respect of all taxing
              periods prior to the date of this Agreement (or has been granted extensions with
              respect to same), and has paid or made reasonable provision, in accordance with
              applicable laws for the payment of all taxes (if any) which have or may become
              due and payable pursuant to any such returns (or pursuant to any matters raised by
              audits). Each of Company, each of its subsidiaries and each Guarantor has paid or
              caused to be paid all real and personal property taxes and assessments and other
              governmental charges lawfully levied or imposed on or against Company, such
              subsidiary or Guarantor or its property (other than those presently payable without
              payment of interest or penalty and those which are subject to contests initiated in
              good faith and diligently prosecuted and as to which adequate reserves have been
              provided).

       (h)    Solvency. Company does not intend to, and does not believe that it will, incur
              debts beyond its ability to pay as they mature, taking into account the timing of
              and amounts of cash to be received by it and the timing of the amounts of cash to
              be payable on or in respect of its indebtedness. Company is solvent, and, giving
              effect to the closing of the transactions contemplated by this Agreement and the
              disbursement of the proceeds of any loans from Lender, shall remain solvent.

       (i)    Encumbrances. There are no security interests in, or liens, mortgages, or other
              encumbrances on, any of Company's or any Guarantor's property or assets,
              except Permitted Liens (as defined below).

       4.       So long as Lender shall have any commitment or obligation, if any, to make or
extend loans, advances or other credit to or in favor of Company, and so long as any Liabilities
remain unpaid and/or outstanding, Company covenants and agrees that it shall and it shall cause
each of its subsidiaries, each Corporate Guarantor and each of its subsidiaries to:



                                                5
                                                                                     Dctroit_l 6079099_S



                                                                                          Exhibit 1
                                                                                       Page 5 of 17
Case 3:19-cv-01928-HZ        Document 1-1        Filed 11/27/19       Page 6 of 118




 (a)   Furnish to Lender, or cause to be furnished to Lender, in each case, in form and
       detail and on a reporting basis satisfactory to Lender, the following:

       (i)     as soon as available, and in any event not later than 60 days after and as of
               the end of each fiscal year of Company, consolidated and consolidating
               financial statements of Company and its consolidated subsidiaries for and
               as of the end of each such fiscal year, containing the consolidated and
               consolidating balance sheets of Company and its consolidated subsidiaries
               as of the close of each such fiscal year, consolidated and consolidating
               statements of income and retained earnings and a statement of cash flows
               of Company and its consolidated subsidiaries for each such fiscal year,
               and such other comments and financial details as are usually included in
               similar reports. Such financial statements shall be prepared in accordance
               with GAAP, shall be in such detail as Lender may reasonably require, and
               shall be audited by independent certified public accountants of recognized
               standing selected by Company and acceptable to Lender;

       (ii)     as soon as available, and in any event not later than 15 days after and as
               of the end of each month of each fiscal year of Company (or, in the case of
               the month ending July 31, 2019, by August 1, 2019), consolidated and
               consolidating financial statements of Company and its consolidated
               subsidiaries, containing the balance sheet of Company and its consolidated
               subsidiaries as of the end of each such month, consolidated and
               consolidating statements of income and retained earning and a statement
               of cash flows for Company and its consolidated subsidiaries for such
               month and for the portion of the fiscal year of Company through the end
               of the month then ending, and such other comments and financial details
               as are usually included in similar reports. Such financial statements shall
               be prepared in accordance with GAAP, shall be satisfactory to Lender in
               its sole discretion, and shall be certified as to accuracy and fairness by the
               chief executive or chief financial officer of Company (or, if none exists,
               such other officer with similar duties and responsibilities and familiarity
               with Company's finances and operations);

       (iii)   simultaneous with the delivery to Lender of the respective financial
               statements required in sub-sections (i) and (ii) above, a compliance
               certificate in form and detail satisfactory to Lender, certified by the chief
               financial officer of such Company, certifying that, as of the date thereof,
               to the best of each such person's knowledge, no Default or Event of
               Default sh al 1 have occurred and be continuing or exist, or if any Default or
               Event of Default shall have occurred and be continuing or exist,
               specifying, in detail, the nature and period of existence thereof and any
               action taken or proposed to be taken by Companies in respect thereof;

       (iv)    as soon as available, and in any event within 15 days after and as of the
               end of each month, agings of Company's and its subsidiaries' accounts
               receivable and accounts payable and an inventory report of Company and


                                         6
                                                                              Detroit_l 6079099_5



                                                                                   Exhibit 1
                                                                                Page 6 of 17
Case 3:19-cv-01928-HZ        Document 1-1        Filed 11/27/19      Page 7 of 118




                its subsidiaries for and as of the end of each such month, each in form
                satisfactory to Lender, certified by a duly authorized member of Company
                and its subsidiaries;

       (v)      (a) within 15 days after filing, the federal income tax returns for Company
                and each of its consolidated subsidiaries, including all schedules thereto
                and (b) within 15 days after filing, the federal payroll tax returns for
                Company and each of its consolidated subsidiaries, including all schedules
                thereto;

       (vi)     within 15 days after and as of the end of each month of each fiscal year of
                Company, statements for each bank account maintained by Company;

       (vii)    (A) as soon as available, and in any event within 60 after each year, a
                personal financial statement for each Individual Guarantor as of the last
                day of the preceding year, in form acceptable to Lender and certified by
                such Individual Guarantor as to the accuracy and completeness, and (B)
                within 10 days of filing, a copy of each Individual Guarantor's federal
                income tax return, including all schedules thereto; and

       (viii)   promptly, at such times as Lender may reasonably require, in form and
                detail satisfacto1y to Lender, such other information and reports as may be
                required under the terms of any Loan Documents or as Lender may
                reasonably request from time to time.

 (b)   Promptly inform Lender of the occurrence of any Event of Default, or any
       condition or event which, with the giving of notice or the passage of time, or both,
       would constitute an Event of Default (any such condition or event, a "Default"),
       under any of the Liabilities or Loan Documents, and of any condition or event
       which has had or could have a material adverse effect upon Company's business,
       properties, financial condition or its ability to observe, perform or comply with its
       liabilities and obligations hereunder or otherwise in respect of any of the
       Liabilities or the Loan Documents.

 (c)   (i) Keep proper books of record and account in which full and correct entries shall
       be made of all of its financial transactions and its assets and businesses so as to
       permit the presentation of financial statements (including, without limitation,
       those financial statements to be delivered to Lender pursuant to Section 4(a)
       above) prepared in accordance with GAAP; provided that (x) Lender, in its sole
       discretion, may require Company to employ a certified public accountant
       acceptable to Lender to maintain such books and records and (y) within 90 days
       from the date of this Agreement, such books and records shall be maintained in
       QuickBooks Online and (ii) permit Lender, or its attorneys, accountants or other
       representatives, upon reasonable advance notice (unless a Default or Event of
       Default has occurred and is continuing, in which case such notice shall not be
       required), to visit all of Company's and each of its consolidated subsidiaries'
       offices and to make inquiries as to Company's and such subsidiary's financial


                                         7
                                                                             Dctroll_ 16079099 _5



                                                                                  Exhibit 1
                                                                               Page 7 of 17
Case 3:19-cv-01928-HZ        Document 1-1        Filed 11/27/19       Page 8 of 118




       matters with their respective directors, members, managers, officers, employees,
       and independent certified public accountants; and permit Lender, or its attorneys,
       accountants or other representatives, to inspect, audit and examine Company's
       and each of its respective consolidated subsidiaries' books, accounts, records,
       ledgers and assets and properties of every kind and description, wherever located
       (including, for the avoidance, as maintained in QuickBooks Online), at all
       reasonable times. Company shall reimburse Lender for all reasonable costs and
       expenses incurred by Lender in connection with such inspections, examinations
       and audits, and to pay to Lender such fees as Lender may reasonably charge in
       respect of such inspections, examinations and audits (including, for the avoidance
       of doubt, in connection with any assistance Lender may provide in order to
       comply with Section 4(a)), or as otherwise mutually agreed upon by Company
       and Lender.

 (d)   Maintain insurance of the type and in the manner set forth in Section 4(k) of the
       Continuing Security Agreement, dated as of the date hereof, between Company
       and Lender and the other debtors party thereto from time to time.

 (e)   Preserve and maintain its existence and all of its rights, franchises and privileges.

 (i)   Comply with all applicable laws, and will promptly notify Lender in the event that
       Company or any of their respective subsidiaries receives any notice, claim or
       demand from any governmental authority asserting the violation of any applicable
       legal requirement which could reasonably be expected to have a material adverse
       effect upon Company or any of its subsidiaries.

 (g)   Obtain all such approvals, consents, orders, authorizations and licenses from, give
       all such notices promptly to, register, enroll or file all such agreements,
       instruments or documents promptly with, and promptly take all such other action
       with respect to, any governmental authority, regulatory agency or official or any
       central bank or other fiscal or monetary authority, agency or official, as may be
       required from time to time under any provision of any applicable law:

       (i)     for the performance by Company, such Corporate Guarantor or such
               subsidiary of any of its agreements or obligations under the Term Note,
               this Agreement or any other Loan Document to which it is a party or for
               the payment by Company, such Corporate Guarantor or such subsidiary to
               Lender of any sums which shall become due and payable by it thereunder;

       (ii)    to ensure the continuing legality, validity, binding effect or enforceability
               of the Term Note or any other Loan Document;

       (iii)   to continue the proper operation of the business and operations of
               Company, each Corporate Guarantor and each of their respective
               subsidiaries.

 (h)   (i) Cause any newly formed or acquired direct or indirect subsidiary to (x)
       become a Guarantor and (y) cause Lender to have a first priority security interest

                                         8
                                                                               Detroit_ 16079099_5



                                                                                    Exhibit 1
                                                                                 Page 8 of 17
Case 3:19-cv-01928-HZ       Document 1-1        Filed 11/27/19      Page 9 of 118




       in all of its assets, and take all such actions requested by Lender in order to
       perfect Lender's security interest therein and (ii) without limiting the foregoing
       clause (i), execute, acknowledge and deliver, or cause to be executed,
       acknowledged and delivered, any and all further assurances reasonably requested
       by Lender from time to time in order to give full effect to any of the Loan
       Documents.

 (i)   Use the proceeds of any loans from Lender only for (i) working capital, (ii)
       general corporate purposes, (iii) the payments of costs, fees and expenses in
       connection with this Agreement, the other Loan Documents, and the Consulting
       Engagement and (iv) the repayment or consolidation of certain indebtedness for
       borrowed money or other financing obligations of Company existing prior to the
       date of this Agreement, including but not limited to bank financings and merchant
       advance obligations (in each case in this clause (iv) which may have been
       acquired by Lender from the provider of such financing arrangement).

 U)    (i) Keep its assets, whether now owned or hereafter acquired, free of any lien,
       charge or claim (other than the (x) liens for taxes or assessments or governmental
       charges or levies not yet due or delinquent, or which can thereafter be paid
       without penalty, or which are being contested in good faith by proceedings
       diligently pursued, (y) any other lien, encumbrance or charge acceptable to and
       approved in writing by Lender and (z) the liens and encumbrances arising under
       the Loan Documents (collectively, "Permitted Liens")); and (ii) not encumber its
       assets, whether now owned or hereafter acquired, or any portion thereof or
       interest therein, permit any lien, levy, attachment or restraint to be made or filed
       against its assets, whether now owned or hereafter acquired, or any portion
       thereof or interest therein or permit any receiver or assignee for the benefit of
       creditors to be appointed to take possession of its assets, whether now owned or
       hereafter acquired, or any portion thereof.

 (k)   Deliver to Lender the following, each of which shall be in form and substance
       acceptable to Lender: (a) executed landlord waivers or other collateral access
       agreements with respect to all locations leased by Company or any Corporate
       Guarantor; and (b) executed bailee letters with respect to all locations at which
       Company stores any inventory or other assets.

 (I)   Subject to the occurrence of any Default or Event of Default, and upon the written
       request of Lender, use commercially reasonable efforts to make such financial
       adjustments (including with respect to compensation and other budgetary matters)
       that Lender believes in good faith will improve the overall financial stability of
       the Company and its subsidiaries as a whole.

 (m)   (i) Maintain all of its bank accounts with a bank that has entered into a control
       agreement with Lender with respect to such accounts in form and substance
       satisfactory to Lender and (ii) permit Lender to have "view access" to each of its
       bank accounts.



                                        9
                                                                            Detroit_l 6079099_5



                                                                                 Exhibit 1
                                                                              Page 9 of 17
    Case 3:19-cv-01928-HZ          Document 1-1         Filed 11/27/19       Page 10 of 118




       (n)    (i) Utilize ADP (or such other payroll service vendor satisfactory to Lender in its
              sole discretion) for the purposes of managing payroll and withholding taxes, (ii)
              promptly upon receipt, furnish to Lender payroll reports from such payroll service
              vendor evidencing current payment (or deposit, as the case may be) of all
              employer and employee withholding taxes and assessments and (iii) take such
              actions as may be required by ADP (or such other satisfactory payroll service) in
              order to authorize Lender to have full access to all reports and other information
              that such vendor makes available to Company or such Corporate Guarantor.

       (o)    With respect to Company only, hire a chief executive officer or chief financial
              officer reasonably acceptable to Lender within 90 days of the date hereof, which
              officer shall (x) have such duties and responsibilities typical of such office and (y)
              receive aggregate compensation reasonably acceptable to Lender.

       (p)    With respect to Company only, if requested by Lender, request inforce
              illustrations with respect to the Key Man Life Insurance Policy from an insurance
              company satisfactory to Lender, and deliver such illustrations to Lender promptly
              upon receipt thereof.

       (q)    Maintain the Key Man Life Insurance Policy in full force and effect

       (r)    With respect to Company only, within one business day of receipt by Company of
              the proceeds of the Term Loan, use a portion of the proceeds of the Term Loan as
              specified under the heading "Paid out of Proceeds by Company" in the Closing
              Statement and Authorization dated as of the date hereof (if any) and executed by
              Company (the "Closing Statement").

       5.      So Jong as Lender shall have any commitment or obligation, if any, to make or
extend loans, advances or other credit to or in favor of Company, and so long as any Liabilities
remain unpaid and/or outstanding, Company covenants and agrees that it shall not and it shall not
permit any of its subsidiaries or any Corporate Guarantor or any of its subsidiaries to:

       (a)    Modify, amend or terminate any of its Organizational Documents, or permit any
              of its Organizational Documents to be modified, amended or terminated, without
              the prior written consent of Lender. Lender's consent to any such modification,
              amendment or termination shall not be unreasonably withheld, provided (a) that
              there shall be no Default or Event of Default at the time of Company's request for
              such consent, and (b) the proposed modification, amendment or termination does
              not (with the provision of notice or the passage of time, or both) violate any
              provision of any Loan Document.

       (b)    Directly or indirectly (i) except in the ordinary course of business, sell, transfer,
              lease, assign or otherwise dispose of all or any portion of its assets or any interest
              therein; (ii) except for Permitted Liens, encumber, hypothecate, create a security
              interest or create or permit any lien upon or affecting its assets or any portion
              thereof or interest therein; (iii) assign, transfer or encumber any interest of
              Company or any of its subsidiaries under this Agreement or under any other Loan


                                                10
                                                                                     Dctroit_ 16079099_5



                                                                                          Exhibit 1
                                                                                      Page 10 of 17
Case 3:19-cv-01928-HZ        Document 1-1         Filed 11/27/19       Page 11 of 118




        Document; (iv) purchase, acquire, issue or redeem any of its Capital Securities or
        make any material change in its capital structure; (v) change its name, consolidate
        with or merge into any other Person or permit any other Person to merge into it;
        or (vi) enter into any sale-leaseback transaction.

  (c)   Directly or indirectly, become or remain obligated for         any indebtedness for
        borrowed money, or for any indebtedness incurred in             connection with the
        acquisition of any property, real or personal, tangible or     intangible, except: (i)
        indebtedness to Lender and (ii) current unsecured trade        payables and accrued
        liabilities arising in the ordinary course of its business.

  (d)   Directly or indirectly, (i) make any loan, investment, advance or extension of
        credit to any Person, (ii) purchase, create or acquire all or substantially all of the
        properties or assets of any other Person or any Capital Securities of any other
        Person, (iii) incur any obligation as surety or guarantor, other than in the ordinary
        course of business, (iv) enter into any transaction with an affiliate that is not on an
        arms' length basis or otherwise on terms and conditions as favorable to Company
        as would be obtainable in a transaction with a Person that is not an affiliate or (v)
        subordinate any indebtedness due it from any Person to indebtedness of other
        creditors of such Person.

  (e)   Pay any dividends or make any other distributions (whether in cash, securities or
        other property) with respect to any of its Capital Securities, including but not
        limited to repayment of any loans made by any of its members or shareholders,
        return of capital contributions, distributions upon termination, liquidation or
        dissolution, or any development, property management, accounting or other fees
        payable to any of its members or shareholders; provided that (i) Company and any
        Corporate Guarantor may pay cash dividends or distributions to its shareholders,
        partners or members, as applicable, from time to time during a year to the extent
        necessary to enable such shareholders, partners, or members to pay income taxes
        for such year and make estimated income tax payments to satisfy their liabilities
        under federal and state income tax law for such year which arise solely from such
        shareholders', partners', members', status as a shareholder, partner, or member, as
        applicable, of Company and (ii) any of Company's subsidiaries or any Corporate
        Guarantor's subsidiaries may make any such dividends or other distributions to
        Company or such Corporate Guarantor, as applicable.

  (t)   Terminate the Consulting Engagement or otherwise breach its obligations with
        respect thereto.

  (g)   Make or incur any (i) Capital Expenditures other than in the ordinary course of
        business, or as Lender may otherwise agree in writing or (ii) other expenditure
        that is not, in the good faith judgment of Company, reasonably necessary for the
        purpose of carrying out its business or the business of its subsidiaries (as
        applicable), or that would otherwise impede Company's or any Corporate
        Guarantor's ability to perform its obligations hereunder or under any other Loan
        Document to which it is a party.


                                          11
                                                                                Detroit_ I 6079099 _5



                                                                                    Exhibit 1
                                                                                Page 11 of 17
    Case 3:19-cv-01928-HZ          Document 1-1        Filed 11/27/19      Page 12 of 118




       (h)     Make any payment of wages, salary, bonus or other compensation to any of
               Company's or any Corporate Guarantor's equityholders, officers, directors,
               managers, or their respective family members or affiliates in excess of $200,000
               in the aggregate in any fiscal year of Company, or such greater amount as agreed
               in writing by Lender in its reasonable discretion.

       6.      Expenses; Taxes; Indemnity.

       (a)     Company hereby agrees to pay all stamp, document, transfer, recording, filing,
               registration, search, sales and excise fees and taxes and all similar impositions
               (excluding taxes on the overall net income or gross receipts of Lender) now or
               hereafter determined by Lender to be payable in connection with this Agreement
               or any other Loan Document or any other documents, instruments or transactions
               pursuant to or in connection herewith or therewith, and Company agrees to save
               Lender harmless from and against any and all present or future claims, liabilities
               or losses with respect to or resulting from any omission to pay or delay in paying
               any such fees, taxes or impositions.

       (b)    Company hereby agrees to reimburse and indemnify Lender, its affiliates and
              their respective investors, officers, directors, employees, advisors and agents
              (collectively, the "Indemnified Pai1ies") from and against any and all losses,
              liabilities, claims, damages, expenses, obligations, penalties, actions, judgments,
              suits, costs or disbursements of any kind or nature whatsoever (including, without
              limitation, the fees and disbursements of counsel for such Indemnified Party in
              connection with any investigative, administrative or judicial proceeding
              commenced or threatened, whether or not such Indemnified Party shall be
              designated a party thereto) that may at any time be imposed on, asserted against
              or incurred by such Indemnified Party as a result of, or arising out of, or in any
              way related to or by reason of, this Agreement or any other Loan Document or
              any transaction from time to time contemplated hereby or thereby, but excluding
              any such losses, liabilities, claims, damages, expenses, obligations, penalties,
              actions, judgments, suits, costs or disbursements resulting solely from the gross
              negligence or willful misconduct of such Indemnified Party, as finally determined
              by a court of competent jurisdiction.

        7.    Company shall pay Lender a commitment fee in an aggregate principal amount
equal to 2.75% of the Term Loan, which fee shall be earned, due and payable upon the making
of the Term Loan, and paid to Lender by deducting such amount from the total Term Loan
proceeds advanced to Company.

        8.     (a) Company and/or certain of its subsidiaries or affiliates have certain existing
indebtedness owing to third parties (collectively, the "Third Parties") for borrowed money or
other financing obligations, including but not limited to bank financings and merchant advance
obligations (the "Existing Indebtedness"). Company acknowledges and agrees that: (i) the
amount of the Existing Indebtedness is accurately reflected on the Closing Statement and is due
and owing without set off or defenses of any kind; (ii) Lender may purchase (or may have
purchased) all or any portion of the Existing Indebtedness from the Third Parties at a discount (a


                                               12
                                                                                    Detro1t_l 6079099_5



                                                                                        Exhibit 1
                                                                                    Page 12 of 17
    Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19      Page 13 of 118




"Purchase Discount") and may enforce such Existing Indebtedness at par; (iii) any portion of the
Existing Indebtedness purchased by Lender shall be consolidated into and shall constitute part of
the Term Loan on a dollar for dollar basis based on the par value of such Existing Indebtedness
and shall, together with any Withheld Proceeds (as defined below) reduce the cash proceeds of
the Term Loan otherwise available for disbursement; provided that, Lender may, in its sole
discretion, elect to consolidate such purchased Existing Indebtedness into the Term Loan on a
less than dollar for dollar basis; (iv) Lender has no fmiher obligations to Company with respect
to the Existing Indebtedness; and (v) any portion of the Existing Indebtedness not purchased by
Lender (as determined by Lender in its sole discretion) must be paid in full either: (x) upon
closing of the Term Loan, in which case a portion of the Term Loan proceeds may be disbursed
directly to pay such portion of the Existing Indebtedness or (y) at such later date as Lender may
determine in its sole discretion, in which case Lender may withhold proceeds of the Term Loan
(the "Withheld Proceeds") in order to satisfy the Existing Indebtedness not so prepaid ("Unpaid
Existing Indebtedness") in the future. Company acknowledges and agrees that as of the date
hereof, there is Unpaid Existing Indebtedness owing to each of Last Chance Funding Inc., 1
Global Capital, LLC and Trenen Capital, Inc., and the total Withheld Proceeds in connection
therewith is $50,000.

        (b) Company also acknowledges and agrees that Lender may have been able to (or, with
respect to Unpaid Existing Indebtedness, may be able to) negotiate, on behalf of Company, with
the providers of certain of the Existing Indebtedness for the repayment of such Existing
Indebtedness in an amount below the par value of such Existing Indebtedness (such difference,
the "Repayment Discount"). In consideration of Lender making the Term Loan, Company
agrees that 100% of such Repayment Discount shall be, in such amounts as directed by Lender
in its sole discretion, either (1) paid to Lender for its own account (which such payment shall
not reduce the principal amount of the Term Loan or any of the Liabilities) or (2) deposited into
the Cash Collateral Account for application to future regularly scheduled payments due in
respect of the Term Note and the Consulting Engagement (or for other purposes acceptable to
Lender in its sole discretion). The Repayment Discount shall be distributed in accordance with
the preceding sentence either (i) directly out of the proceeds of the Term Loan when made or
(ii) with respect to any Unpaid Existing Indebtedness, out of the Withheld Proceeds not used by
Lender for the repayment of such Unpaid Existing Indebtedness.

        9.      Without in any way whatsoever limiting or affecting Lender's right to make
demand for payment of all or any part of any of the Liabilities which may, at any time, be
payable upon demand, Company hereby acknowledges and agrees that, in addition to any and all
other provisions set forth in any of the Loan Documents relating to any Default or Event of
Default thereunder, an Event of Default shall also occur under the Liabilities and the Loan
Documents in the event that there shall be any change, for any reason whatsoever, in (i) the
management of Company, which could, in the sole discretion and judgment of Lender, have a
material adverse effect upon Company and/or its ability to pay or perform any of its liabilities or
obligations in respect of the Liabilities and the Loan Documents or (ii) the ownership or control
of Company.

        I 0.   A portion of the Term Loan in an aggregate principal amount equal to
$128,380.52 shall be disbursed into a cash collateral account in the name of Lender (or such
other Person as directed by Lender) (the "Cash Collateral Account), which amount represents the

                                                13
                                                                                    Dctroit_ J 6079099_5



                                                                                         Exhibit 1
                                                                                     Page 13 of 17
    Case 3:19-cv-01928-HZ          Document 1-1        Filed 11/27/19      Page 14 of 118




aggregate amount of regularly scheduled payments due in respect of the Term Note and the
Consulting Engagement on each of August 15, 2019 and September 15, 2019. Company hereby
authorizes Lender to apply such amounts as required under the Term Note and the Consulting
Engagement when due.

        11.    Any failure by Company to fully observe, perform or otherwise comply with any
of the covenants or agreements of Company set fotih in this Agreement shall constitute an Event
of Default under the Liabilities and the Loan Documents, and Lender shall be entitled to exercise
any and all rights and remedies available to or otherwise conferred upon Lender as a result
thereof, whether by agreement, by law or otherwise.

        12.    Company hereby acknowledges and agrees that Company's compliance with
the terms and conditions set forth herein, and the absence of any Default or Event of
Default by Company in the observance or performance of any of the covenants or
agreements of Company hereunder, shall not in any way limit, restrict or otherwise affect
or impair Lender's right or ability to make demand for payment of any or all of the
Liabilities which may be on a demand basis at any time in Lender's sole and absolute
discretion, with or without reason or cause, and the existence of any Default or Event of
Default hereunder shall not be the sole reason or basis for enabling Lender to make
demand for payment of all or any part of such Liabilities.

       13.    All accounting terms not specifically defined m this Agreement shall be
determined and construed in accordance with GAAP.

        14.   No forbearance on the part of Lender in enforcing any of its rights or remedies
under this Agreement or any other Loan Document, nor any renewal, extension or rearrangement
of any payment or covenant to be made or performed by Company hereunder or any such other
Loan Document, shall constitute a waiver of any of the terms of this Agreement or such Loan
Document or of any such right or remedy.

         15.     This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Michigan. Company irrevocably submits to the non-exclusive
jurisdiction of any United States federal court sitting in the Eastern District of Michigan or any
state court in Oakland County in the State of Michigan in any action or proceeding arising out of
or relating to this Agreement, and Company irrevocably agrees that all such claims may be heard
and determined in any such court and irrevocably waives any present and future objection it may
have as to the venue of any action or proceeding brought in that court, or that that court is an
inconvenient forum. Any suit brought by Company related to this Agreement or the Loan
Documents may only be brought in the United States federal court sitting in the Eastern District
of Michigan or in a state court in Oakland County in the State of Michigan. Nothing herein shall
limit the right of Lender to bring any action or proceeding against Company in the courts of any
other jurisdiction if necessary or convenient to effect the relief sought.

        16.   Company agrees to pay to or reimburse Lender, upon demand, for all costs and
expenses (including, without limitation, reasonable attorneys' fees, whether in-house or outside
counsel) incurred by Lender in connection with the documentation, preparation, execution,
delivery, amendment, administration and performance of this Agreement, the other Loan


                                                14
                                                                                    Detro i l_ I 6079099_ 5



                                                                                        Exhibit 1
                                                                                    Page 14 of 17
    Case 3:19-cv-01928-HZ            Document 1-1        Filed 11/27/19       Page 15 of 118




Documents, and otherwise in respect of the Liabilities, and the consummation and the closing of
the transactions contemplated hereby or thereby, any Default or Event of Default under or in
respect of any of the Liabilities or in collecting or in attempting to collect any of the Liabilities,
in perfecting, maintaining or defending any of Lender's liens or security interests (or the priority
thereof), if any, in any collateral securing any part of any of the Liabilities, or otherwise in
enforcing any of Lender's rights or remedies under any of the Loan Documents or otherwise in
respect of any of the Liabilities. Company waives any rights to assert against Lender, any
defense (legal or equitable), set-off, counterclaim, or claim which Company may now or at any
time hereafter have against Lender or any other party liable to Lender or that may arise, directly
or indirectly from the present or future lack of perfection, sufficiency, validity, or enforceability
of the Liabilities or any security therefor.

        17.    This Agreement shall inure to the benefit of and shall be binding upon the parties
hereto and their respective successors and assigns; provided, however, that Company shall not
assign or transfer any of its rights or obligations hereunder or otherwise in respect of any of the
Liabilities without the prior written consent of Lender. Company acknowledges that Lender
may, at any time, assign its rights under this Agreement and any other Loan Document, including
without limitation Lender's rights to payment and enforcement of the Liabilities.

         18.    Company acknowledges that Lender, its investors, principals and/or affiliates may
be (a) providing debt financing, equity capital or other services (including financial advisory or
consulting services) to other companies in respect of which Company and its subsidiaries may
have conflicting interests regarding the transactions described herein or otherwise or (b) engaged
in a broad range of transactions (including providing merchant cash advances or merchant
consumer financing) that may involve interests that differ from the interests of Company and its
subsidiaries. Without limiting the foregoing, certain providers of merchant cash advances
(including providers who may have provided merchant cash advances to the Company), or their
principals, may be referral sources to Lender and may also be investors in Lender or an affiliate
of Lender. Company further acknowledges that neither Lender, its investors, principals and/or
affiliates have any obligation to disclose such interests and transactions to Company or its
subsidiaries by virtue of any fiduciary, advisory or agency relationship, and Company and its
subsidiaries waive, to the fullest extent permitted by law, any actual or alleged conflict of
interest, and any claims they may have against, Lender, its investors, principals and/or affiliates,
for breach of fiduciary duty or alleged breach of fiduciary duty, and agree that Lender, its
investors, principals and or affiliates shall have no liability (whether direct or indirect) to
Company and its subsidiaries in respect of such a conflict of interest or fiduciary duty claim, or
to any person alleging a conflict of interest or asserting a fiduciary duty claim on behalf of or in
right of Company and its subsidiaries, including any stockholders, employees or creditors.
Company further acknowledges that Lender is not a fiduciary of Company or any of its
subsidiaries.

         19.    Company hereby releases Lender, Franklin Management, their respective
affiliates and subsidiaries and all of their respective officers, directors, employees, shareholders,
agents, attorneys and representatives as well as their respective successors and assigns from any
and all claims, obligations, rights, causes of action, and liabilities, of whatever kind or nature,
whether known or unknown, whether foreseen or unforeseen, arising on or before the date hereof
(the "Released Matters"). Without limiting the generality of the foregoing, Company hereby

                                                 15
                                                                                       Dctroit_ 16079099_5



                                                                                           Exhibit 1
                                                                                       Page 15 of 17
    Case 3:19-cv-01928-HZ            Document 1-1         Filed 11/27/19      Page 16 of 118




waives the provisions of any statute or doctrine to the effect that a general release does not
extend to claims which a releasing party does not know or suspect to exist in its favor at the time
of executing the release, which if known by such releasing party would have materially affected
the releasing party's settlement with the party being released. Company acknowledges that the
agreements in this paragraph are intended to be in full satisfaction of all or any alleged injuries or
damages arising in connection with the Released Matters. If Company asse11s or commences
any claim, counter-claim, demand, obligation, liability or cause of action in derogation of the
foregoing release or challenges the enforceability of the foregoing release (in each case, a
"Violation"), then Company agrees to pay in addition to such other damages as any party being
released may sustain as a result of such Violation, all reasonable attorneys' fees and expenses
(including in-house and outside counsel) incurred by such party being released as a result of such
Violation.

      20.  COMPANY AND LENDER ACKNOWLEDGE THAT THE RIGHT TO TRIAL
BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS CHOICE, KNOWINGLY AND VO LUNT ARIL Y, AND FOR
THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT
OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE LIABILITIES.


                           [Remainder of Page Intentionally Left Blank]




                                                  16
                                                                                       Detroit- 16079099- 5



                                                                                            Exhibit 1
                                                                                        Page 16 of 17
 Case 3:19-cv-01928-HZ           Document 1-1                   Filed 11/27/19     Page 17 of 118




     If the foregoing is acceptable to Company, please indicate such with the signature(s) of
Company as provided below.




                                                               y: ____........,.~_,_________;;_=-
                                                                  Name: Shaya Baum
                                                                  Title: Partner

ACCEPTED, ACKNOWLEDGED
AND AGREED:

LEVEL 3 HOMES & DESIGN, LLC




                             [Signature Page to Loan   r\gr~t:mcm   ( 16079099)}
                                                                                        Deu-oi1 . J 60790</9 3




                                                                                               Exhibit 1
                                                                                           Page 17 of 17
    Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19      Page 18 of 118




                                    PROMISSORY NOTE
                                       (Term Loan)


$1,600,000

Maturity Date: July 15, 2022                                                 Dated: July 15, 2019


       FOR VALUE RECEIVED, on or before the Maturity Date stated above "Maturity
Date"), the undersigned ("Borrower") promises to pay to the order of Franklin Capital Group,
LLC (including its successors and assigns, "Lender"), at its offices located at 32300
Northwestern Hwy, Farmington Hills, Michigan 48334, or at such other place as Lender may
designate in writing, the principal sum of One Million Six Hundred Thousand Dollars
($1,600,000), plus interest as hereinafter provided, in lawful money of the United States.

        The unpaid principal balance outstanding from time to time under this Promissory Note
(Term Loan) (this "Note") shall bear interest at twenty two percent (22.0%) per annum. Interest
shall be calculated on the basis of a 360 day year for the actual number of days elapsed.

        This Note shall be repaid by consecutive monthly installments of principal and interest,
each in the amount of Forty Four Thousand One Hundred Ninety and 26/100 Dollars
($44, 190.26), commencing on August 15, 2019 and continuing on the 15th day of each month
thereafter, with such monthly payments to be applied to accrued interest before principal and in
the manner set forth on Schedule A hereto (as may be adjusted from time to time as necessary to
reflect any prepayments).

        The unpaid principal balance and all accrued interest thereon shall be due and payable in
full on the Maturity Date (or earlier upon acceleration). Amounts repaid may not be readvanced.

       The sums advanced hereunder shall be charged to a loan account in Borrower's name on
Lender's books (the "Loan Account"), and Lender shall credit to such account the amount of
each repayment hereunder. Lender shall render Borrower, from time to time, a statement of
account setting forth the Borrower's loan balance in said Loan Account which shall be presumed
to be correct and accepted by and binding upon Borrower, unless Lender receives a written
statement of exceptions within ten ( 10) days after such statement has been rendered to Borrower.
Such statement of account shall be prima facie evidence of the loan and amounts owing to
Lender by Borrower hereunder.

        Any payment made by mail will be deemed tendered and received only upon actual
receipt (time being of the essence), at the address of Lender designated for such payment
whether or not Lender has authorized payment by mail or any other manner. Borrower hereby
expressly assumes all risk of loss or liability resulting from non-delivery or delay in delivery of
any payment transmitted by mail or in any other manner.

      No delay or failure of Lender in exerc1s111g any right, remedy, power or privilege
hereunder shall affect such right, remedy, power or privilege, nor shall any single or partial



                                                                                    Dctroit_ 16079343_3


                                                                                          Exhibit 2
                                                                                        Page 1 of 8
    Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19      Page 19 of 118




exercise thereof preclude the exercise of any other right, remedy, power or privilege. No delay
or failure of Lender at any time to demand strict adherence to the terms of this Note shall be
deemed to constitute a course of conduct inconsistent with the Lender's right at any time, before
or atler any Event of Default (defined below), to demand strict adherence to the terms of this
Note.

      Unless separately agreed in wntmg by Lender in its sole and absolute discretion,
Borrower shall not be permitted to prepay any principal or interest outstanding under this Note.

        Nothing herein contained, nor any transaction relating thereto, or hereto, shall be
construed or so operate as to require the Borrower to pay, or be charged, interest at a greater rate
than the maximum allowed by the applicable law relating to this Note. Should any interest or
other charges, charged, paid or payable by the Borrower in connection with this Note, or any
other document delivered in connection herewith, result in the charging, compensation, payment
or earning of interest in excess of the maximum allowed by the applicable law as aforesaid, then
any and all such excess shall be and the same is hereby waived by the holder, and any and all
such excess paid shall be automatically credited against and in reduction of the principal due
under this Note.

        As of the date of this Note, Borrower represents that Borrower has not made any
qualified dispositions of any of Borrower's property to (a) a trust established under the Qualified
Dispositions in Trust Act (codified at MCL 700.1041 et. seq.) ("Act"), or (b) any other asset
protection trust.

        Borrower agrees that Borrower will not make or attempt any qualified dispositions or
other distribution or transfers of Borrower's property into a trust established under the Act, or
any other asset protection trust, without obtaining the prior written consent of Lender. Lender's
consent to any such requested distribution shall be at the sole and absolute discretion of Lender.
Any consent provided by Lender described in this paragraph shall only be applicable for prope11y
identified and disclosed in writing by Borrower to Lender. Lender's consent shall not be
applicable to: (x) any other property of Borrower which is not disclosed to Lender in writing as
part of the qualified disposition under the Act; or (y) any other qualified disposition of property
under the Act previously attempted or attempted in the future by Borrower.

        Borrower acknowledges and agrees that if Lender does not provide its written consent to
Borrower for a qualified or other disposition under the Act, then such disposition by Borrower
shall not be valid under the Act with respect to Lender.

       Borrower agrees that Borrower has an obligation to disclose immediately in writing to
Lender any qualified dispositions or attempted qualified dispositions to a trust under the Act.

        Borrower agrees that this Note constitutes a written agreement described in the Act
between a transferor and a creditor providing for and establishing the obligations of a transferor
as stated in Subsection (I I) of Section 5 of the Act.

        The terms used in the previous five paragraphs shall have the meaning ascribed to them
in the Act, unless otherwise defined herein.


                                                 2
                                                                                     Detroit_l 6079343_3



                                                                                           Exhibit 2
                                                                                         Page 2 of 8
     Case 3:19-cv-01928-HZ            Document 1-1        Filed 11/27/19       Page 20 of 118




         Any of the following events shall constitute an "Event of Default" under this Note: (a)
Borrower shall default in the payment of any sum which is or becomes due and payable under
this Note, or (b) any representation or warranty made by Borrower in this Note or in any other
Loan Document or other agreement, certificate or document furnished in connection with this
Note shall prove untrue in any material respect, or (c) Borrower shall fail to observe or perform
any other condition, covenant or agreement of Borrower set forth in this Note or in any other
Loan Document, or (d) Borrower or any guarantor of all or any portion of the indebtedness under
this Note (each a "Guarantor") shall default in the performance of any of its obligations to
Lender, and such default shall not be cured or remedied by Borrower or such Guarantor within
any applicable period of grace or cure with respect thereto, or (e) the default in the payment of
any other obligation of Borrower or any Guarantor for borrowed money, or in the observance or
performance of any conditions, covenants or agreements related or given with respect to any
obligations for borrowed money sufficient to permit the holder thereof to accelerate the maturity
of such obligation, including, without limitation, obligations of Borrower or any Guarantor to
Lender, or (f) a judgment for the payment of money in excess of the sum of Ten Thousand
Dollars ($10,000) in the aggregate shall be rendered against Borrower or any Guarantor and such
judgment shall remain unpaid, unvacated, unbonded or unstayed by appeal or otherwise for a
period of thirty (30) consecutive days from the date of its entry and such judgment is not covered
by insurance from a solvent insurer who is defending such action without reservation of rights, or
(g) Borrower or any Guarantor (i) shall admit in writing the inability to pay its or his debts as
they become due and payable; or (ii) shall make an assignment for the benefit of creditors; or
(iii) shall be adjudicated a bankrupt; or (iv) shall file a voluntary petition in bankruptcy or effect
a plan or other arrangement with creditors; or (v) shall have applied for, or permitted the
appointment of, a receiver or trustee or custodian for all or substantially all of the property or
assets of such Borrower or Guarantor, or a trustee, receiver or custodian shall have been
appointed for all or substantially all of the property or assets of such Borrower or Guarantor who
shall not have been discharged within sixty (60) days after the date of his appointment, or (h)
Borrower or any Guarantor shall dissolve or merge with or into any entity not theretofore
affiliated with Borrower or Guarantor, as applicable, or Borrower or any Guarantor shall dispose
of all or any material portion of its assets or equity, or (i) any Guarantor shall deny its liability or
obligations under its guaranty or shall notify the Lender of its intention to attempt to cancel,
revoke or terminate its guaranty, or shall fail to observe or comply with any term, covenant,
condition and requirement under its guaranty, or (j) any suit or proceeding is filed against
Borrower or any Guarantor which, if adversely determined to Borrower or such Guarantor,
would have, as determined by Lender in its sole discretion, a material adverse effect on such
Borrower or Guarantor, which suit is not dismissed within sixty (60) days of its filing, or (k)
Borrower or any Guarantor (if a natural person) shall die or shall be determined mentally
incapacitated by a court of competent jurisdiction, or (I) any breach or default by Borrower of
any material term or condition under any swap, interest protection agreement, derivatives
agreement, or similar agreements now or hereafter entered into by Borrower with Lender or any
affiliate of Lender, or (m) the occurrence of any event (including any change, for any reason
whatsoever, in the management, ownership or control of Borrower) which Lender determines, in
its sole discretion and judgment, would have a material adverse effect upon Borrower and/or its
ability to pay or perform any of its liabilities or obligations under this Note or (n) Borrower shall
termination the Consulting Engagement (as defined in the Letter Agreement) or shall otherwise
breach any of its obligations with respect thereto or (o) the Key Man Life Insurance Policy (as



                                                                                         Detroit_l 6079343_3



                                                                                               Exhibit 2
                                                                                             Page 3 of 8
    Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19      Page 21 of 118




defined in the Letter Agreement) ceases to be in full force and effect or (p) within 90 days from
the date hereof, the Key Man Life Insurance Policy shall not have been issued and subject to a
first priority collateral assignment in favor of Lender (subject to documentation acceptable to
Lender).

        Upon the occurrence of an Event of Default: (a) the entire unpaid principal balance and
all accrued interest shall at the sole option of Lender be immediately due and payable, without
presentment, demand, protest or any further notice or any other formalities of any kind, all of
which are hereby expressly and irrevocably waived, together with (to the extent permitted under
applicable law) the costs, attorneys' fees, and outside consultants' fees reasonably incurred by
Lender in collecting or enforcing payment, (b) Lender may proceed to protect and enforce all or
any of its rights, remedies, powers and privileges under this Note by action at law, suit in equity
or other appropriate proceedings, and (c) any commitment or obligation, if any, on the part of
Lender to make loans or otherwise extend credit to or in favor of Borrower shall immediately
terminate. Upon the occurrence and at any time during the continuance or existence of an Event
of Default under subsection (g) of the preceding paragraph, then the Obligations and all
indebtedness then outstanding thereunder shall automatically become immediately due and
payable without any notice by Lender to Borrower and any commitment or obligation, if any, on
the part of Lender to make loans or otherwise extend credit to or in favor of Borrower shall
immediately terminate. Fu11her, upon the occurrence or at any time during the continuance or
existence of any Events of Default hereunder, Lender may collect, deal with and dispose of all or
any part of any security in any manner permitted or authorized by the Michigan Uniform
Commercial Code or other applicable law (including public or private sale), and after deducting
expenses (including, without limitation, reasonable attorneys' fees and expenses), Lender may
apply the proceeds thereof in part or full payment of any of the Obligations, whether due or not,
in any manner or order Lender elects.

         Borrower hereby grants to Lender a security interest in Lender's own indebtedness or
liability to Borrower, if any, however evidenced, including a security interest in all of
Borrower's bank deposits, instruments, negotiable documents and chattel paper which at any
time are in the possession or control of Lender, as further security for repayment of the
Obligations; and the Borrower hereby grants to Lender all rights and privileges afforded a
secured party under the Michigan Uniform Commercial Code.

        All payments other than scheduled payments paid hereunder shall, at the option of
Lender, first be applied against any and all fees, costs and expenses (including expenses of
collection), then against accrued interest, and the balance against principal in inverse order of
maturity. Acceptance by Lender of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only, and the failure to pay the entire amount then due
shall be and continue to be an Event of Default.

       Borrower hereby waives presentment for payment, demand, notice of non-payment
notice of protest and protest of this Note, diligence in collection or bringing suit.

        Borrower's obligations hereunder are cross-collateralized and cross-defaulted with all
other indebtedness owing to Lender by Borrower.



                                                4
                                                                                    Detrn1t_l 6079343_3



                                                                                          Exhibit 2
                                                                                        Page 4 of 8
    Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19      Page 22 of 118




         No delay or omission of the Lender to exercise any right under this Note impairs that
right nor can it be construed to waive any Event of Default or acquiesce in any Event of Default,
and the making of an advance notwithstanding the existence of an Event of Default or the
inability of the Borrower to satisfy the conditions precedent to such advance does not constitute a
waiver or acquiescence. Any single or partial exercise of any right does not preclude any other or
further exercise of it or the exercise of any other right, and no waiver, amendment or other
variation of the terms of this Note is valid unless in writing signed by Borrower and Lender, and
then only to the extent that such writing specifies. All remedies contained in this Note or
afforded by law are cumulative and all are available to the Lender until this Note has been paid
in full.

        The Borrower must reimburse the Lender for any costs, internal charges and out-of-
pocket expenses (including attorneys' fees and time charges of attorneys for the Lender, who
may be employees of the Lender) paid or incurred by the Lender in connection with the
preparation, review, execution, delivery, amendment, modification, administration, collection
and enforcement of this Note. The Borrower further indemnifies the Lender, its directors,
officers and employees against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including without limitation all expenses of litigation or preparation for litigation
whether or not the Lender is a party) which any of them pay or incur arising out of or relating to
this Note or the direct or indirect application or proposed application of the proceeds of this
Note.

        This Note, if executed by more than one Person, shall be the joint and several obligation
of all of such Persons, and shall be binding upon each Borrower and its heirs, personal
representatives, successors and assigns, whether expressed or not. The liability of each Borrower
shall be absolute and unconditional, without regard to the liability of any other party hereto.

        The terms of this Note bind and benefit the Borrower and the Lender and their respective
successors and assigns, except that the Borrower shall not assign its rights or obligations under
this Note. The Lender may at any time sell to one or more Persons participating interests in this
Note. The Lender may at any time assign to one or more Persons all or any part of its rights and
obligations under this Note, and the Borrower releases the Lender for the amount so assigned.

        This Note is to be construed in accordance with the internal laws (but not the law of
conflicts) of the State of Michigan. The Borrower irrevocably submits to the non-exclusive
jurisdiction of any United States federal court sitting in the Eastern District of Michigan or any
state court in Oakland County in the State of Michigan in any action or proceeding arising out of
or relating to this Note, and the Borrower irrevocably agrees that all such claims may be heard
and determined in any such court and irrevocably waives any present and future objection it may
have as to the venue of any action or proceeding brought in that court, or that that court is an
inconvenient forum. Any suit brought by Borrower related to this Note or the Loan Documents
may only be brought in the United States federal court sitting in the Eastern District of Michigan
or in a state court in Oakland County in the State of Michigan. Nothing herein shall limit the
right of the Lender to bring any action or proceeding against the Borrower in the courts of any
other jurisdiction if necessary or convenient to effect the relief sought.




                                                 5
                                                                                     Dctroit_l 6079343_3



                                                                                           Exhibit 2
                                                                                         Page 5 of 8
    Case 3:19-cv-01928-HZ          Document 1-1        Filed 11/27/19      Page 23 of 118




        Lender hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the "Act"), and the Lender's
policies and practices, Lender is required to obtain, verify and record certain information and
documentation that identifies the Borrower, which information includes the name and address of
the Borrower and such other information that will allow Lender to identify the Borrower in
accordance with the Act.

                                            DEFINITIONS

As used in this Note, the following terms shall have the given meaning:

       "Consulting Obligations" shall mean the obligations of Borrower arising in respect of the
       Consulting Engagement.

       "Letter Agreement" shall mean the Letter Agreement, dated as of the date hereof between
       Borrower and Lender (as it may be amended, restated, supplemented or otherwise
       modified from time to time).

       "Loan Documents" shall mean, collectively, this Note, any other promissory note
       evidencing other loans made by Lender to Borrower, the Letter Agreement, any
       guaranties, mortgage, security agreement, any swap agreements, other interest rate
       protection agreements, derivative agreements, any certificates (including, for the
       avoidance of doubt, the Perfection Certificate, dated as of the date hereof and executed by
       Company and each of the Guarantors), and any other document, instrument or agreement
       evidencing, securing or relating to this Note, together with any and all modifications and
       amendments to any of the foregoing.

       "Obligations" shall mean, collectively, (i) Borrower's obligations for the payment of all
       sums advanced or to be advanced hereunder, together with interest on the outstanding
       principal balance of such sums and with any and all other sums payable by Borrower to
       the Lender pursuant to this Note or any other Loan Documents, along with Borrower's
       obligation for the payment of any letters of credit issued by Lender and payment and
       performance of all of the warranties, representations, covenants and agreements to be
       paid, fulfilled, observed and performed by Borrower under each Loan Document to
       which Borrower is a party and (ii) the Consulting Obligations.

       "Person" shall mean any corporation, natural person, firm, limited liability company,
       joint venture, partnership, trust, unincorporated organization, enterprise, government or
       any department or agency of any government.

     LENDER AND BORROWER KNOWINGLY AND VOLUNTARILY WAIVE
ANY RIGHT EITHER OF THEM TO HAVE TO A TRIAL BY JURY IN ANY
PROCEEDING (WHETHER SOUNDING IN CONTRACT OR TORT) WHICH IS IN
ANY WAY CONNECTED WITH THIS NOTE, ANY RELATED AGREEMENT, OR
THE RELATIONSHIP ESTABLISHED UNDER IT.

                           [remainder of page intentionally left blank]


                                                6
                                                                                    Dctroit_ 16079343 _3



                                                                                          Exhibit 2
                                                                                        Page 6 of 8
 Case 3:19-cv-01928-HZ         Document 1-1                 Filed 11/27/19     Page 24 of 118




        IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
written above.

                                                         BORROWER:

                                                         LEVEL 3 HOMES & DESIGN, LLC
                                                         By:    \~/r·--·----/···~··-·- ....
                                                              Name: Veremy Killian
                                                              Title: ~Iember



                                                              Name: Ryan Donato
                                                              Title: Member




                              [Signature Page lo Term Note ( 16079343)]




                                                                                           Exhibit 2
                                                                                         Page 7 of 8
Case 3:19-cv-01928-HZ   Document 1-1          Filed 11/27/19   Page 25 of 118




                             Schedule A

       Month                  Interest                           Princioal
    August 2019              $29,333.33                        $14,856.93
  September 2019             $29,060.96                         $15,129.30
   October 2019              $28,783.59                         $15,406.67
  November 2019              $28,501.13                         $15,689.13
  December 2019              $28,213.50                        $15,976.76
    January 2020             $27,920.59                        $16,269.67
   February 2020             $27,622.31                        $16,567.95
     March 2020              $27,318.57                         $16,871.69
     April 2020              $27,009.25                        $17,181.01
      May 2020               $26,694.27                        $17,495.99
      June 2020              $26,373.51                        $17,816.75
      July 2020              $26,046.87                         $18,143.39
    August 2020              $25,714.24                         $18,476.02
  September 2020             $25,375.51                        $18,814.75
   October 2020              $25,030.57                        $19,159.69
  November 2020              $24,679.31                        $19,510.95
  December 2020              $24,321.61                         $19,868.65
   January 2021              $23,957.35                        $20,232.91
   February 2021             $23,586.42                        $20,603.84
     March 2021              $23,208.68                        $20,981.58
     April 2021              $22,824.02                         $21,366.24
      May 2021               $22,432.30                         $21,757.96
      June 2021              $22,033.41                        $22,156.85
      July 2021              $21,627.20                        $22,563.06
    August 2021              $21,213.54                        $22,976.72
  September 2021             $20,792.30                         $23,397.96
   October 2021              $20,363.34                         $23,826.92
  November 2021              $19,926.51                        $24,263.75
  December 2021              $19,481.68                        $24, 708.58
    January 2022             $19,028.69                        $25,161.57
   February 2022             $18,567.39                         $25,622.87
     March 2022              $18,097.64                        $26,092.62
     April 2022              $17,619.27                        $26,570.99
      May 2022               $17, 132.14                       $27,058.12
      June 2022              $16,636.07                         $27,554.19
      July 2022              $16, 130.91                       $879,867.97




                              ISchedule A j


                                                                          Exhibit 2
                                                                        Page 8 of 8
            Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19      Page 26 of 118




                                     Continuing Security Agreement
                                                                                      Dated as of July 15, 2019


1.     Grant of Security Interest. Each of the undersigned (each, a "Debtor") grants to Franklin Capital
Group, LLC (including its successors and assigns, the "Lender"), whose address is 32300 Northwestern
Highway, Farmington Hills, Ml 48334, a continuing security interest in the Collateral, as defined below, to
secure the payment and performance when due, whether by stated maturity, demand, acceleration or
otherwise, of all of the Liabilities (as defined below) of such Debtor and all Liabilities of Level 3 Homes &
Design, LLC, (the "Borrower").

          "Liabilities", as used in this Continuing Security Agreement (this "Agreement"), means all obligations,
indebtedness and liabilities of the Debtor to the Lender and/or any of the Lender's subsidiaries, affiliates or
successors, now existing or later arising, including, without limitation, all loans, advances, interest, costs,
overdraft indebtedness, credit card indebtedness, lease obligations, management and services fees or
obligations relating to any interest rate, currency or commodity swap agreement, cap or collar agreement, and
any other agreement or arrangement designated to protect against fluctuations in interest rates, currency
exchange rates or commodity prices, all monetary obligations incurred or accrued during the pendency of any
Bankruptcy, insolvency, receivership or other similar proceedings, regardless of whether allowed or allowable
in such proceeding, and including all "Liabilities" as defined in any of the other Loan Documents, and all
renewals, extensions, modifications, consolidations or substitutions of any of the foregoing in this definition,
whether the Debtor or the Borrower may be liable jointly with others or individually liable as a debtor, maker,
co-maker, drawer, endorser, guarantor, surety or otherwise, and whether voluntarily or involuntarily incurred,
due or not due, absolute or contingent, direct or indirect, known or unknown, liquidated or unliquidated.
Liabilities also include all interest, costs, expenses, and attorneys' fees accruing to, or incurred in either
collecting any of the Liabilities of the Debtor or the Borrower or protecting, maintaining, or liquidating any
collateral for any of the Liabilities, including the Collateral.

        "Loan Documents", as used in this Agreement, means, collectively, (i) this Agreement, (ii) the "Loan
Documents" (as defined in the Promissory Note (Term Loan) dated as of the date hereof, made by Borrower in
favor of Lender), (iii) the "Loan Documents" (as defined in the Letter Agreement, dated as of the date hereof,
between Borrower and Lender) and (iv) any guaranty, mortgage, security agreement, swap agreement, other
interest rate protection agreement, derivative agreement, and any other document, instrument or agreement
evidencing, securing or relating to any of the foregoing, together with any and all modifications and
amendments to any of the foregoing.

       "Consulting Engagement Documents", as used in this Agreement, means, collectively, (i) the
Engagement Letter, dated as of the date hereof, between Borrower and Franklin Capital Management, LLC
("Consultant") and (ii) any guaranty, mortgage, security agreement, and any other document, instrument or
agreement evidencing, securing or relating to any of the foregoing, together with any and all modifications and
amendments to any of the foregoing.

2.     Description of Collateral. "Collateral," as used in this Agreement, means all personal property of the
Debtor including, without limitation, all of the following property Debtor now or later owns or has an interest in,
wherever located:

       (a)     all of the Debtor's Accounts, Chattel Paper, Deposit Accounts, Documents, Equipment, Farm
Products, Fixtures, Goods, General Intangibles, Instruments, Inventory, Investment Property, Letter of Credit
Rights (whether or not given in support of Accounts), Software, as defined below (words and phrases used
herein and not otherwise specifically defined herein shall have the respective meanings assigned to such
terms as such terms are defined in the Uniform Commercial Code of the State of Michigan, as in effect from
time to time (the "UCC")), present and future, including but not limited to any items listed on Schedule 1
attached hereto, if any;

                                                                                                     Detroit_J 6006165_5



                                                                                                  Exhibit 3
                                                                                               Page 1 of 14
             Case 3:19-cv-01928-HZ           Document 1-1         Filed 11/27/19      Page 27 of 118




       (b)     all present and future insurance claims relating to any of the above;

        (c)     all Goods, Instruments (including, without limit, promissory notes), Documents (including,
without limit, negotiable Documents), policies and certificates of insurance, Deposit Accounts, and money or
other property (except real property which is not a fixture) which are now or later in possession of Lender, or as
to which Lender now or later controls possession by documents or otherwise;

       (d)     all present and future books, records, and data of the Debtor relating to any of the above; and

         (e)    all present and future accessions, additions and attachments to, proceeds, parts, products,
replacement, substitutions, Supporting Obligations and rights arising out of, any of the above, including but not
limited to stock rights, subscription rights, interest, distributions, dividends, stock dividends, stock splits, or
liquidating dividends, renewals, all cash and Accounts, insurance policies and proceeds, arising from the sale,
rent, lease, casualty loss or other disposition of any of the above and cash and other property which were
proceeds of any of the above and are recovered by a bankruptcy trustee or otherwise as a preferential transfer
by the Debtor.

In the definition of Collateral, a reference to a type of collateral shall not be limited by a separate reference to a
more specific or narrower type of that collateral.

Where the Collateral is in the possession of the Lender, the Debtor agrees to deliver to the Lender any
property which represents an increase in the Collateral or profits or proceeds of the Collateral.

3.     Collateral Definitions.

       (a)    "Accounts" means all of the Debtor's (i) "accounts," (including without limit "health-care
insurance receivables") as defined in Article 9 of the UCC, (ii) rights to any refund of taxes paid at any time to
any governmental entity, (iii) contract rights, and (iv) commercial tort claims.

        (b)    "Chattel Paper" means all of the Debtor's "chattel paper" (including without limit "electronic
chattel paper" and "tangible chattel paper") as such terms are defined in Article 9 of the UCC.

       (c)     "Deposit Accounts" means all of the Debtor's "deposit accounts," as defined in Article 9 of the
UCC.

        (d)     "Documents" means all of the Debtor's "documents," "documents of title" or a "warehouse
receipts," as such terms are defined in the UCC.

         (e)  "Equipment" means (i) all of the Debtor's "equipment," as defined in Article 9 of the UCC, and
(ii) any Documents issued with respect to any of Debtor's "equipment" (as defined in the UCC).

        (f)    "Farm Products" means all of the Debtor's "farm products," as defined in Article 9 of the UCC.
The Debtor will provide the Lender with a written list of the buyers, commission merchants or selling agents to
or through whom it may sell any Farm Products, in form acceptable to the Lender. The Debtor will keep this list
current by notice to the Lender at least seven (7) days prior to any sale. In this paragraph the terms "buyers,"
"commission merchants," and "selling agents" have the meanings given to them in the Federal Food Security
Act of 1985, as amended, and in the UCC, as applicable.

       (g)     "Fixtures" means all of the Debtor's "fixtures," as defined in Article 9 of the UCC.

      (h)     "General Intangibles" means all of the Debtor's "general intangibles," (including without limit
"payment intangibles") as such terms are defined in Article 9 of the UCC.


                                                          2
                                                                                                       Detroit_ 16006165_5



                                                                                                    Exhibit 3
                                                                                                 Page 2 of 14
             Case 3:19-cv-01928-HZ             Document 1-1     Filed 11/27/19      Page 28 of 118




       (i)     "Goods" means all of the Debtor's "goods," as defined in Article 9 of the UCC.

       U)      "Instruments" means all of the Debtor's "instruments," as defined in Article 9 of the UCC

      (k)   "Inventory" means (i) all of the Debtor's "inventory," as defined in Article 9 of the UCC, and (ii)
any Documents issued with respect to any of Debtor's "inventory" (as defined in the UCC).

        (I)    "Investment Property" means all of the Debtor's "investment property," as defined in Article 9
of the UCC, including, without limit, securities, securities accounts, security entitlements, and financial assets.

        (m)   "Letter of Credit Rights" means all of the Debtor's "letter of credit rights," as defined in Article
9 of the UCC.

       (n)     "Software" means all of the Debtor's "software," as defined in Article 9 of the UCC.

       (o)    "Supporting Obligation" means a Letter of Credit Right or secondary obligation that supports
the payment or performance of an Account, Chattel Paper, a Document, a General Intangible, an Instrument,
or Investment Property.

4.      Representations, Warranties, and Covenants. The Debtor represents and warrants to and covenants
with the Lender that:

        (a)     Its principal residence or chief executive office is at the address set forth in the Perfection
Certificate, dated as of the date hereof, executed by Debtor and the guarantors signatory thereto (the
"Perfection Certificate");

        (b)     If the Debtor is not a natural person (i) the Debtor's name as it appears in this Agreement is
identical to the name of the Debtor appearing in the Debtor's organizational documents, as amended, including
any trust documents; and (ii) both the Taxpayer l.D. No. and the State Organization No., if any, set forth in the
Perfection Certificate are correct;

        (c)     If the Debtor is not a natural person, (i) that it is duly organized, existing and in good standing
pursuant to the laws under which it is organized; and (ii) that the execution and delivery of this Agreement and
the performance of the obligations it imposes (A) are within its powers and have been duly authorized by all
necessary action of its governing body; (B) do not contravene the terms of its articles of incorporation or
articles of organization, its by-laws, or any partnership agreement, operating agreement or other agreement
governing its affairs;

       (d)     The execution and delivery of this Agreement and the performance of the obligations it imposes
do not violate any law, conflict with any agreement by which it is bound, or require the consent or approval of
any governmental authority or any third party;

       (e)     This Agreement is a valid and binding agreement, enforceable according to its terms;

       (f)     All balance sheets, profit and loss statement, and other financial statements furnished to the
Lender are accurate and fairly reflect the financial condition of the organizations and persons to which they
apply on their effective dates, including contingent liabilities of every type, which financial condition has not
changed materially and adversely since those dates;                                                       ·

       (g)     It will pay its Liabilities to the Lender;

        (h)    It is or will become the owner of the Collateral free from any liens, encumbrances or security
interests, except for this security interest and existing liens disclosed to and accepted by the Lender in writing,

                                                            3
                                                                                                    Dctroit_l 6006 I 65_5



                                                                                                  Exhibit 3
                                                                                               Page 3 of 14
            Case 3:19-cv-01928-HZ            Document 1-1         Filed 11/27/19       Page 29 of 118




and will defend the Collateral against all claims and demands of all persons at any time claiming any interest in
it;

        (i)     No person, other than Lender or Consultant, has possession or control (as defined in the UCC)
of the Collateral;

         U)     It will keep the Collateral free of liens, encumbrances and other security interests (other than
pursuant to this Agreement, the other Loan Documents, or the Consulting Engagement Documents), maintain
it in good repair, not use it illegally, and exhibit it to the Lender on demand;

        (k)      It will protect the Collateral from loss, damage, or deterioration from any cause. At its own
expense, the Debtor will maintain comprehensive casualty insurance and other insurance on the Collateral as
may be reasonably required by Lender against such risks, in such amounts, with such deductibles and with
such companies as may be satisfactory to the Lender, and provide the Lender with proof of insurance
acceptable to the Lender. Each insurance policy shall contain a lender's loss payable endorsement satisfactory
to the Lender and a prohibition against cancellation or amendment of the policy or removal of the Lender as
loss payee without at least 30 days prior written notice to the Lender. In all events, the amounts of such
insurance coverages shall conform to prudent business practices and shall be in such minimum amounts that
the Debtor will not be deemed a co-insurer. The Debtor will promptly deliver to Lender, at Lender's request,
evidence satisfactory to Lender that such insurance has been so procured and, with respect to casualty
insurance, made payable to Lender. The Debtor hereby appoints Lender, or any employee or agent of Lender,
as Debtor's attorney-in-fact, which appointment is coupled with an interest and irrevocable, and authorizes
Lender, or any employee or agent of Lender, on behalf of the Debtor, to adjust and compromise any loss under
said insurance and to endorse any check or draft payable to the Debtor in connection with returned or
unearned premiums on said insurance or the proceeds of said insurance, and any amount so collected may be
applied toward satisfaction of the Liabilities; provided, however, that Lender shall not be required hereunder so
to act. If the Debtor fails to maintain satisfactory insurance, Lender has the option (but not the obligation) to do
so and the Debtor agrees to repay all amounts so expended by Lender immediately upon demand, together
with interest at the highest lawful default rate which could be charged by Lender on any of the Liabilities;

        (I)     It will not sell or offer to sell, lease, license or otherwise transfer the Collateral, nor change the
location of the Collateral, without the written consent of the Lender, except for sale of Inventory in the ordinary
course of business;

        (m)    It will pay promptly when due all taxes and assessments upon the Collateral, or for its use or
operation. If the Debtor fails to pay any of these taxes, assessments, or other charges in the time provided
above, Lender has the option (but not the obligation) to do so and the Debtor agrees to repay all amounts so
expended by Lender immediately upon demand, together with interest at the highest lawful default rate which
could be charged by Lender on any of the Liabilities;

        (n)     No financing statement covering all or any part of the Collateral or any proceeds is on file in any
public office, unless the Lender has approved that filing. The Debtor irrevocably authorizes Lender to file one
or more financing statements in form satisfactory to the Lender and will pay the cost of filing them in all public
offices where filing is deemed by the Lender to be necessary or desirable. In addition, the Debtor shall execute
and deliver, or cause to be executed and delivered, such other documents as the Lender may from time to time
request to perfect or to further evidence the security interest created in the Collateral by this Agreement,
including, without limitation: (i) any certificates of title to the Collateral with the security interest of the Lender
noted thereon or executed applications for such certificates of title in form satisfactory to the Lender; (ii) any
assignments of claims under government contracts which are included as part of the Collateral, together with
any notices and related documents as the Lender may from time to time request; (iii) any assignment of any
specific account receivable as the Lender may from time to time request; (iv) a notice of security interest and a
control agreement with respect to any Collateral, all in form and substance satisfactory to the Lender; (v) a

                                                          4
                                                                                                        Detroit_l 6006165 _5



                                                                                                     Exhibit 3
                                                                                                  Page 4 of 14
            Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19      Page 30 of 118




notice to and acknowledgment from any bailee or other person in possession of any Collateral, all in form and
substance satisfactory to the Lender; and (vi) any consent to the assignment of proceeds of any letter of credit,
all in form and substance satisfactory to the Lender;

      (o)      Lender has no obligation to acquire or perfect any lien on or security interest in any asset(s),
whether real property or personal property, to secure payment of the Liabilities, and the Debtor is not relying
upon assets in which the Lender may have a lien or security interest for payment of the Liabilities;

       (p)     It will not, without the prior written consent of the Lender, change (i) the Debtor's name, (ii) the
Debtor's business organization, (iii) the jurisdiction under which the Debtor's business organization is formed or
organized, or (iv) the address of the Debtor's chief executive office or principal residence or of any additional
places of the Debtor's business;

         (q)     It will (i) provide any information that Lender may reasonably request, and will permit Lender to
inspect and copy its books and records and (ii) allow the Lender or the Lender's representative to enter upon
all premises where Collateral is kept or may be located and inspect the Collateral, in each case, on the terms
set forth in the Loan Documents;

         (r)    It will allow the Lender to take such actions in its own name or in the Debtor's name as Lender,
in its sole discretion, deems necessary or appropriate to establish exclusive control (as defined in the UCC)
over any Collateral of such nature where control perfects the Lender's security interest;

        (s)    The Lender shall have the right now and at any time in the future, in its sole and absolute
discretion and without notice to the Debtor, to (i) prepare, file, and sign the Debtor's name on any proof of
claim in bankruptcy or similar document against any owner of the Collateral and (ii) prepare, file, and sign the
Debtor's name on any notice of lien, assignment or satisfaction of lien, or similar document in connection with
the Collateral. The Debtor authorizes the Lender to file financing statements containing the collateral
description "All of the Debtor's assets whether now owned or hereafter acquired" or such lesser amount of
assets as the Lender may determine, or the Lender may, at its option, file financing statements containing any
collateral description which reasonably describes the Collateral in which a security interest is granted under
this Agreement;

        (t)    At any time and without notice, Lender may, as to any Collateral: (a) cause any or all of such
Collateral to be transferred to its name or to the name of its nominees; (b) receive or collect, by legal
proceedings or otherwise, all dividends, interest, principal payments and other sums and all other distributions
at any time payable or receivable on account of such Collateral, and hold the same as Collateral, or apply the
same to the Liabilities, the manner and distribution of the application to be in the sole discretion of Lender; (c)
enter into any extension, subordination, reorganization, deposit, merger or consolidation agreement or any
other agreement relating to or affecting such Collateral, and deposit or surrender control of such Collateral, and
accept other property in exchange for such Collateral and hold or apply the property or money so received
pursuant to this Agreement; and (d) take such actions in its own name or in the Debtor's name as Lender, in its
sole discretion, deems necessary or appropriate to establish exclusive control (as defined in the UCC) over
any Collateral of such nature that perfection of the Lender's security interest may be accomplished by control;
and

        (u)    The Debtor shall hold in trust for Lender all payments received in connection with the Collateral,
and all proceeds from the sale, lease or other disposition of any Collateral, and shall deposit all such payments
and proceeds into bank accounts with a bank that has entered into a control agreement with Lender with
respect to such accounts in form and substance satisfactory to Lender.

5.     Accounts.



                                                         5
                                                                                                    Dwoit_l 6006165_5



                                                                                                  Exhibit 3
                                                                                               Page 5 of 14
            Case 3:19-cv-01928-HZ            Document 1-1         Filed 11/27/19      Page 31 of 118




         (a)    The Debtor will, in the usual course of its business and at its own cost and expense, on the
Lender's behalf but not as the Lender's agent, demand and receive and use its best efforts to collect all
moneys due or to become due on the Accounts. Until the Lender gives notice to the Debtor to the contrary or
until the Debtor is in default, it may use the funds collected in its business. Upon notice from the Lender or
upon an Event of Default, the Debtor agrees that all sums of money it receives on account of or in payment or
settlement of the Accounts shall be held by it as trustee for the Lender without commingling with any of its
funds, and shall immediately be delivered to the Lender with endorsement to the Lender's order of any check
or similar instrument. If Lender notifies the Debtor that the Liabilities are on a remittance basis, the Debtor
shall notify its account debtors that all electronic payments on any Account shall be made directly to an
account at Lender designated by and under the exclusive control of Lender, and all other payments on the
Accounts shall be made directly to a post office box designated by and under the exclusive control of Lender.
Lender shall apply received payments in such order and manner as Lender elects, in its sole discretion. All
notices required in this paragraph will be immediately effective when sent. Such notices need not be given
prior to the Lender taking action. It is agreed that, at any time the Lender elects, it shall be entitled, in its own
name or in the name of the Debtor or otherwise, but at the expense and cost of the Debtor, to collect, demand,
receive, sue for or compromise any and all Accounts, and to give good and sufficient releases, to endorse any
checks, drafts or other orders for the payment of money payable to the Debtor in payment and, in its discretion,
to file any claims or take any action or proceeding which the Lender may deem necessary or advisable. It is
expressly understood and agreed, however, that the Lender shall not be required or obligated in any manner to
make any demand or to make any inquiry as to the nature or sufficiency of any payment received by it or to
present or file any claim or take any other action to collect or enforce the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.

         (b)     The Debtor appoints the Lender or the Lender's designee as the Debtor's attorney-in-fact to do
all things with reference to the Collateral as provided for in this section including without limitation (1) to notify
the post office authorities to change the Debtor's mailing address to one designated by the Lender, (2) to
receive, open and dispose of mail addressed to the Debtor, (3) to sign the Debtor's name on any invoice or bill
of lading relating to any Collateral, on assignments and verifications of account and on notices to the Debtor's
customers, and (4) to do all things necessary to carry out this Agreement. The Debtor ratifies and approves all
acts of the Lender as attorney-in-fact.

         (c)    The Lender shall not be liable for any act or omission, nor any error of judgment or mistake of
fact or law, for any loss or damage which the Debtor may suffer as a result of Lender's processing of items or
its exercise of any other rights or remedies under this Agreement, but only for its gross negligence or willful
misconduct. Except as caused by Lender's gross negligence or willful misconduct, the Debtor agrees to
indemnify and hold Lender harmless from and against any third party claims, demands or actions, and all
related expenses or liabilities, including, without limitation, attorneys fees and causes of action whatsoever.
This power being coupled with an interest is irrevocable until the Liabilities have been fully satisfied.

       (d)      Immediately upon the Debtor's receipt of any Collateral evidenced by an agreement,
Instruments, Chattel Paper or Documents ("Special Collateral"), the Debtor shall mark the Special Collateral to
show that it is subject to the Lender's security interest and shall deliver the original to the Lender together with
appropriate endorsements and other specific evidence of assignment in form and substance satisfactory to the
Lender.

        (e)     On each occasion on which the Debtor evidences to Lender the account balances on and the
nature and extent of any Accounts, the Debtor shall be deemed to have warranted that, except as otherwise
indicated: (a) each of those Accounts is valid and enforceable without performance by the Debtor of any act;
(b) each of those account balances are in fact owing; (c) there are no setoffs, recoupments, credits, contra
accounts, counterclaims or defenses against any of those Accounts; (d) as to any Accounts represented by a
note, trade acceptance, draft or other instrument or by any chattel paper or document, the same has/have
been endorsed and/or delivered by the Debtor to Lender; (e) the Debtor has not received with respect to any

                                                          6
                                                                                                       Dctroit_ 16006165_5



                                                                                                    Exhibit 3
                                                                                                 Page 6 of 14
            Case 3:19-cv-01928-HZ            Document 1-1        Filed 11/27/19       Page 32 of 118




Account, any notice of the death of the related account debtor, nor of the dissolution, liquidation, termination of
existence, insolvency, business failure, appointment of a receiver for, assignment for the benefit of creditors
by, or filing of a petition in bankruptcy by or against, the account debtor; and (f) as to each Account, except as
may be expressly permitted by Lender to the contrary in another document, the account debtor is not an
affiliate of the Debtor, the United States of America or any department, agency or instrumentality of it, or a
citizen or resident of any jurisdiction outside of the United States. The Debtor will do all acts and will execute all
writings requested by Lender to perform, enforce performance of, and collect all Accounts. Debtor will deliver
to Lender such documents, instruments and other writings evidencing or otherwise relating to the Accounts as
Lender may reasonably request from time to time. The Debtor shall neither make nor permit any modification,
compromise or substitution for any Account without the prior written consent of Lender. Lender may at any time
and from time to time verify Accounts directly with account debtors or by other methods acceptable to Lender
without notifying the Debtor. The Debtor agrees, at Lender's request, to arrange or cooperate with Lender in
arranging for verification of Accounts.

6.     Additional Covenants. If the Debtor is not liable for all or any part of the Liabilities (such Liabilities
being referred to in this paragraph as the "Debt"), then the Debtor agrees that:

        (a)   If any monies become available to the Lender that it can apply to any Debt, the Lender may
apply them to Debt not secured by this Agreement.

        (b)    Without notice to or the consent of the Debtor, the Lender may (i) take any action it chooses
against the Borrower, against any collateral for the Debt, or against any other person liable for the Debt; (ii)
release the Borrower or any other person liable for the Debt, release any collateral for the Debt, and neglect to
perfect any interest in any such collateral; (iii) forbear or agree to forbear from exercising any rights or
remedies, including any right of setoff, that it has against the Borrower, any other person liable for the Debt, or
any other collateral for the Debt; (iv) extend to the Borrower additional Debt to be secured by this Agreement;
or (v) renew, extend, modify or amend any Debt, and deal with the Borrower or any other person liable for the
Debt as it chooses.

        (c)     None of the Debtor's obligations under this Agreement shall be affected by (i) any act                  or
omission of the Lender; (ii) the voluntary or involuntary liquidation, sale or other disposition of all                 or
substantially all of the assets of the Borrower, (iii) any receivership, insolvency, bankruptcy, reorganization         or
other similar proceedings affecting the Borrower or any of its assets; or (iv) any change in the composition            or
structure of the Borrower or any Debtor, including a merger or consolidation with any other entity.

       (d)     The Lender's rights under this section and this Agreement are unconditional and absolute,
regardless of the unenforceability of any provision of any agreement between the Borrower and the Lender, or
the existence of any defense, setoff or counterclaim that the Borrower may be able to assert against the
Lender.

        (e)   The Debtor waives all rights of subrogation, contribution, reimbursement, indemnity,
exoneration, implied contract, recourse to security, setoff and any other claim (as that term is defined in the
federal Bankruptcy Code, as amended from time to time) that it may have or acquire in the future against the
Borrower, any other person liable for the Debt, or any collateral for the Debt, because of the existence of this
Agreement, the Debtor's performance under this Agreement, or the Lender's availing itself of any rights or
remedies under this Agreement.

        (f)    If any payment to the Lender on any Debt is wholly or partially invalidated, set aside, declared
fraudulent or required to be repaid under any bankruptcy or insolvency act or code, under any state or federal
law, or under common law or equitable principles, then this Agreement shall remain in full force and effect or
be reinstated, as the case may be, until payment in full to the Lender of the repaid amounts, and of the Debt. If
this Agreement must be reinstated, the Debtor agrees to execute and deliver to the Lender new agreements

                                                          7
                                                                                                       Dctroit_l 6006165 _5



                                                                                                    Exhibit 3
                                                                                                 Page 7 of 14
            Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19      Page 33 of 118




and financing statements, if necessary, in form and substance acceptable to the Lender, covering the
Collateral.

7.     Default/Remedies.

          (a)    If (i) any of the Liabilities are not paid, when due, whether upon demand or at maturity, whether
by acceleration or otherwise, (ii) any warranty, representation, covenant, financial statement, or other
information made, given or furnished to Lender by or on behalf of Borrower, the Debtor, or any guarantor of
any of the Liabilities ("Guarantor") shall be, or shall prove to have been, false or materially misleading when
made, given, or furnished; (iii) any substantial loss, theft, damage or destruction to or of any Collateral, or the
issuance or filing of any attachment, levy, garnishment or the commencement of any proceeding in connection
with any Collateral or of any other judicial process of, upon or in respect of Borrower, the Debtor, any
Guarantor, or any Collateral, (iv) there shall occur any sale or other disposition by Borrower, the Debtor, or any
Guarantor of any substantial portion of its assets or property or voluntary suspension of the transaction of
business by Borrower, the Debtor, or any Guarantor, or death, dissolution, termination of existence, merger,
consolidation, insolvency, business failure, or assignment for the benefit of creditors of or by Borrower, the
Debtor, or any Guarantor; or commencement of any proceedings under any state or federal bankruptcy or
insolvency laws or laws for the relief of debtors by or against Borrower, the Debtor, or any Guarantor; or the
appointment of a receiver, trustee, court appointee, sequestrator or otherwise, for all or any part of the property
of Borrower, the Debtor, or any Guarantor, (v) Lender deems the margin of Collateral insufficient or itself
insecure, in good faith believing that the prospect of payment of the Liabilities or performance of this
Agreement is impaired or shall fear deterioration, removal, or waste of Collateral; or (vi) any default or event of
default shall occur under any instrument, agreement or other document evidencing, securing or otherwise
relating to any of the Liabilities (including, for the avoidance of doubt, under any of the Loan Documents) or
under the Consulting Engagement Documents (the foregoing (i) through (vi), each an "Event of Default"),then
Lender may at its discretion and without prior notice to the Debtor declare any or all of the Liabilities to be
immediately due and payable, and shall have and may exercise any right or remedy available to it including,
without limitation, any one or more of the following rights and remedies: (1) exercise all the rights and remedies
upon default, in foreclosure and otherwise, available to secured parties under the provisions of the Uniform
Commercial Code and other applicable law, (2) institute legal proceedings to foreclose upon the lien and
security interest granted by this Agreement, to recover judgment for all amounts then due and owing as
Liabilities, and to collect the same out of any Collateral or the proceeds of any sale of it, (3) institute legal
proceedings for the sale, under the judgment or decree of any court of competent jurisdiction, of any or all
Collateral, (4) require the Debtor to assemble the Collateral and make it available to the Lender at a place to
be designated by the Lender which is reasonably convenient to both parties, (5) personally or by agents,
attorneys, or appointment of a receiver, enter upon any premises where Collateral may then be located, and
take possession with or without demand and with or without process of law of all or any of it and/or render it
unusable; and without being responsible for loss or damage to such Collateral, hold, operate, sell, ship,
reclaim, recover, store, finish, maintain, repair, lease, or dispose of all or any Collateral at one or more public
or private sales, leasings or other dispositions, at places (including, without limit, the Debtor's premises) and
times and on terms and conditions as Lender may deem fit, without any previous demand or advertisement;
and except as provided in this Agreement, all notice of sale, lease or other disposition, and advertisement, and
other notice or demand, any right or equity of redemption, and any obligation of a prospective purchaser or
lessee to inquire as to the power and authority of Lender to sell, lease, or otherwise dispose of the Collateral or
as to the application by Lender of the proceeds of sale or otherwise, which would otherwise be required by, or
available to the Debtor under, applicable law are expressly waived by the Debtor to the fullest extent permitted.

        (b)      Should an Event of Default occur, the Debtor will pay to the Lender all costs reasonably
incurred by the Lender for the purpose of enforcing its rights hereunder, to the extent not prohibited by law,
including, without limitation: costs of foreclosure; costs of obtaining money damages; and a reasonable fee for
the services of internal and outside attorneys employed or engaged by the Lender for any purpose related to
this Agreement, including, without limitation, consultation, drafting documents, sending notices or instituting,

                                                         8
                                                                                                    Dwoit_l 6006165 _5



                                                                                                  Exhibit 3
                                                                                               Page 8 of 14
            Case 3:19-cv-01928-HZ            Document 1-1        Filed 11/27/19       Page 34 of 118




prosecuting or defending litigation or any proceeding, all such costs shall bear interest at the highest per
annum rate applicable to any of the Liabilities, but not in excess of the maximum rate permitted by law.

        (c)     The Debtor agrees that upon an Event of Default the Lender may dispose of any of the
Collateral in its then present condition, that the Lender has no duty to repair or clean the Collateral prior to
sale, and that the disposal of the Collateral in its present condition or without repair or clean-up shall not affect
the commercial reasonableness of such sale or disposition. The Lender's compliance with any applicable state
or federal law requirements in connection with the disposition of the Collateral will not adversely affect the
commercial reasonableness of any sale of the Collateral. The Lender may disclaim warranties of title,
possession, quiet enjoyment, and the like, and the Debtor agrees that any such action shall not affect the
commercial reasonableness of the sale. In connection with the right of the Lender to take possession of the
Collateral, the Lender may take possession of any other items of property in or on the Collateral at the time of
taking possession, and hold them for the Debtor without liability on the part of the Lender. The Debtor
expressly agrees that Lender may enter upon the premises where the Collateral is believed to be located
without any obligation of payment to the Debtor, and that the Lender may, without cost, use any and all of the
Debtor's "equipment" (as defined in the UCC) in the manufacturing or processing of any "inventory" (as defined
in the UCC) or in growing, raising, cultivating, caring for, harvesting, loading and transportation of any of the
Collateral that constitutes "farm products" (as defined in the UCC). If there is any statutory requirement for
notice, that requirement shall be met if the Lender sends notice to the Debtor at least ten (10) days prior to the
date of sale, disposition, or other event giving rise to the required notice, and such notice shall be deemed
commercially reasonable. The Debtor is liable for any deficiency remaining after disposition of the Collateral.

        (d)    The proceeds of any sale or other disposition of Collateral authorized by this Agreement shall
be applied by Lender first upon all expenses authorized by the UCC and all attorneys fees and legal expenses
incurred by Lender; then the balance of the proceeds of the sale or other disposition shall be applied to the
payment of interest on the Liabilities, then to the payment of principal on Liabilities, then any remaining
proceeds shall be paid over to the Debtor or to such other person(s) as may be entitled to it under applicable
law. The Debtor shall remain liable for any deficiency, which shall be due to Lender immediately upon demand.
The Debtor agrees that Lender shall be under no obligation to accept any noncash proceeds in connection with
any sale or disposition of Collateral unless failure to do so would be commercially unreasonable. If Lender
agrees in its sole discretion to accept noncash proceeds (unless the failure to do so would be commercially
unreasonable), Lender may ascribe any commercially reasonable value to such proceeds. Without limiting the
foregoing, Lender may also apply any discount factor in determining the present value of proceeds to be
received in the future or may elect to apply proceeds to be received in the future only as and when such
proceeds are actually received in cash by Lender.

        (e)    At any sale pursuant to this Section 7, whether under the power of sale, by virtue of judicial
proceedings or otherwise, it shall not be necessary for Lender or a public officer under order of a court to have
present physical or constructive possession of Collateral to be sold. The recitals contained in any conveyances
and receipts made and given by Lender or the public officer to any purchaser at any sale made pursuant to this
Agreement shall, to the extent permitted by applicable law, conclusively establish the truth and accuracy of the
matters stated (including, without limit, as to the amounts of the principal of and interest on the Liabilities, the
accrual and nonpayment of it and advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any Collateral, the receipt of the officer
making the sale under judicial proceedings or of Lender shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the application of the money. Any sale of
any Collateral under this Agreement shall be a perpetual bar against the Debtor with respect to that Collateral.
At any sale or other disposition of the Collateral pursuant to this Section 7, Lender disclaims all warranties
which would otherwise be given under the Uniform Commercial Code, including, without limit, a disclaimer of
any warranty relating to title, possession, quiet enjoyment or the like, and Lender may communicate these
disclaimers to a purchaser at such disposition. This disclaimer of warranties will not render the sale


                                                          9
                                                                                                      Dctroit_l 6006165 _5



                                                                                                   Exhibit 3
                                                                                                Page 9 of 14
            Case 3:19-cv-01928-HZ           Document 1-1         Filed 11/27/19      Page 35 of 118




commercially unreasonable. Lender may, in its discretion, bid and purchase any of the Collateral at any sale
pursuant to this Section 7.

8.     Waivers. The Debtor absolutely, unconditionally, knowingly, and expressly waives:

         (a)    To the extent not expressly prohibited by applicable law, any right to require Lender to (a)
proceed against any person or property; (b) give notice of the terms, time and place of any public or private
sale of personal property security held from the Debtor or any other person, or otherwise comply with the
provisions of Section 9.504 of the Uniform Commercial Code in effect prior to July 1, 2001 or its successor
provisions thereafter; or (c) pursue any other remedy in the Lender's power. The Debtor waives notice of
acceptance of this Agreement and presentment, demand, protest, notice of protest, dishonor, notice of
dishonor, notice of default, notice of intent to accelerate or demand payment of any Liabilities, any and all other
notices to which the Debtor might otherwise be entitled, and diligence in collecting any Liabilities, and agrees
that the Lender may, once or any number of times, modify the terms of any Liabilities, compromise, extend,
increase, accelerate, renew or forbear to enforce payment of any or all Liabilities, or permit Borrower to incur
additional Liabilities, all without notice to the Debtor and without affecting in any manner the unconditional
obligation of the Debtor under this Agreement. The Debtor unconditionally and irrevocably waives each and
every defense and setoff of any nature which, under principles of guaranty or otherwise, would operate to
impair or diminish in any way the obligation of the Debtor under this Agreement, and acknowledges that such
waiver is by this reference incorporated into each security agreement, collateral assignment, pledge and/or
other document from the Debtor now or later securing the Liabilities, and acknowledges that as of the date of
this Agreement no such defense or setoff exists. The Debtor ratifies and approves all acts of Lender acting in
its capacity as the Debtor's attorney-in-fact under this Agreement. Neither Lender nor its attorney-in-fact will be
liable for any acts or omissions or for any error of judgment or mistake of fact or law.

         (b)     Its right to require Lender to institute suit against, or to exhaust any rights and remedies which
Lender has or may have against, Borrower or any third party, or against any Collateral provided by Borrower or
any third party. In this regard, the Debtor is bound to the payment of all Liabilities whether now existing or
hereafter accruing, as fully as if such Liabilities were directly owing to Lender by the Debtor. The Debtor
waives any defense arising by reason of any disability or other defense (other than the defense that the
Liabilities shall have been fully and finally performed and indefeasibly paid) of Borrower or by reason of the
cessation from any cause whatsoever of the liability of Borrower in respect thereof.

          (c)    (i) Any rights to assert against Lender, any defense (legal or equitable), set-off, counterclaim, or
claim which the Debtor may now or at any time hereafter have against the Borrower or any other party liable to
Lender; (ii) any defense, set-off, counterclaim, or claim, of any kind or nature, arising directly or indirectly from
the present or future lack of perfection, sufficiency, validity, or enforceability of the Liabilities or any security
therefor; (iii) any defense the Debtor has to performance hereunder, and any right the Debtor has to be
exonerated arising by reason of: the impairment or suspension of Lender's rights or remedies against
Borrower; the alteration by Lender of the Liabilities; any discharge of the Liabilities by operation of law as a
result of Lender's intervention or omission; or the acceptance by Lender of anything in partial satisfaction of the
Liabilities; (iv) the benefit of any statute of limitations affecting the Debtor's liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any statute of limitations
applicable to the Liabilities shall similarly operate to defer or delay the operation of such statute of limitations
applicable to the Debtor's liability hereunder.

         (d)   Any defense arising by reason of or deriving from (i) any claim or defense based upon an
election of remedies by Lender; or (ii) any election by Lender under the Bankruptcy Code Section 1111 (b) to
limit the amount of, or any collateral securing, its claim against Borrower.




                                                         10
                                                                                                      Detroit_l 6006165 _5



                                                                                                   Exhibit 3
                                                                                               Page 10 of 14
            Case 3:19-cv-01928-HZ            Document 1-1        Filed 11/27/19       Page 36 of 118




      (e)      Any and all rights (whether by subrogation, indemnity, reimbursement, or otherwise) to recover
from Borrower or any other person any amounts paid or the value of any Collateral given by the Debtor
pursuant to this Agreement until such time as all of the Liabilities have been fully paid.

9.      Miscellaneous.

       (a)     Where the Collateral is located at, used in or attached to a facility not owned by the Debtor, the
Debtor will obtain from the lessor, or other appropriate party, a consent to the granting of this security interest
and a subordination of the lessor's interest in any of the Collateral, in form acceptable to the Lender.

        (b)     At its option the Lender may, but shall be under no duty or obligation to, discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on the Collateral, pay for insurance on
the Collateral, and pay for the maintenance and preservation of the Collateral, and the Debtor agrees to
reimburse the Lender on demand for any payment made or expense incurred by the Lender, with interest at
the maximum legal rate.

         (c)    No delay on the part of Lender in the exercise of any right or remedy shall operate as a waiver,
nothing in this Agreement is intended, nor shall it be construed, to preclude Lender from pursuing any other
right or remedy provided by law or in equity, and no waiver or indulgence by the Lender of any default or Event
of Default shall be effective unless in writing and signed by an authorized officer of the Lender, nor shall a
waiver on one occasion be construed as a waiver of that right on any future occasion or a waiver of any other
right.

          (d)    The Lender shall not be required to marshal any present or future collateral security (including
this Agreement and the Collateral) for the Liabilities or any of them or to resort to such collateral security or
other assurances of payment in any particular order. To the extent that it lawfully may, the Debtor hereby
agrees that it will not invoke any law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Lender's rights under this Agreement or under any other instrument creating or
evidencing any of the Liabilities or under which any of the Liabilities is outstanding or by which any of the
Liabilities is secured or payment thereof is otherwise assured, and, to the extent allowed by applicable law, the
Debtor irrevocably waives the benefits of all such laws.

         (e)     If any provision of this Agreement is invalid, it shall be ineffective only to the extent of its
invalidity, and the remaining provisions shall be valid and effective.

        (f)     Notice from one party to another relating to this Agreement shall be deemed effective if made in
writing (including telecommunications) and delivered to the recipient's address, telex number or telecopier
number set forth above by any of the following means: (i) hand delivery, (ii) registered or certified mail, postage
prepaid, with return receipt requested, (iii) first class or express mail, postage prepaid, (iv) Federal Express or
like overnight courier service or (v) telecopy, telex or other wire transmission with request for assurance of
receipt in a manner typical with respect to communications of that type. Notice made in accordance with this
section shall be deemed delivered on receipt if delivered by hand or wire transmission, on the third business
day after mailing if mailed by first class, registered or certified mail, or on the next business day after mailing or
deposit with an overnight courier service if delivered by express mail or overnight courier.

        (g)    To the extent that any of the Liabilities is payable upon demand, nothing contained in this
Agreement shall modify the terms and conditions of those Liabilities nor shall anything stated in this Agreement
prevent Lender from making demand, with or without notice and with or without reason, and whether or not a
default or Event of Default has occurred, for immediate payment of any or all of those Liabilities at any time.

        (h)     All rights of the Lender shall inure to the benefit of the Lender's successors and assigns; and all
obligations of the Debtor shall bind the Debtor's heirs, executors, administrators, successors and assigns. If

                                                         11
                                                                                                       Detroit_ 16006165_5



                                                                                                   Exhibit 3
                                                                                               Page 11 of 14
            Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19       Page 37 of 118




there is more than one Debtor, their obligations are joint and several. Debtor acknowledges that Lender may,
at any time, assign its rights under this Agreement and any other Loan Document, including without limitation
Lender's rights to payment and enforcement of the Liabilities.

         (i)     The Debtor shall pay or reimburse the Lender for all costs, fees and expenses incurred by the
Lender or for which the Lender becomes obligated in connection with the enforcement of this Agreement,
including attorneys' fees of counsel to the Lender, which shall also include attorneys' fees and time charges of
attorneys who may be employees of the Lender of any of it subsidiaries or affiliates, plus costs and expenses
of such attorneys or of the Lender; search fees, costs and expenses; and all taxes payable in connection with
this Agreement. The Debtor shall pay any and all stamp and other taxes, UCC search fees, filing fees and
other costs and expenses in connection with the execution and delivery of this Agreement to be delivered
hereunder, and agrees to save and hold the Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such costs and expenses. That portion of
the Liabilities consisting of costs, expenses or advances to be reimbursed by the Debtor to the Lender
pursuant to this Agreement which are not paid on or prior to the date hereof shall be payable by the Debtor to
the Lender on demand. If at any time or times hereafter the Lender: (i) employs counsel for advice or other
representation (A) with respect to this Agreement, (B) to represent the Lender in any litigation, contest, dispute,
suit or proceeding or to commence, defend, or intervene or to take any other action in or with respect to any
litigation, contest, dispute, suit, or proceeding (whether instituted by the Lender, the Debtor, or any other party)
in any way or respect relating to this Agreement, or (C) to enforce any rights of the Lender against the Debtor
or any other party under of this Agreement; (ii) takes any action to protect, collect, sell, liquidate, or otherwise
dispose of any of the Collateral; and/or (iii) attempts to or enforces any of the Lender's rights or remedies
under this Agreement, the costs and expenses incurred by the Lender in any manner or way with respect to
the foregoing, shall be part of the Liabilities, payable by the Debtor to the Lender on demand.

        U)     A carbon, photographic or other reproduction of this Agreement is sufficient, and can be filed as
a financing statement, The Lender is irrevocably appointed the Debtor's attorney-in-fact to execute any
financing statement on the Debtor's behalf covering the Collateral.

         (k)     The terms and provisions of this security agreement shall be governed by and construed in
accordance with the laws of the State of Michigan (without regard to conflict of law principles). The Debtor
irrevocably submits to the non-exclusive jurisdiction of any United States federal court sitting in the Eastern
District of Michigan or any state court in Oakland County in the State of Michigan in any action or proceeding
arising out of or relating to this Agreement, and the Debtor irrevocably agrees that all such claims may be
heard and determined in any such court and irrevocably waives any present and future objection it may have
as to the venue of any action or proceeding brought in that court, or that that court is an inconvenient forum.
Any suit brought by the Debtor related to this Agreement may only be brought in the United States federal
court sitting in the Eastern District of Michigan or in a state court in Oakland County in the State of Michigan.
Nothing herein shall limit the right of the Lender to bring any action or proceeding against the Debtor in the
courts of any other jurisdiction if necessary or convenient to effect the relief sought.

        (I)     The parties intend that the terms used herein which are defined in the UCC have, at all times,
the broadest and most inclusive meanings possible. Accordingly, if the UCC shall in the future be amended or
held by a court to define any term used herein more broadly or inclusively than the UCC in effect on the date of
this Agreement, then such term, as used herein, shall be given such broadened meaning. If the Uniform
Commercial Code shall in the future be amended or held by a court to define any term used herein more
narrowly, or less inclusively, than the UCC in effect on the date of this Agreement, such amendment or holding
shall be disregarded in defining terms used in this Agreement.

10.    Release. The Debtor hereby releases the Lender, its affiliates and subsidiaries and all of their
respective officers, directors, employees, shareholders, agents, attorneys and representatives as well as their
respective successors and assigns from any and all claims, obligations, rights, causes of action, and liabilities,

                                                         12
                                                                                                     0Woil_l 6006165_5



                                                                                                  Exhibit 3
                                                                                              Page 12 of 14
            Case 3:19-cv-01928-HZ             Document 1-1         Filed 11/27/19       Page 38 of 118




of whatever kind or nature, whether known or unknown, whether foreseen or unforeseen, arising on or before
the date hereof (the "Released Matters"). Without limiting the generality of the foregoing, the Debtor hereby
waives the provisions of any statute or doctrine to the effect that a general release does not extend to claims
which a releasing party does not know or suspect to exist in its favor at the time of executing the release, which
if known by such releasing party would have materially affected the releasing party's settlement with the party
being released. The Debtor acknowledges that the agreements in this paragraph are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection with the Released Matters. If the
Debtor asserts or commences any claim, counter-claim, demand, obligation, liability or cause of action in
derogation of the foregoing release or challenges the enforceability of the foregoing release (in each case, a
"Violation"), then the Debtor agrees to pay in addition to such other damages as any party being released may
sustain as a result of such Violation, all reasonable attorneys' fees and expenses (including in-house and
outside counsel) incurred by such party being released as a result of such Violation.

11.     Information Sharing. The Lender may provide, without any limitation whatsoever, any information or
knowledge the Lender may have about the undersigned or any matter relating to this Agreement and any
related documents to any of its subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of this Agreement or any related documents, and the undersigned waives any right to
privacy the undersigned may have with respect to such matters. The Debtor agrees that the Lender may at any
time sell, assign or transfer one or more interests or participations in all or any part of its rights or obligations in
this Agreement to one or more purchasers whether or not related to the Lender.

12.   WAIVER .OF JURY TRIAL. THE LENDER AND THE DEBTOR, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT WAIVE ANY RIGHT EITHER OF THEM HAVE TO A TRIAL BY JURY IN ANY
PROCEEDING (WHETHER SOUNDING IN CONTRACT OR TORT) WHICH IS IN ANY WAY CONNECTED
WITH THIS OR ANY RELATED AGREEMENT, OR THE RELATIONSHIP ESTABLISHED UNDER THEM.
THIS PROVISION MAY ONLY BE MODIFIED IN A WRITTEN INSTRUMENT EXECUTED BY LENDER AND
THE DEBTOR.

13.       Perfection of Certain Collateral. The Lender and Debtor acknowledge that Debtor is also granting a
security interest in the Collateral in favor of Consultant. In the event that the Lender takes possession of or has
"control" (as such term is used in the Uniform Commercial Code as in effect in each applicable jurisdiction)
over any Collateral for purposes of perfecting its lien therein, the Lender shall be deemed to be holding such
Collateral on its own behalf, and as representative for Consultant solely for purposes of perfection of
Consultant's lien under the Uniform Commercial Code; provided that the Lender shall not have any duty or
liability to protect or preserve any rights pertaining to any of the Collateral for Consultant.




                                                           13
                                                                                                         Detroit_l 6006165_5



                                                                                                     Exhibit 3
                                                                                                 Page 13 of 14
          Case 3:19-cv-01928-HZ              Document 1-1                  Filed 11/27/19            Page 39 of 118




         IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date first written
above.

                                                            Debtor:

                                                            LEVEL 3 HOMES & DESIGN, LLC

                                                            By: ---i+-........;~--__:._~=:c:-------­
                                                                  Name: ~ remy Killian
                                                                  Title: Me~ber


                                                            By:_u:.-t,:;L___:.__ _ _ _ _ _ _ _ _ _ _ __
                                                                  Name: Ryan Donato
                                                                  Title: Member

                                                            HEIRLOOM INC

                                                            By: _ _--A~"'-------------~
                                                                Name: J emy Killian
                                                                Title: Pre 1ident

                                                            LEVEL3, LL'

                                                            By:              I ,/,--~
                                                                  Name: Je en1y Killian
                                                                  Title: Sol i Member




Accepted and Agreed:




                                [ Signatur~ P;1gc to Continuing Seturily Agr~ement (Lender as SP)l
                                                                                                               Detro i l.. I 6006 I65 ·'




                                                                                                               Exhibit 3
                                                                                                           Page 14 of 14
     Case 3:19-cv-01928-HZ               Document 1-1            Filed 11/27/19       Page 40 of 118




                                      PERFECTION CERTIFICATE

                                                 July 15, 2019


         In connection with (i) that certain letter agreement (the "Letter Agreement") to be entered into by
and among Level 3 Homes & Design, LLC (the "Borrower") and Franklin Capital Group LLC (the
"Lender"), (ii) the Term Note (as defined in the Letter Agreement), (iii) the other Loan Documents (as
defined in the Letter Agreement) executed in connection therewith, and (iv) the engagement letter for
consulting services, to be entered into by and among the Borrower and Franklin Capital Management,
LLC, Borrower and each Guarantor (as defined in the Letter Agreement) hereby certify as follows
(capitalized terms used but not defined herein shall have the meanings assigned to such terms in the Letter
Agreement):

1.       Organizational Information

         A.      J,egal Name, Organizations, Corporate Functions, Jurisdiction of Organization and
Organizational Identification Number. The full and exact legal name (as it appears in its certificate or
articles of organization, limited liability membership agreement, or similar organizational documents, in
each case as amended to date), the type of organization, the corporate function, the jurisiiction of
organization and the state organizational identification number and federal taxpayer identification
number) of each Loan Party (other than any Individual Guarantor) are as set forth on Schedule IA hereto.

         B.      Prior Legal Names. The full and exact prior legal names and jurisdictions of
organization of each Loan Party (other than any Individual Guarantor) used during the prior five years are
as set forth on Schedule 1B hereto.

         C.      Acquisitions and Mergers. The full and exact legal names and prior jurisdictions of
formations of (i) each entity merged with and into a Loan Party (other than any Individual Guarantor)
during the prior five years and (ii) each entity of which a Loan Party has acquired all or substantially all
of such entity's assets or all or substantially all of the assets of any division or operating unit of such         II
entity during the prior five years are as set forth on Schedule 1C hereto.

          D.        Corporate Ownership and Organizational Structure. Attached as Schedule lD hereto
is (i) a list of all equity interests issued by the Borrower, including the owners of such interests and (ii) if    I
available, a true and correct organizational chart showing the Loan Parties (other than any Individual
Guarantor), any joint ventures of any Loan Party and any subsidiary of any Loan Party (whether foreign
                                                                                                                    I
or domestic).

2.      Location Information

        A.       Chief Executive Offices, Mailing Addresses and other Locations. The chief executive
office address and the preferred mailing address and any other location in which each Loan Party (other
than any Individual Guarantor) maintains any collateral or any books and records relating thereto of each
Loan Party is set forth on .Schedule 2A.

        B.      Warehousemen, Bailees, etc. Except as set forth on Schelule 2B hereto, no persons
(including warehousemen, customs brokers, freight forwarders, common carriers or other bailees) other
than the Loan Parties have possession of any assets (including goods, inventory and equipment) of any
Loan Party (other than any Individual Guarantor).



                                                                                                Detroit_! 5987354
                                                                                             DCAPDX\3102592. v5



                                                                                                     Exhibit 4
                                                                                                  Page 1 of 20
     Case 3:19-cv-01928-HZ             Document 1-1          Filed 11/27/19        Page 41 of 118




3.      Investment Related Property

       A.        Equity Interests. Set forth on Schedule 3A is a list of all equity interests owned by each
Loan Patty (other than any Individual Guarantor) together with the type of organization which issued
such equity interests (e.g. corporation, limited liability company, partnership or trnst).

         B.        Securities/Commodities Accounts and ])eposit Accounts. Set forth on Schedule 3B is
a list of all securities and commodities accounts, and all bank accom1ts (checking, savings, money market
etc.) of each Loan Party (other than any Individual Guarantor).

         C.      Instruments and Chattel Paper. Set forth on Schedule 3C is a list of all instruments or
chattel paper held by or payable to any of the Loan Parties (other than any Individual Guarantor)]

4.      Intellectual Property. Set forth on Schedule 4 hereto is a list of all copyrights, patents,
trademarks and other intellectual property owned or licensed by any Loan Patty (other than any
Individual Guarantor) (including any applications for same).

5.      Commercial Tort Claims. Set forth on Schedule 5 hereto is a list of any commercial tort claims
that any Loan Party (other than any Individual Guarai1tor) has against other parties.

6.       Motor Vehicles. Set forth on Schedule 6 hereto is a list of all motor vehicles (covered by
certificates of title or ownership) owned by any of the Loan Parties (other than any fodividual Guarantor).

7.     Insurance. Set forth on Schedule 7 hereto is a list of all insurance coverage for the benefit of ai1y
Loan Party (other than any Individual Guarantor).

8.      Letters of Credit. Set forth on Schedule 8 hereto is a list of any letters of credit of which a Loan
Party (other than any Individual Guarantor) is the beneficiary, including the issuing bank thereof and
whether such letter of credit was issued in support of outstanding accounts receivable.

9.      Rea] Property. Set forth on Schedule 9 hereto is a list of (a) all real property owned or leased by
each Loan Party (other than any Individual Guarantor), (b) if such property is leased, the landlord and the
tenn of the lease, and (c) if such property is held in fee, the holder of any lien on such real property.

1O.      Financing Matters. Set forth on S~hedule 10 hereto is a list of all outstanding indebtedness and
other financing arrangements (including merchant advance financings and letters of credit outstanding) of
each of the Loan Parties (other than any Individual Guarantor) in existence immediately prior to the
making of the Tenn Loan.

11.     Acknowledgment. Each Loan Party acknowledges that this Perfection Certificate is provided in
com1ection with the Loan Documents and that the Lender will rely upon the info1mation contained herein.
Each Loan Party further acknowledges and agrees that the infonnation contained herein shall be deemed
to be a representation and waffanty under the Loan Documents, and that any material misstatements or
material omissions contained herein may constitute a default or Event of Default under one or more of the
Loan Documents.



                                        [Signature Page to Follow]




                                                                                          DCAPDX\3 I 02592. v5


                                                                                                  Exhibit 4
                                                                                               Page 2 of 20
   Case 3:19-cv-01928-HZ            Document 1-1           Filed 11/27/19        Page 42 of 118




        IN WITNESS WHEREOF, each of the undersigned hereto have caused this Perfection Certificate
to be executed as of the date above first written by its officer thereunto duly authorized.


                                               LOAN PARTIBS:

                                               LEVEL 3 HOMES & DESIGN, LLC, an Oregon limited
                                               liability cot pany, dba Tiny Innovations

                                                                                 ""
                                               By:~~
                                                    Nam7RYfll1DOillrtO
                                                    Title: Member



                                               LEVEL 3    ilc,   an Oregon limited liability company

                                               By:~~__,._~~~~~~~~~~~-
                                                    Name: remy Killian
                                                            1
                                                    Title: Ml mber



                                                              n, individually


                                               Ryan Donato, individually




                         [Signature Page to Perfection Certificate (15987354)]
                                                                                        DCAPDX\3 l 02592.v5


                                                                                               Exhibit 4
                                                                                            Page 3 of 20
         Case 3:19-cv-01928-HZ                Document 1-1             Filed 11/27/19       Page 43 of 118




                                                       Schedule lA

         Legal Name, Organizations, Corporate Functions, Jurisdiction of Organization and Organizational
                                            Identification Number


                                                                                                         Federal
                                                                                  Organizational
    Name of Loan            Type of             Coq~orate      Jurisdiction of                          Taxpayer
                                                                                  Identification
       Party              Organization1         Function2       Organization                          Identification
                                                                                    Number
                                                                                                         Number

    Level 3 Homes              LLC             Operating           Oregon           972066-93          XX-XXXXXXX
    & Design, LLC                              Company

    Level 3, LLC               LLC              Holder of          Oregon           911749-96          XX-XXXXXXX
                                                 dealer
                                                 license




1 E.g.   corporation, limited liability company, limited partnership
2   Eg, holding company, owner of intellectual property or real estate, operating company


                                                                                                   DCAPDX\3102592.vS


                                                                                                          Exhibit 4
                                                                                                       Page 4 of 20
          Case 3:19-cv-01928-HZ           Document 1-1       Filed 11/27/19   Page 44 of 118




                                               Schedule lB

                                             Prior Legal Names




                     Name of Loan Party           Prior Legal Name       Jurisdiction of Organization



   Level 3 Homes & Design, LLC             Le,vel 3 Homes, LLC          Oregon

  Level 3 LLC                              None                         NIA
,__________   ____




                                                                                     DCAPDXl3 I02592.v5



                                                                                            Exhibit 4
                                                                                         Page 5 of 20
   Case 3:19-cv-01928-HZ      Document 1-1       Filed 11/27/19     Page 45 of 118




                                   Schedule lC

                              Acquisitions and Mergers


                                    Jurisdiction of
       Name of Loan Party      Organization of non-Loan   Transaction DescriQtion
                                     Party entity
Level 3 Homes & Design, LLC    Oregon                     Borrower acquired Heirloom Inc,
                                                          an Oregon corporation dba Tiny
                                                          Heirloom, by Stock Purchase
                                                          Agreement effective 3/15/2019
                                                          and closed effective 3/29/2019




                                                                           OCAPDX\3102592.v5



                                                                                  Exhibit 4
                                                                               Page 6 of 20
   Case 3:19-cv-01928-HZ          Document 1-1         Filed 11/27/19       Page 46 of 118




                                        Schedule JD

                  Borrower Corporate Ownership and Organizational Structure

                                   Number or                                 Ce1tificate
                                   Percentage    Total                            #.       Atticle
      Issuer
                     Type of        of Shares    Shares
                                                                Owner            ill          .8.
                   Organization         or      Outstand                    m1certificat
                                                                                           Elected?
                                    Interests     ing                       ed, 12lease
                                     Owned                                   indicate)
Level 3 Homes &        LLC            80%          NIA          Jeremy         None           -
Design, LLC                                                     Killian

Level 3 Homes &        LLC            20%          NIA        Ryan Donato      None           -
Design, LLC


                                   Organizational Strncture

                                          [attached]




                                                                                  DCAPDX\3!02592.v5


                                                                                          Exhibit 4
                                                                                       Page 7 of 20
                          Case 3:19-cv-01928-HZ           Document 1-1                                       Filed 11/27/19                                Page 47 of 118




               Organizational Structure

                     ..                               •        -·       -..··-r                ..... :!;••   "'f~!             "'.";. ·' ~"'f~.;~~. . :-         . ·~ ~ . " .
                      Jeremy Killian Owner            · L-evel 3 Homes ft                                                         Ryan Donato Owner
                               80%                          Design, LLC ·                                                                                  20%
                                                  . .     ..                  .   .   '~   .          ..      .:   .
                                                                                                                           -~
                                                  .             .                                      .                                            u
                                                                    ~                                        ~
                                                                                                                       .   .                               ·--         .


                                                          Heirloom, Inc                                                        Ryan Donato
                                                                                                                               Secretary 50%
Page 8 of 20
   Exhibit 4




                                                                                                   ·--------·-·--------····
    Case 3:19-cv-01928-HZ            Document 1-1             Filed 11/27/19     Page 48 of 118




                                                Schedule 2A

                    Chief Executive Offices, Mailing Addresses and other Locations

                                                                                     Location of
                             Address of Chief            Mailing Address (if
  Name of Loan Party                                                              Books and Records
                             Executive Office                 different}
                                                                                     (if different}
 Level 3 Homes &         12055 NE Glem1                         Same                         Same
 Design, LLC             Widing Dr., Ste. 202,
                         Bldg. 3, Portland, OR
                         97220
                                            -----
 Level 3, LLC            12055 NE Glenn                         Same                         Same
                         Widing Dr., Ste. 202,
                         Bldg. 3, Portland, OR
                         97220




                  Other Leased or Owned Locations with Collateral/Books and Records
                                  (not already described above, if any)

                                                                                  Name and Address of
 Name of Loan Party             Addresses                Owned or Leased?
                                                                                       Landlord
Level 3 Homes &          4793 NE 190111 Ln.,                    Leased           North American
Design, LLC              Portland, OR 97230                                      Bancard
                                                                                 250 Stephenson Hwy.
                                                                                 Troy, MI 48083
Level 3, LLC             4 793 NE 190111 Ln.,                   Leased           North American
                         Portland, OR 97230                                      Bancard
                                                                                 250 Stephenson Hwy.
                                                                                 Troy, MI 48083
                                                                                     --
Level 3 Homes &          19700SWl18 1h Avenue         Leased by Heirloom Inc,    Norstar Business
Design, LLC              Tualatin, OR 97062           (subsidiary of Borrower)   Center West #2, LLC
                                                                                  c/o Kiersey &
                                                                                 McMillan
                                                                                 PO Box 1696
                                                                                 Beaverton, OR 97075


Level 3 Homes &          15555 SW Tualatin-         I Leased by Heirloom Ille,   Sentinel Self Storage
Design, LLC              Sherwood Rd,                (subsidiary ofBonower)      15555 SW Tualatin-
                         Sherwood, OR 97140                                      Sherwood Rd,
                                                                                 Sherwood, OR 97140




                                                                                          DCAPDX\3 !02592. v5


                                                                                                  Exhibit 4
                                                                                               Page 9 of 20
        Case 3:19-cv-01928-HZ                 Document 1-1            Filed 11/27/19         Page 49 of 118




                                                       Schedule 2B

                                              Warehousemen, Bailees, etc.



                                            Address/City/State/Zip         Description of        Nature of
                   Name                     Code                           Assets and Value      Possession3

    Private Owner Jack Tanner              28052 SE Hwy 212,               Materials/equipment Undocumented
                                           Boring, OR 97009                                    lease of
                                                                                               warehouse for
                                                                                               $1,000/month

    Landlord                                                               $50,000




3   E.g. bailee, warehouseman, customs broker, freight forwarder, carrier, consignee, etc.


                                                                                                 DCAPDX\3102592. v.5



                                                                                                        Exhibit 4
                                                                                                    Page 10 of 20
              Case 3:19-cv-01928-HZ         Document 1-1       Filed 11/27/19    Page 50 of 118




                                                 Schedule 3A

                                                Equity Interests
.-----·----
                                                                             Certificate #
                         Type of
                                       #of        Total                            ill           Aiiicle 8
              Issuer                  Shares     Shares            Owner     uncertificated,
                       Organization                                                              Elected?
                                      Owned    Outstanding                      please
                                                                               indicate}
   Heirloom Inc        Oregon          99          99        Level 3 Homes   No.6                --
                       corporation                           & Design, LLC




                                                                                         DCAPDX\3102592. v5


                                                                                                   Exhibit 4
                                                                                               Page 11 of 20
         Case 3:19-cv-01928-HZ                 Document 1-1            Filed 11/27/19          Page 51 of 118




                                                       Schedule 3B

                               Deposit Accounts and Securities/Connnodities Accouqt§


                                                                                                   Name & Address of
                                                                                                         Financial
Name of Loan Party                   Account Number                    Type of Account4
                                                                                                   Institution/Financial
                                                                                                       lnt<:)nnediary
                                       --
Level 3 Homes &                 9100078849                       Business Checking                 Riverview
Design, LLC d/b/a                                                                                  C01mnunity Bank,
Tiny Innovations                                                                                   225 NE Bumside
                                                                                                   Rd., Gresham, OR
                                                                                                   97030

Level 3 Homes &                 9100074911                       Payroll Account                   Riverview
Design, LLC d/b/a                                                                                  Community Bank,
Tiny Innovations                                                                                   225 NE Burnside
                                                                                                   Rd., Gresham, OR
                                                                                                   97030

Level 3 Homes &                 9100074908                       Operating Account                 Riverview
Design, LLC d/b/a                                                                                  Community Bank,
Tiny Innovations                                                                                   225 NE Burnside
                                                                                                   Rd., Gresham, OR
                                                                                                   97030

Level 3 Homes &                9100074924                        Payable Account                  Riverview
Design, LLC d/b/a                                                                                 Community Bartle,
Tiny funovations                                                                                  225 NE Burnside
                                                                                                  Rd., Gresham, OR
                                                                                                  97030

Level 3 Homes &                505691003                         Heirloom, Inc Business           Chase NE Portland
Design, LLC d/b/a                                                Checking                         #940239
Tiny Innovations




4 E.g.   securities/commodities account or deposit account. If a deposit account, please note accordingly and specify
            if account is: concentration account, local store depository account, payroll account, account to pay taxes,
            etc.


                                                                                                       DCAPDX\3 l 02592. v5


                                                                                                              Exhibit 4
                                                                                                          Page 12 of 20
  Case 3:19-cv-01928-HZ    Document 1-1        Filed 11/27/19      Page 52 of 118




                                  Schedule 3C

                           Instmments and Chattel Paper


                                                Principal Amount
Name of Loan Party   Issuer oflnstrnment        of Instrnment       Maturity Date
                     --·
NIA                  NIA                        NIA                 NIA




                                                                          DCAPDX\3102592.v5



                                                                                Exhibit 4
                                                                            Page 13 of 20
          Case 3:19-cv-01928-HZ          Document 1-1             Filed 11/27/19                         Page 53 of 118




                                                     Schedule 4

                                                 Intellectual Property
                                                                                     ·--·,~-···-·-¥.--




    QQp_Y!jghts            Owner   Filing Date       Stalus                   Registration No.               Owned or
                                                                                                             Licensed?
                  -
    NIA                    NIA     NIA               NIA                      NIA                            NIA
                  -·-~-·




    Patents                Owner   Filing Date       Status                   Registration No.              Owned or
                                                                                                            Licensed?
                                                                         ·-
    NIA                    NIA     NIA               NIA                      NIA                           NIA




    Trademarks             Owner   Filing Date       Status                   Registration No.              Owned or
                                                                                                            Licensed?

    NIA                    NIA     NIA               NIA                      NIA                           NIA



                                                      OTHER

                  OwneJ                                              Description
    Level 3 Homes & Design,        ABN "Tiny Innovations" OR SOS registry no. 1267780-91
    LLC
    Level 3 Homes & Design,        Websites and social media accounts:
    LLC                            Website: www.tinyheirloom.com
                                   Instagram: @tinyheirloom
                                   Facebook: @tinyheirlooms
I                                  Tiny Luxmy HGTV: @tinyluxmyhgtv
i
                                   Youtube: Tiny Heirloom
                                   Twitter: @Tinyl-Ieirloom
                                   Pinterest: TinyHeirloom.com    -·-··




                                                                                                             DCAPDX\3102592. v5



                                                                                                                      Exhibit 4
                                                                                                                  Page 14 of 20
 Case 3:19-cv-01928-HZ          Document 1-1        Filed 11/27/19       Page 54 of 118




                                       Schedule 5

                                 C01mnercial Jort Claims
                                                          -   .

                                   Summai:y of      Jurisdiction     Filing    Amount ll1
      Case Name/    Defendant
                                     Claim           of Filing      Number     Controversy

NIA                NIA           NIA                NIA            NIA        NIA




                                                                              DCAPDX\3102592.vS



                                                                                    Exhibit 4
                                                                                Page 15 of 20
   Case 3:19-cv-01928-HZ       Document 1-1       Filed 11/27/19     Page 55 of 118




                                     Schedule 6

                                   Motor Vehicles


     Manufacturer/Model/Year      Serial/VIN Number                State Registered

Ford F350 2017                 1FT8W3BT8HED5 l 862       OR

Ford Transit 350 2019          1FTBW2XMIKKA11186         OR

Mercedes G55 2005              WDCYR71E95X159085         OR




                                                                           DCAPDX\3102592.v5


                                                                                  Exhibit 4
                                                                              Page 16 of 20
Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19     Page 56 of 118




                                      Scbcclule 7

                                       Insurance


                                                                            CmTent Term
                                                                             Ex12iration
    Loan
    Party     fue of Insurance      Insurer         Coverage Amount

 Level 3    Workers                Liberty     $500,0001$500,000/$500,000   0410212020
 Homes&     Compensation           Mutual
 Design,    (Heirloom Inc,         Insurance
 LLC        (subsidiary of
            Borrower)
-·-·--·
 Level 3    General Liability      Liberty     $1,000,000/$2,000,000        10/27/2019
 Homes &                           Mutual
 Design,                           Insurance
 LLC

 Level 3    Bond                   CNA         $50,0000                     09/29/2019
 LLC                               Surety

 Level 3    Auto                  Liberty      $1,000,000                   05/18/2020
 Homes&                           Mutual
 Design,                          Insmance
 LLC




                                                                             DCAPDX\3102592. v5



                                                                                    Exhibit 4
                                                                                Page 17 of 20
 Case 3:19-cv-01928-HZ   Document 1-1       Filed 11/27/19   Page 57 of 118




                               Schedule 8

                             Letters of Credit

            Jssuer                   Amount        Related to Accounts Receivable?

NIA                            NIA                 NIA




                                                                    DCAPDX\3102592. v5


                                                                           Exhibit 4
                                                                       Page 18 of 20
    Case 3:19-cv-01928-HZ               Document 1-1          Filed 11/27/19         Page 58 of 118




                                               Schedule 9

                                              Real Property
                                                                                                    ..

                                                Interest              Landlord            Lienholders
       Loan Party          Location        (leasehold or fee)       (if leasehold)          (if fee)

Level 3 Homes &           12055 NE        Lease                  Airport Way LLC        NIA
Design, LLC d/b/a Tiny    Glem1
Innovations               WidingDr.,
                          Pmtland,
                          OR97220
                                                                                               ..
Level 3 Homes &           4743 NE         Lease                  N. American           NIA
Design, LLC <lib/a Tiny   190tl1 Lane                            Banca.rd (sublease)
Innovations               Portl<md,
                          OR97330

Level 3 Homes &           19700 SW        Leased by              N orstar Business      NIA
Design, LLC d/b/a Tiny    118111          Heirloom Inc,          Center West #2,
Innovations               Avenue          (subsidiary of         LLC
                          Tualatin,       Borrower
                                                                 c/o Kiersey &
                          OR 97062
                                                                 McMillan
                                                                 PO Box 1696
                                                                 Beaverton, OR
                                                                 97075




                                                                                         DCAPDX\3 !02592.v5



                                                                                                  Exhibit 4
                                                                                              Page 19 of 20
             Case 3:19-cv-01928-HZ                     Document 1-1              Filed 11/27/19                        Page 59 of 118




                                                                  Schedule 10
                                                               Financing Matters
                                                                                                                                                     --·-   ---
                      LoanPait;i:                           Creditor            Type of Credit/Financingl                      Amount Outstanding6
     f------                                                                                                           A--..~"--




         Level 3 Homes & Design, LLC           Lance Evie                      Secured Note                            $282,000 + interest

         Level 3 Homes & Design LLC            The Bleecker Family Trust       Secured Note                            $182,000 + interest


         Level 3 Homes & Design LLC             I Global LLC                   MCA                                     $155,000.00

         Level 3 Homes & Design LLC            Ace Funding Source I Main St.   MCA                                     $20,000.00
                                               Cash

         Level 3 Homes & Design LLC            Biscayne Capital Funding J      MCA                                     $30,000.00
                                               Ocean

      Level 3 Homes & Design LLC               Business Merchant Funding       MCA                                     $30,000.00


      Level 3 Homes & Design LLC               Coniplete Business Solutions    MCA                                     $120,000 .00
                                               Group

      Level 3 Homes & Design U.C               Gel Funding                     MCA                                     $100,000.00

      Level 3 Homes & Design LLC               Kash Capital                    MCA                                     $25,000.00

      Level 3 Homes & Design LLC               last Chance Funding             MCA                                     $15,000.00

      level 3 Homes & Design LLC               River Capital Pa1tners          MCA                                     36,000.00

      Level 3 Homes & Design LLC               Second Chance Funding           MCA                                     $55,000.00


      Level 3 Homes & Design LLC               SPG Advance Consolidation       MCA                                     $960,000.00
                                               LLC

      Level 3 Homes & Design LLC               SPG Advance LLC                 MCA                                     $220,000.00
                                          --                                                                ·--
      Level 3 Homes & Design LLC               Trcncn Capital Inc,             MCA                                     $50,000.00
     ---
      Level 3 Homes & Design LLC               BizFund, LLC                    MCA                                     $80,000.00

      Level 3 Homes & Design LLC               iFund                           MCA                                     $22,000.00

      Level 3 Homes & Design LLC               Franklin Capital Group, LLC     Lender                                  $1,600,000.00 +interest

      level 3 Homes & Design LLC               Tyson Spiess, Zachary Francis   $150,000 Promissmy Note             P1incipal plus acciued interest,
                                               and Jason Francis               dated 3129/2019 from Stock          late fees and penalti cs
                                                                               Purchase Agreement
                                                                               described on Schedule l C
!:
                                    ·--                                                       - -----·            -~   -·~




     5
         E.g. loan, letter of credit, merchant advance
     6
         Amounts to be updated.


                                                                                                                                   DCAPDX\1l02592.v5


                                                                                                                                          Exhibit 4
                                                                                                                                      Page 20 of 20
             Case 3:19-cv-01928-HZ            Document 1-1         Filed 11/27/19       Page 60 of 118



Continuing Guaranty
                                                                                         Dated as of July 15, 2019

Guaranty: To induce Franklin Capital Group, LLC (including its successors and assigns, the "Lender") directly
or through any of its branches, offices, subsidiaries, or affiliates to provide or extend certain financial
accommodations and Liabilities to Level 3 Homes & Design, LLC, a Oregon limited liability company (the
"Borrower"), and because each of the undersigned (each a "Guarantor") has determined that executing this
Guaranty is in its interest and to its financial benefit, the Guarantor absolutely and unconditionally guaranties to
the Lender the full and prompt payment of all Liabilities when due, whether at stated maturity, on demand, by
acceleration or otherwise. The Guarantor's obligations under this Continuing Guaranty (this "Guaranty") shall
be payable in lawful money of the United States of America.

Liabilities: The term "Liabilities" as used in this Guaranty means (i) all obligations, indebtedness and liabilities
of the Borrower to the Lender, and any of its subsidiaries, affiliates or successors, now existing or later arising,
including, without limitation, all loans, advances, interest, costs, expenses, fees, overdraft indebtedness, credit
card indebtedness, letter of credit indebtedness or lease obligations, (ii) all costs and expenses, including
attorneys' fees, that the Lender may pay or incur in collecting from the Borrower, the Guarantor or any other
guarantor of all or any of the Liabilities and for liquidating any collateral, (iii) all monetary obligations incurred or
accrued during the pendency of any bankruptcy, insolvency, receivership or other similar proceedings,
regardless of whether allowed or allowable in such proceeding, including reasonable attorneys' fees, (iv) all
"Liabilities" as defined in each of the other Loan Documents and (v) all renewals, extensions, modifications,
consolidations or substitutions of any of the foregoing, whether the Borrower may be liable jointly with others or
individually liable as a debtor, maker, co-maker, drawer, endorser, guarantor, surety or otherwise, and whether
voluntarily or involuntarily incurred, known or unknown, due or not due, absolute or contingent, direct or
indirect, liquidated or unliquidated. Notwithstanding anything to the contrary in this Guaranty, the term
"Liabilities" shall not include any Excluded Swap Obligation (as hereinafter defined). "Excluded Swap
Obligation" means any obligation of Borrower to Lender with respect to a "swap," as defined in Section 1a(47)
of the Commodity Exchange Act ("CEA"), if and to the extent that Guarantor's guaranteeing of such swap
obligation, or Guarantor's granting of a security interest or lien to secure such swap obligation, is or becomes
illegal under the CEA, or any rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof), by virtue of Guarantor's failure for any reason to constitute
an "eligible contract participant," as defined in Section 1a(18) of the CEA and the regulations thereunder, at the
time such guarantee or grant of such security interest becomes effective with respect to such swap obligation.
If any such swap obligation arises under a master agreement governing more than one swap, the foregoing
exclusion shall apply only to those swap obligations that are attributable to swaps in respect of which
Guarantor's guaranteeing of, or Guarantor's granting of a security interest or lien to secure, such swaps is or
becomes illegal.

       "Consulting Engagement Documents", as used in this Guaranty, means, collectively, (i) the
Engagement Letter, dated as of the date hereof, between Borrower and Franklin Capital Management, LLC
("Consultant") and (ii) any guaranty, mortgage, security agreement, and any other document, instrument or
agreement evidencing, securing or relating to any of the foregoing, together with any and all modifications and
amendments to any of the foregoing.

        "Loan Documents", as used in this Guaranty, means, collectively, (i) this Guaranty, (ii) the "Loan
Documents" (as defined in the Promissory Note (Term Loan) dated as of the date hereof, made by Borrower in
favor of Lender (the "Note")), (iii) the "Loan Documents" (as defined in the Letter Agreement, dated as of the
date hereof, between Borrower and Lender) and (iv) any guaranty, mortgage, security agreement, swap
agreement, other interest rate protection agreement, derivative agreement, and any other document,
instrument or agreement evidencing, securing or relating to any of the foregoing, together with any and all
modifications and amendments to any of the foregoing.

Limitation: Guarantor's obligation under this Guaranty is UNLIMITED unless expressly limited in the
Additional Terms and Conditions of this Guaranty. Unless expressly limited in the Additional Terms and


                                                                                                          Dwoit_l 6005952_5



                                                                                                       Exhibit 5
                                                                                                     Page 1 of 9
             Case 3:19-cv-01928-HZ           Document 1-1         Filed 11/27/19      Page 61 of 118



Conditions of this Guaranty, there is no limit on the liability and obligations of Guarantor under this Guaranty,
and this obligation (whether unlimited or limited to the extent specified in the Additional Terms and Conditions)
shall include, IN ADDITION TO any limited amount of principal guaranteed, all interest on all Liabilities, and all
costs and expenses of any kind incurred by the Lender in collection efforts against the Borrower and/or the
Guarantor or otherwise incurred by the Lender in any way relating to the Liabilities or this Guaranty, including
without limit attorneys' fees. With respect to the limitation, if any, stated in the Additional Terms and Conditions
below on the amount of principal guaranteed under this Guaranty, Guarantor agrees that (a) this limitation shall
not be a limitation on the amount of Borrower's Liabilities to the Lender; (b) any payments by the Guarantor
shall not reduce the maximum liability of the Guarantor under this Guaranty unless written notice to that effect
is actually received by the Lender at, or prior to, the time of the payment; and (c) the liability of the Guarantor to
the Lender shall at all times be deemed to be the aggregate liability of the Guarantor under this Guaranty and
any other guaranties previously or subsequently given to the Lender by the Guarantor and not expressly
revoked, modified or invalidated in writing.

Continued Reliance. The Guarantor may terminate its obligation under this Guaranty as to future Liabilities
(except as provided below) by (and only by) delivering written notice of termination to the Lender and receiving
from Lender written acknowledgment of delivery. Such notice shall be effective upon the opening of business
on the fifth (51h) day following written acknowledgment of delivery. If terminated, the Guarantor will continue to
be liable to the Lender for any Liabilities created, assumed or committed to at the time the termination
becomes effective, and all subsequent renewals, extensions, modifications and amendments of those
Liabilities, until all of the same have been fully paid. Termination by any other Guarantor or guarantor shall not
release the Guarantor from its obligations under this Guaranty. The Lender has no duty to give notice of
termination by any guarantor or Guarantor to any remaining Guarantors. The Guarantor shall indemnify the
Lender against all claims, damages, costs and expenses, including, without limit, attorney fees, incurred by the
Lender in connection with any suit, claim or action against the Lender arising out of any modification or
termination of a Borrower loan or any refusal by the Lender to extend additional credit in connection with the
termination of this Guaranty.

Security. As security for this Guaranty, the Guarantor pledges, assigns and grants to the Lender a continuing
security interest and lien upon and right of setoff as to and in the following described property and all of its
additions, substitutions, increments, proceeds and products, whether now owned or later acquired
("Collateral"):

        1.     All securities and other property of the Guarantor in the custody, possession or control of the
               Lender (other than property held by the Lender solely in a fiduciary capacity);

        2.     All property or securities declared or acknowledged by the Guarantor to constitute security for
               any past, present or future liability, direct or indirect, of the Guarantor to the Lender;

       3.      All claims of any nature, whether now existing or later acquired, that Guarantor has against
               Borrower (excepting claims under a deed of trust or mortgage covering California real property),
               including the right of the Lender to collect and realize upon such claims; and

        4.     All balances of deposit accounts of the Guarantor with the Lender ("deposit account" having the
               meaning given to it §9-102(a)(29) of the UCC (as defined below)).

The Guarantor agrees that no security now or later held by the Lender for the payment of any Liabilities,
whether from the Borrower, any guarantor, or otherwise, and whether in the nature of a security interest,
pledge, lien, assignment, setoff, suretyship, guaranty, indemnity, insurance or otherwise, shall affect in any
manner the unconditional obligation of the Guarantor under this Guaranty, and the Lender, in its sole
discretion, without notice to the Guarantor, may release, exchange, enforce and otherwise deal with any
security without affecting in any manner the unconditional obligation of the Guarantor under this Guaranty.




                                                          2
                                                                                                       Detroit_ I 6005952_5



                                                                                                     Exhibit 5
                                                                                                   Page 2 of 9
            Case 3:19-cv-01928-HZ             Document 1-1         Filed 11/27/19       Page 62 of 118



The Lender shall have the right at any time to apply its own debt or liability to the Guarantor in whole or partial
payment of this Guaranty or other present or future liabilities of the Guarantor, direct or indirect, without any
requirement for mutual maturity.

If the Guarantor fails to pay any amount owing under this Guaranty, the Lender shall have all of the rights and
remedies provided by law or under any other agreement to liquidate or foreclose on and sell the Collateral,
including but not limited to the rights and remedies of a secured party under the Uniform Commercial Code of
the State of Michigan, as in effect from time to time (the "UCC"). These rights and remedies shall be
cumulative and not exclusive and are further set forth in the Loan Documents.

For purposes of the following paragraphs and the definition of "Liabilities", "any collateral" shall include the
Collateral and any other collateral securing the Liabilities.

Action Regarding Borrower. If any monies become available that the Lender can apply to the Liabilities, the
Lender may apply them in any manner it chooses, including but not limited to applying them against Liabilities
which are not covered by this Guaranty. The Lender can take any action against the Borrower, any collateral,
or any other person liable for any of the Liabilities. The Lender can release the Borrower or anyone else from
its liability for the Liabilities, either in whole or in part, or release any collateral, and need not perfect a security
interest in any collateral. The Lender does not have to exercise any rights that it has against the Borrower or
anyone else, or make any effort to realize on any collateral or right of set-off. If the Borrower requests more
credit or any other benefit, the Lender may grant it and the Lender may grant renewals, extensions,
modifications and amendments of any of the Liabilities and otherwise deal with the Borrower or any other
person as the Lender sees fit and as if this Guaranty were not in effect. The Guarantor's obligations under this
Guaranty shall not be released or affected by (a) any act or omission of the Lender, (b) the voluntary or
involuntary liquidation, sale or other disposition of all or substantially all of the assets of the Borrower, or any
receivership, insolvency, bankruptcy, reorganization, or other similar proceedings affecting the Borrower or any
of its assets, or (c) any change in the composition or structure of the Borrower or the Guarantor, including a
merger or consolidation with any other person or entity.

Nature of Guaranty. This Guaranty is a guaranty of payment and not of collection. The Lender can insist that
the Guarantor pay immediately, and the Lender is not required to attempt to collect first from the Borrower, any
collateral, or any other person liable for any of the Liabilities. The obligation of the Guarantor shall be
unconditional and absolute, regardless of the invalidity, irregularity, or unenforceability of any provision of any
agreement between the Borrower and the Lender by reason of bankruptcy, insolvency or other law or order of
any kind or for any reason, or the existence of any defense, setoff or counterclaim which the Borrower may
assert. This Guaranty shall remain effective whether the Liabilities are from time to time reduced and later
increased or entirely extinguished and later reincurred. This Guaranty shall remain effective with respect to
successive transactions which shall either continue the Liabilities, increase or decrease the Liabilities, or from
time to time create new Liabilities after all or any prior Liabilities have been satisfied, until this Guaranty is
terminated in the manner and to the extent provided below.

Other Guarantors. If there is more than one Guarantor, their obligations under this Guaranty shall be joint
and several. In addition, each Guarantor shall be jointly and severally liable with any other guarantor of any of
the Liabilities. Lender, in its sole discretion, may release any one or more of the Guarantors or other
guarantors for any consideration which it deems adequate, and may fail or elect not to prove a claim against
the estate of any bankrupt, insolvent, incompetent or deceased Guarantor or other guarantor; and after that,
without notice to any Guarantor, the Lender may extend or renew any or all Liabilities and may permit the
Borrower to incur additional Liabilities, in each case, without affecting in any manner the unconditional
obligation of the remaining Guarantors. This Guaranty is not conditioned on anyone else executing this or any
other guaranty.

Rights of Subrogation. The Guarantor subordinates any claim of any nature that it now or later has against
the Borrower to and in favor of all Liabilities and agrees not to accept payment or satisfaction of any claim that
the Guarantor now or later may have against the Borrower without the prior written consent of the Lender.

                                                           3
                                                                                                          Dctroit_J 6005952_5



                                                                                                       Exhibit 5
                                                                                                     Page 3 of 9
            Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19       Page 63 of 118



Should any payment, distribution, security, or proceeds, be received by the Guarantor upon or with respect to
any claim that the Guarantor now or may later have against the Borrower, the Guarantor shall immediately
deliver the same to the Lender in the form received (except for endorsement or assignment by the Guarantor
where required by the Lender) for application on the Liabilities, whether matured or unmatured, and until
delivered the same shall be held in trust by the Guarantor as the property of the Lender. The Guarantor further
agrees that if any payments to the Lender on any of the Liabilities are in whole or in part invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a trustee, receiver or any other party under
any bankruptcy act or code, state or federal law, common law or equitable doctrine, this Guaranty and the
Lender's interest in any collateral remain in full force and effect (or are reinstated as the case may be) until
payment in full of those amounts. Any payment is due on demand.

Reinstatement. Notwithstanding any prior revocation, termination, surrender or discharge of this Guaranty (or
of any lien, pledge or security interest securing this Guaranty) in whole or in part, the effectiveness of this
Guaranty, and of all liens, pledges and security interests securing this Guaranty, shall automatically continue or
be reinstated, as the case may be, in the event that any payment received or credit given by the Lender in
respect of the Liabilities is returned, disgorged or rescinded as a preference, impermissible setoff, fraudulent
conveyance, diversion of trust funds or otherwise under any applicable state or federal law, including, without
limitation, laws pertaining to bankruptcy or insolvency, in which case this Guaranty, and all liens, pledges and
security interests securing this Guaranty, shall be enforceable against the Guarantor as if the returned,
disgorged or rescinded payment or credit had not been received or given by the Lender, and whether or not
the Lender relied upon this payment or credit or changed its position as a consequence of it. In the event of
continuation or reinstatement of this Guaranty and the liens, pledges and security interests securing it, the
Guarantor agrees upon demand by the Lender, to execute and deliver to the Lender those documents which
the Lender determines are appropriate to further evidence (in the public records or otherwise) this continuation
or reinstatement, although the failure of the Guarantor to do so shall not affect in any way the reinstatement or
continuation. If the Guarantor does not execute and deliver to the Lender upon demand such documents, the
Lender and each Lender officer is irrevocably appointed (which appointment is coupled with an interest) the
true and lawful attorney of the Guarantor (with full power of substitution) to execute and deliver such
documents in the name and on behalf of the Guarantor.

Waivers. The Guarantor waives, to the extent not expressly prohibited by applicable law, any right it may have
to receive notice of the following matters before the Lender enforces any of its rights: (a) the Lender's
acceptance of this Guaranty, (b) any credit or other Liabilities that the Lender extends to the Borrower, (c) any
presentment, demand, protest, notice of protest, dishonor, notice of dishonor, notice of default, notice of intent
to accelerate or demand payment or notice of acceleration of any Indebtedness, any and all other notices to
which the Guarantor might otherwise be entitled, and diligence in collecting any Liabilities and (d) any action
that the Lender takes regarding the Borrower, anyone else, any collateral, or any of the Liabilities, which it
might be entitled to by law or under any other agreement, including, without limitations, the terms, time and
place of any public or private sale of personal property security held from the Borrower or any other person,
and the provisions of Section 9-611 or 9-621 of the Michigan or any other applicable Uniform Commercial
Code, as the same may be amended, revised or replaced from time to time. The Lender may waive or delay
enforcing any of its rights without losing them. Any waiver shall affect only the specific terms and time period
stated in the waiver. No modification, waiver or amendment of this Guaranty shall be effective unless it is in
writing and signed by the party against whom it is being enforced.

The Guarantor unconditionally and irrevocably waives each and every defense and setoff of any nature which,
under principles of guaranty or otherwise, would operate to impair or diminish in any way the obligation of the
Guarantor under this Guaranty, and acknowledges that each such waiver is by this reference incorporated into
each security agreement, collateral assignment, pledge and/or other document from the Guarantor now or later
securing this Guaranty and/or the Liabilities, and acknowledges that as of the date of this Guaranty no such
defense or setoff exists. The Guarantor acknowledges that the effectiveness of this Guaranty is subject to no
conditions of any kind.




                                                         4
                                                                                                     Dctroit_l 6005952_5



                                                                                                   Exhibit 5
                                                                                                 Page 4 of 9
            Case 3:19-cv-01928-HZ           Document 1-1        Filed 11/27/19      Page 64 of 118



The Guarantor agrees that the Lender may, once or any number of times, modify the terms of any Liabilities,
compromise, extend, increase, accelerate, renew or forbear to enforce payment of any or all Liabilities, or
permit the Borrower to incur additional Liabilities, all without notice to the Guarantor and without affecting in
any manner the unconditional obligation of the Guarantor under this Guaranty.

Information. The Guarantor delivers this Guaranty based solely on its independent investigation of (or
decision not to investigate) the financial condition of Borrower and is not relying on any information furnished
by the Lender. The Guarantor assumes full responsibility for keeping itself informed of the Borrower's financial
condition and assets, and all other circumstances bearing upon the risk of nonpayment of any of the Liabilities
and the nature, scope and extent of the Guarantor's risks under this Guaranty, and the Guarantor accepts the
full range of risk encompassed by this Guaranty. The Guarantor represents and warrants that it (i) has not
relied on any representation of the Lender as to Borrower's financial condition and assets, creditworthiness,
and all other circumstances bearing upon the risk of nonpayment of any of the Liabilities and (ii) has
established adequate means of obtaining from the Borrower on a continuing basis financial and other
information pertaining to the Borrower's financial condition. The Lender has no duty to advise the Guarantor of
information known to it regarding Borrower's (or any other Guarantor's or guarantor's) operations, condition,
assets, liabilities, circumstances or risks, or the occurrence of any default with respect the Liabilities, or
otherwise, notwithstanding any effect these facts may have upon the Guarantor's risk under this Guaranty or
the Guarantor's rights against the Borrower.

Representations by Guarantor. (a) As of the date of this Guaranty, each Guarantor represents that such
Guarantor has not made any qualified dispositions of any of his/her/its property to (i) a trust established under
the Qualified Dispositions in Trust Act (codified at MCL 700.1041 et. seq.) ("Act"), or (ii) any other asset
protection trust.

Each Guarantor agrees to not make or attempt any qualified dispositions or other distribution or transfers of
any of its property into a trust established under the Act, or any other asset protection trust, without obtaining
the prior written consent of the Lender. Lender's consent to any such requested distribution shall be at the sole
and absolute discretion of the Lender. Any consent provided by Lender described in this paragraph shall only
be applicable for property identified and disclosed in writing by a Guarantor to Lender. Lender's consent shall
not be applicable to: (x) any other property of any Guarantor which is not disclosed to Lender in writing as part
of the qualified disposition under the Act; or (y) any other qualified disposition of property under the Act
previously attempted or attempted in the future by any Guarantor.

Each Guarantor acknowledges and agrees that if Lender does not provide its written consent to a Guarantor
for a qualified or other disposition under the Act, then such disposition by the Guarantor shall not be valid
under the Act with respect to Lender.

Each Guarantor agrees that such Guarantor has an obligation to disclose immediately in writing to Lender any
qualified dispositions or attempted qualified dispositions to a trust under the Act and any other disposition to an
asset protection trust.

Each Guarantor agrees that this Guaranty constitutes a written agreement described in the Act between a
transferor and a creditor providing for and establishing the obligations of a transferor as stated in Subsection
(11) of Section 5 of the Act.

Each Guarantor's failure to comply with any provisions of this section shall constitute a default, Default or
Event of Default, as applicable, under the Loan Documents. The Lender shall have those rights and remedies
upon the occurrence of a default, Default or Event of Default, as applicable, as set forth in each applicable
Loan Document, including without limitation the right to accelerate the payment of any amounts outstanding
under the Note.

The terms used in this Section (a) shall have the meaning ascribed to them in the Act, unless otherwise
defined in this Guaranty.


                                                         5
                                                                                                    Detroit_l 6005952_5



                                                                                                  Exhibit 5
                                                                                                Page 5 of 9
            Case 3:19-cv-01928-HZ           Document 1-1         Filed 11/27/19      Page 65 of 118



(b) The Guarantor represents: (i) that the execution and delivery of this Guaranty and the performance of the
obligations it imposes do not violate any law, conflict with any agreement by which it is bound, or require the
consent or approval of any governmental authority or any third party; (ii) that this Guaranty is a valid and
binding agreement, enforceable according to its terms; and (iii) that all balance sheets, profit and loss
statements, and other financial statements furnished by it to the Lender are accurate and fairly reflect the
financial condition of the organizations and persons to which they apply on their effective dates, including
contingent liabilities of every type, which financial condition has not changed materially and adversely since
those dates. Each Guarantor, other than a natural person, further represents: (i) that it is duly organized,
existing and in good standing pursuant to the laws under which it is organized; and (ii) that the execution and
delivery of this Guaranty and the performance of the obligations it imposes (A) are within its powers and have
been duly authorized by all necessary action of its governing body and (B) do not contravene the terms of its
articles of incorporation or organization, its by-laws, or any partnership, operating or other agreement
governing its affairs.

Lending Installations. The Liabilities may be booked at any office, branch, subsidiary or affiliate of the
Lender, as selected by the Lender. All terms of this Guaranty apply to and may be enforced by or on behalf of
any such office, branch, subsidiary or affiliate of the Lender. Without limiting the rights of the Lender under
applicable law, the Guarantor authorizes the Lender to apply any sums outstanding to the credit of the
Guarantor with any such office, branch, subsidiary or affiliate of the Lender toward the payment of the
Liabilities by the Guarantor under this Guaranty, whether or not all or any part of the Liabilities is then due.

Notices. Notice from one party to another relating to this Guaranty shall be deemed effective if made in writing
(including telecommunications) and delivered to the recipient's address or facsimile number listed below its
signature to this Guaranty by any of the following means: (a) hand delivery, (b) registered or certified mail,
postage prepaid, with return receipt requested, (c) first class or express mail, postage prepaid, (d) Federal
Express or like overnight courier service or (e) facsimile, telex or other wire transmission with request for
assurance of receipt in a manner typical with respect to communications of that type. Notice made in
accordance with this section shall be deemed delivered on receipt if delivered by hand or wire transmission, on
the third business day after mailing if mailed by first class, registered or certified mail, or on the next business
day after mailing or deposit with an overnight courier service if delivered by express mail or overnight courier.
Notwithstanding the foregoing, notice of termination of this Guaranty shall be deemed received only upon the
receipt of actual written notice by the Lender in accordance with the paragraph above labeled "Continued
Reliance." Notice shall be delivered as follows:

               If to the Guarantor: at the address below its signature hereto

               If to Lender:

                       Franklin Capital Group, LLC
                       32300 Northwestern Hwy, Suite #200
                       Farmington Hills, Michigan 48334
                       Attn: Loan Servicing
                       Phone: (248) 538-4024
                       Email: service@franklincapital.net

Law and Judicial Forum that Apply. This agreement is governed by Michigan law, without regard to conflict
of law principles. The Guarantor irrevocably submits to the non-exclusive jurisdiction of any United States
federal court sitting in the Eastern District of Michigan or any state court in Oakland County in the State of
Michigan in any action or proceeding arising out of or relating to this Guaranty, and the Guarantor irrevocably
agrees that all such claims may be heard and determined in any such court and irrevocably waives any
present and future objection it may have as to the venue of any action or proceeding brought in that court, or
that that court is an inconvenient forum. Any suit brought by the Guarantor related to this Guaranty may only
be brought in the United States federal court sitting in the Eastern District of Michigan or in a state court in
Oakland County in the State of Michigan. Nothing herein shall limit the right of the Lender to bring any action or

                                                         6
                                                                                                     Detroit_ 16005952 _5



                                                                                                   Exhibit 5
                                                                                                 Page 6 of 9
            Case 3:19-cv-01928-HZ            Document 1-1         Filed 11/27/19       Page 66 of 118



proceeding against the Guarantor in the courts of any other jurisdiction if necessary or convenient to effect the
relief sought.

Miscellaneous. The Guarantor's liability under this Guaranty is independent of its liability under any other
guaranty previously or subsequently executed by the Guarantor or any one of them, singularly or together with
others, as to all or any part of the Liabilities, and may be enforced for the full amount of this Guaranty
regardless of the Guarantor's liability under any other guaranty. This Guaranty is binding on the Guarantor's
heirs, successors and assigns (including, without limitation, any debtor in possession or trustee in bankruptcy
for the Guarantor), and will operate to the benefit of the Lender and its successors and assigns. The use of
headings are included for the convenience of reference only and shall not limit the provisions of this Guaranty
for any purpose. This Guaranty, together with each other Loan Document to which the Guarantor is a party,
constitutes the entire agreement of the Guarantor and the Lender with respect to the subject matter of this
Guaranty. The Guarantor acknowledges that the Lender has the right to sell, assign, transfer, negotiate, or
grant participations in all or any part of the Liabilities and any related obligations, including, without limit, this
Guaranty, without notice to the Guarantor. In the event any one or more provisions of this Guaranty is deemed
invalid, illegal or unenforceable in any respect, the remaining provisions of this Guaranty shall continue in full
force and effect as if such invalid, illegal or unenforceable provision(s) was not a part of this Guaranty. The
Guarantor has knowingly and voluntarily entered into this Guaranty in good faith, and acknowledges that the
terms of this Guaranty are reasonable.

Conflict. The Guarantor acknowledges that Lender, its investors, principals and/or affiliates may be (a)
providing debt financing, equity capital or other services (including financial advisory or consulting services) to
other companies in respect of which the Guarantor may have conflicting interests regarding the transactions
described herein or otherwise or (b) engaged in a broad range of transactions (including providing merchant
cash advances or merchant consumer financing) that may involve interests that differ from the interests of the
Guarantor. Without limiting the foregoing, certain providers of merchant cash advances (including providers
who may have provided merchant cash advances to the Borrower), or their principals, may be referral sources
to the Lender and may also be investors in Lender or an affiliate of Lender. The Guarantor further
acknowledges that neither Lender, its investors, principals and/or affiliates have any obligation to disclose such
interests and transactions to the Guarantor by virtue of any fiduciary, advisory or agency relationship, and the
Guarantor waives, to the fullest extent permitted by law, any actual or alleged conflict of interest, and any
claims they may have against, Lender, its investors, principals and/or affiliates, for breach of fiduciary duty or
alleged breach of fiduciary duty, and agree that the Lender, its investors, principals and or affiliates shall have
no liability (whether direct or indirect) to the Guarantor in respect of such a conflict of interest or fiduciary duty
claim, or to any person alleging a conflict of interest or asserting a fiduciary duty claim on behalf of or in right of
the Guarantor, including any creditors thereof. The Guarantor further acknowledges that Lender is not a
fiduciary of the Guarantor.

Release. The Guarantor hereby releases the Lender, its affiliates ahd subsidiaries and all of their respective
officers, directors, employees, shareholders, agents, attorneys and representatives as well as their respective
successors and assigns from any and all claims, obligations, rights, causes of action, and liabilities, of
whatever kind or nature, whether known or unknown, whether foreseen or unforeseen, arising on or before the
date hereof (the "Released Matters"). Without limiting the generality of the foregoing, the Guarantor hereby
waives the provisions of any statute or doctrine to the effect that a general release does not extend to claims
which a releasing party does not know or suspect to exist in its favor at the time of executing the release, which
if known by such releasing party would have materially affected the releasing party's settlement with the party
being released. The Guarantor acknowledges that the agreements in this paragraph are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection with the Released Matters. If the
Guarantor asserts or commences any claim, counter-claim, demand, obligation, liability or cause of action in
derogation of the foregoing release or challenges the enforceability of the foregoing release (in each case, a
"Violation"), then the Guarantor agrees to pay in addition to such other damages as any party being released
may sustain as a result of such Violation, all reasonable attorneys' fees and expenses (including in-house and
outside counsel) incurred by such party being released as a result of such Violation.



                                                          7
                                                                                                        Detroit_l 6005952_5



                                                                                                      Exhibit 5
                                                                                                    Page 7 of 9
           Case 3:19-cv-01928-HZ           Document 1-1           Filed 11/27/19    Page 67 of 118



Information Sharing. The Lender may provide, without any limitation whatsoever, any information or
knowledge the Lender may have about the Guarantor or any matter relating to this Guaranty and any related
documents to any of its subsidiaries or affiliates or their successors, to the Borrower, or to any one or more
purchasers or potential purchasers of the Liabilities or this Guaranty or any related documents, and the
Guarantor waives any right to privacy the Guarantor may have with respect to such matters. The Guarantor
agrees that the Lender may without notice and at any time sell, negotiate, assign or transfer one or more
interests or participations in all or any part of its rights or obligations under the documents evidencing the
Liabilities or in this Guaranty to one or more purchasers whether or not related to the Lender. This Guaranty
may only be modified or amended in a written instrument executed by the Lender and the Guarantor.

Additional Terms and Conditions. None.

Waiver of Jury Trial. Lender and the Guarantor acknowledge that the right to a trial by jury is a constitutional
right that may be waived. After consulting or being given the opportunity to consult with legal counsel, the
Lender and the Guarantor knowingly and voluntarily waive any right either of them have to a trial by jury in any
proceeding (whether sounding in contract or tort) which is in any way connected with this Guaranty, any related
agreement or the relationship established under them, or the Liabilities.

                                     [Remainder of Page Intentionally Left Blank]




                                                          8
                                                                                                  Dctroit_l 6005952_5



                                                                                                Exhibit 5
                                                                                              Page 8 of 9
        Case 3:19-cv-01928-HZ            Document 1-1               Filed 11/27/19            Page 68 of 118




          IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be executed as of the date
first written above.

                                                            Guarantors:

                                                              HEIRLOdM INC
                                                              By:    \ .. /'""/~· ·--···-~···--··

                                                                   Name: ~remy Killian
                                                                   Title: President

                                                              Address:
                                                              19700 SW 118th Avenue
                                                              Portland, OR 97220
                                                              Phone: ( 503) 912-3696
                                                              Email: jeremy@innovatetiny.com

                                                              LEVEL 3, fLC /.

                                                             By:
                                                                   Name:
                                                                            ¥·j
                                                                              remy Killian
                                                                   Title: Sole Member

                                                               Address:
                                                               12055 NE Glenn Widing Dr., Building 3, Suite 202
                                                               Portland OR. 97220
                                                               Phone: (503) 912-3696
                                                               Email: jeremy@innovatetiny.com




                                                             Address:
                                                             17050 SE Rhododendron St.
                                                             Happy Valley, OR 97086
                                                             Phone: (503) 516-8347
                                                             Email: jeremy@innovatetiny.com




                                                             Address:
                                                             298 SW 33th Loop
                                                             Gresham, OR 97080
                                                             Phone:
                                                             Email:




                          [Signature Page to Continuing Guaranty (Lender as SP) (16005952)]
                                                                                                        Detroit_ 16005952,,,5




                                                                                                         Exhibit 5
                                                                                                       Page 9 of 9
  Case 3:19-cv-01928-HZ              Document 1-1         Filed 11/27/19        Page 69 of 118




                            ASSIGNMENT AND CONVEYANCE
                            AND CERTIFICATION OF RELEASE

As of.July 15, 2019 (the '·CJo.\·ing Date''), FRANKLIN CAPJTAL CiROUP, LLC, as a Transferor
("'Tran.~feror") under that certain Purchase Agreement, dated as of May 31, 2019 (as amended.
restated, amended and restated, supplemented or otherwise modified frorn tirne to time, the
"Agreement"), does hereby sell, transfer, assign, set over and convey to FRANKLIN CAPITAL
FUNDING, LLC a Delaware limited liability company, as Purchaser ("Purchaser") under the
Agreement, without recourse, but subject to the terms of the Agreement, all rights, title and interest
of the Transferor in and to the Purchased Assets listed on the Receivable Schedule attached hereto
as Exhibit A. together with the related Funding Agreements, all rights to Receivable Files and
other Records, and all rights of the Transferor to agreements therein, and to receive from any third
party or to take delivery of any documents vvhich constitute a part of the Receivable File and the
proceeds of any and all or the foregoing Receivable Files and all rights and obligations arising
under the documents contained therein (collectively, the "Conveyed Assets"). The ownership of
each Receivable, each Funding Agreement, the contents of the related Receivable File, and all
other Conveyed Assets shall irnmediately and hereby does vest in the Purchaser and shall be
retained and maintained, in trust, by the Transferor at the will of the Purchaser in such custodial
capacity only.

        Without limiting the foregoing, the Transferor hereby grants to the Purchaser a security
interest in all of its right, title and interest in, to and under the Conveyed Assets, whether now
existing or hereafter arising and wherever located, to secure all amounts due and owing by the
Transferor to the Purchaser under the Agreement, and this Assignment and Conveyance shall
constitute a security agreement under applicable law.

        The Transferor confirms to the Purchaser that the representations and warranties set forth
in Sections 6.01 and 6.02 of the Agreement are true and correct as of the date hereof.


                                      [Signature page follows]




                                                                                       Deu,111_16178207 _c




                                                                                                  Exhibit 6
                                                                                                Page 1 of 3
 Case 3:19-cv-01928-HZ             Document 1-1         Filed 11/27/19       Page 70 of 118




        Capitalized terms used herein and not otherwise defined shall have the meanings set forth
in the Agreement.




                                            Name: Shaya Baum
                                            Title: Partner




                                                                                           Exhibit 6
                                                                                         Page 2 of 3
  Case 3:19-cv-01928-HZ          Document 1-1        Filed 11/27/19      Page 71 of 118




                                        EXHlBlT A

                               HECEIV ABLE SCHEDULE

$1,600,000 term loan made by Franklin Capital Group, LLC to Level 3 Hornes & Design, LLC,
evidenced by that certain Promissory Note (Term Loan), dated as of July 15, 2019, made by
Level 3 Hornes & Design, LLC in favor of Franklin Capital Group. LLC.

Warrant, issued as of.July 15, 2019 by Level 3 Homes & Design, LLC to Franklin Capital Group,
LLC. for the right to purchase 10% of the fully diluted equity of Level 3 Homes & Design, LLC
for an exercise price of $1.00 (subject to the terms and conditions set forth therein).




                                                                                Dl'lllHl __ l 6178207 -   ~




                                                                                             Exhibit 6
                                                                                           Page 3 of 3
       Case 3:19-cv-01928-HZ                      Document 1-1               Filed 11/27/19             Page 72 of 118




                                                       ST A TE OF OREGON                     Oregon Secretary of State
                                                      Corporation Division • UCC             Filing Number:                 91635708
                                                    255 Capitol Street NE, Suite 151         Filing Date:       Aug 6, 2018 08:08 AM
                           UCC-1                        Salem, Or 97310-1327
                                                            (503) 986-2200
                                                         FilinglnOregon.ccm                  Filed Electronically



  Action: Initial Filing

  Oeblor-
  Organization Name: LEVEL 3 HOMES & DESIGN, LLC
  Address 1: 21948 NE GLISAN STREET
  City: GRESHAM
  State: OR, USA
  Zip Code: 97030

  Oebtor-
  Organization Name: LEVEL 3. LLC
  Address 1: 21948 NE GLISAN STREET
  City: GRESHAM
  State: OR, USA
  Zip Code: 97030

  Deblor-
  lndividuals Name: JEREMY P KILLIAN
  Address 1: 17050 SE RHODODENDRON STREET
  City: HAPPY VALLEY
  State: OR, USA
  Zip Code: 97086

  Oeblor-
  lndividuals Name: RYAN M DONATO
  Address 1: 298 SW38TH LOOP
  City: GRESHAM
  State: OR, USA
  Zip Code: 97080

  Secured Party -
  Organization Name: Orange Advance LLC
  Address 1: 140 32nd St. 11316
  City: Brooklyn
  State: NY, USA
  Zip Code: 11232

  Colla/era/ -
  All accounts receivable, instruments, contract rights and other rights to receive the payment of money, credit card processing,
  patents, chattel paper, licenses, leases and general intangibles, whether now owned or hereafter acquired or arising, and all of
  Debtor's books and records relating to any of the foregoing.



Filer Information                                                     Optional Filer Reference Data
Corporation Service Company, 801 Adlai Stevenson Dr,                    150300816
Springfield, IL 62703



Oreqon UCC. UCC-1, f'i!ing Number 91635708                                                                                    Page 1 of 1




                                                                                                                         Exhibit 7
                                                                                                                      Page 1 of 44
                 Case 3:19-cv-01928-HZ                                         Document 1-1                             Filed 11/27/19                           Page 73 of 118




                                              ,.._003
f'Ai

                                       --                                 FILED: JUL 17, 2019 03:58 PM



~"i.
       .'    '
             .


 UCC FINANCING STA'
 FOLLOW INSTRUCTIONS
                               ..


                                                        ucc
                                                                   lli1~~jf~~ijj~~lli~/~j~
                                                                             LIEN NO. 91635708-1

                                                                                                                                                                                                     ..
  A:"NfiME.if.PHo"NE OF CONTACT AT FILER (optional)
        csc         1-800-858-5294
  B. E-MAIL CONTACT AT FILER (optional)
        SPRFiling@cscglobal.com
  C. SEND ACKNOWLEDGMENT TO: (Name and Address)


                                                                                                         l
                   Corporation    Se1vice Company
                  1! ~ 7 Broadway St NE                                                 Filed In: Oregon
                  Suite 310
                                                                                                 (S.O.~
                  Salem, DR 97301
                                                                                                                              THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMEITTr°iL"E NUMBER                                                                  11b.0This FINANCING STATEMENT AMENDMENT is to be filed [for recortl]
                                                                                                                     (or recorded) in the REAL ESTATE RECORDS
 91635708 08/06/2018                                                                                                    Filer: ~Arnnndmcnt Addondurn {Form UCC3.Ad) nQg provide Dobtor's name in Ucm 13
2.     0    TEHMJNATION: Effectiveness of the Financing Slatomcnt identific-d above is terminated wilh raspoct to the securlly internst(s) of Secured Party au1horiz.1ng lhls T~mination
            Statement                                                               .

 3.    [l] ASSIGNMENT (full or partial):     Provide name of As~ignee in item 7a or 7b, .illlii oddress of Assignee in item 7c.arut name of Assignor In item 9
            For pnrtial assignmont, complete items 7 ond 9 £!D.f! also indicate affected collateral in item 0

4.     0    CONTINUATION; EtreCl[veness of I.he Financing Statement Identified above with respe<:t to the security lr.terest(s) of Secured Pany atilhorl:zlng this Conlinu.ation Stf.llemenl is
            continued for !ho 01dditlonal period providod by Dpplicablc law                             ·

5.     D PARTY INFORMATION CHANGE:
       check~ or \hese h.vo boxes:                                         .Af{Q Check QOO of these three boxes lo:

       This Change effects   Ooeblor n.c Osccurcd Party of record                 0 ~~~~r ir::nc:n:: 7~~~~'1~~ 7c [l~~~ '7w~:f~~e item D PoEb1QEJ!=k37!~~ it~0~~~bname
                                                                                                                                 1


6. CURRENT RECORD INFORMATlON: Complete for Party lnfonnation Change -provid9 only Qill! name (6a or 6b)
         60. ORGANIZATION'S NAMEQRANGE                 ADVANCE LLC

OR 5b. INDIVIDUAL'S SURNAME                                                                    FIRST PERSONAL NAME                                    ADDITIONAL N/\ME(S)/INITl/\l(S)              SUFFIX


7. CHANGED OR ADDED INFORMATION: Complete for As.signmenl 01 Partylnforrna&n Oiange · prOYide only QM.name (la or7b) {us~ o:titCl, fuH namt; do not om~ morfrfy. or abbrclli.ale any pllrt of lhP. Debl01's name)
         7a ORGANIZATION'S NAMEFRANKLIN                   CAPITAL           GROUP,           LLC



             INDIVID~AL'S    FIRST PERSONAL NAME


       1------------
             INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                           surFIX


7~ MA-IL-IN_G_A-DD_R_Es_s_3_2_3_0_0_N_O_R_TcH-~Vl/-,,E~S~T,.--E_R_N..,..,.H~Vl/~Y-:--.--r-C~ITY::.-:-~------~~--,S~T~A~TE,-,~P~OS~T~A~L~CO~D~E~--                                                 COUNTRY
                                                                                               F/\RMINGTON HILLS                                      Ml          48334                           USA
8. [_] COLLATERAL CHANGE:                '*'> ched<= of lhcsc four       boxes:     DADD collatornl            0    DELETE co!l<:Jlcral        0   RESTATE coverc.d     colli3\Cf~l      0    ASSIGN collateral




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only 1><rn. name (9a or 9b) (nomc of /\5'>ignor, if this is an t.ssignmon1)
       If this is an Amendment authorn.ed by;:; DEBTOR, ch?ck. here      O and     p1ov;de nr.ime o1   ~u1horiVng ~b!or
        9a. ORGANIZATION'S      N/\MEQRANG-E ADVANCE LLC -----·----- .. - -

DR 9b. INDIVIDUAL'S SURNAME                                                                   FtRST PERSONAL NAME                                                                                 SUFTlX



10. OPTIONAL FILER REFERENCE DATA:Debtor:                          LEVEL 3 HOMES & DESIGN, LLC - ASW/NJR                                              (15492~17)
                                                                                                                                                                                               1668 83533

FILING OFFICE COPY -                UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)




                                                                                                                                                                                          Exhibit 7
                                                                                                                                                                                       Page 2 of 44
          Case 3:19-cv-01928-HZ               Document 1-1             Filed 11/27/19       Page 74 of 118




                                                   STATE OF OREGON                 Oregon Secretary of State
                                                  Corporation Division - UCC       Filing Number:               91635708-2
                                                255 Capitol Street NE, SUite 151   Filing Date:      Oct 22, 2019 09:31 AM
                                                    Salem, Or 97310-1327
                                                        (503) 986-2200
                                                     FilinglnOregon.com            Filed Electronically



  Action: Assignment

  Secured Party -
  Organization Name: FRANKLIN CAPITAL FUNDING, LLC
  Address 1: 32300 NORTHWESTERN HWY.
  City: FARMINGTON HILLS
  State: Ml, USA
  Zip Code: 48334



 Filer Information                                               Optional Filer Reference Data
 Corporation Service Company, 801 Adlai Stevenson Dr,            Debtor: LEVEL 3 HOMES & DESIGN, LLC- NJR/ASW (15492-
 Springfield, IL 62703                                           17) 171683414

 Filer Authorization
 FRANKLIN CAPITAL GROUP, LLC (Secured Party)




Oregon UCC, UCC-3, Filing Number 91635708-2                                                                     Page 1 of 1




                                                                                                             Exhibit 7
                                                                                                          Page 3 of 44
       Case 3:19-cv-01928-HZ                      Document 1-1                Filed 11/27/19                 Page 75 of 118




                                                        STATE OF OREGON                       Oregon Secretary of State
                                                        Corporation Division - UCC            Filing Number:                    91703696
                                                     255 Capitol Street NE, Suite 151         Filing Date:           Oct 23, 2018 08:50 AM
                           UCC-1                         Salem, Or 97310-1327
                                                             (503) 986-2200
                                                           FilinglnOregon.com                 Filed Electronically



  Action: Initial Filing

  Oebtor-
  Organizalion Name: LEVEL 3 HOMES AND DESIGN LLC
  Address 1: 12055 NE GLENN WIDING BLDG 3 SUITE 202
  City: PORTLAND
  State: OR, USA
  Zip Code: 97220


  Deblor-
  Organization Name: TINY INNOVATIONS LLC
  Address 1: 12055 NE GLENN WIDING BLDG 3 SUITE 202
  City: PORTLAND
  State: OR, USA
  Zip Code: 97220


  Ooblor-
  lndividuals Name: JEREMY P KILLIAN
  Address 1: 17050 SE RHODODENDRON STREET
  City: HAPPY VALLEY
  State: OR, USA
  Zip Code: 97086


  Secured Porty -
  Organization Name: COMPLETE BUSINESS SOLUTIONS GROUP
  Address 1: 22 N 3RD STREET
  City: PHILADELPHIA
  State: PA, USA
  Zip Code: 19106


  Collateral -
  Exhibil A Collateral:
  The collateral includes the following property that borrower now owns or shall acquire or create immediately upon the acquisition or
  creation thereof: (i) any of all amounts owing to borrower not or in the future from any merchant processor(s) processing charges
  made by customers of Borrower via credit card or debit card transactions and (ii) all other tangible and intangible personal property,
  including. but not limited to (a) inventory, (b) equipment, (c) investment property, including certificated and uncertified securities.
  securities accounts, security entitlements, commodity contracts and commodity accounts, (d) instruments, including promissory
  notes (e) chattel paper, including tangible cl1attel paper and electronic chattel paper, (f) documents, (g) letter of credit rights, (h)
  accounts, including health-care insurance receivables (i) deposit accounts, U) commercial tort claims, (k) general tangibles, including
  payment intangibles and software and (I) as extracted collateral as such terms may from time to time be define in the Uniform
  Commercial Code. The security interest Borrower grants includes all access'1ons, attachments, parts, supplies and replacements for
  the Collateral, all products, proceeds and collections thereof and all records and data relating thereto.




Oregon UCC, UCC-1, Filing Nurnber 91703696                                                                                      Pnge 1of1




                                                                                                                            Exhibit 7
                                                                                                                         Page 4 of 44
                   Case 3:19-cv-01928-HZ                                             Document 1-1                               Filed 11/27/19                           Page 76 of 118




                                                                                                                                                                                                                             I
                                                                                                                                                                                                                             !
~:·) i•·':.           , •: . ' '.      ..       •     •
                                                                                                                                                                                                                             I

                                                                                                                                                                                                                             I
                                                                                                                                                                                                                             i

  8. E-MAIL CONTACT AT FILER (optional)
       SPRFili ng@cscglobaLcom
 C. SEND ACKNOWLEDGMEN.T TO:                        (Name and Address)




                    Corporation Service Compan
                    1127 Broadway St NE        Y                                              Filed In: Oregon
                    Suite 310                                                                          (S.O.~
                    Salem, OR 973 01
                                                                                                                                        THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 1 a. INITIAL FINANCING STATHlENT FJLE NUMBER                                                                           1b.QThis FINANCING STATEMENT AMENDMENT is to be filed [for record]
 91703696 10/23/2018
                                                                                                                       1     (or recorded) In tho REAL ESTATE RECORDS
                                                                                                                                Ma:     ~ AmeromentAddcr\dum (FCIJO UCC3Ad) ~.m proviOO Debtor's n.a.'Oe in ~e.11 13

 2.   0    TERMINATION: Effectiveness of the Financ:Jng Slatemcnl ittenlified above is lerminalcd wilh rospcci to the sccurily intcresl(s) of Secured Party nulhorizing this lenninalion
           slatemenl

 3.   [ZJ ASSIGNMENT (ful! or partial):         Provide name 01 Assignee in itsm 7a or 7b,                mid. address or Asstgnee in   item 7c mill: name of Assignor Jn item 9
           ror partlal assignment, cornplate il<:!ms 7 and 9 E.QQ also indicate ::iftected collaloral in Rom a

4.    0    CONTINUATION: Effecliveness or the Financing Slatemonl idenlifred above with respecl lo !he :security inlcresl(s) of Sec:ured Party aulhorizlog this Conlinualion Statement is
           CQntinued for tr,e addillonal period provided by appli("'.ah)e !;:iw

 5.   D PARTY INFORMATION CHANGE:
      Check nne of these hi.·o boxes:                                          6.!iQ Ch~ck gng of these three boxes to;
      TI1is Change nffeels []Del;ltor .QI.   D SecvrtXJ Party of recoid                 D ~~~; ~b~~n~~ ~~~7~ ~~~~l7c                             o~~ ~~~~~;rr~~e Item            D FoE~c~~~ il~~0i{:~~18bname
6. CURRENT RECORD INFORMATION: Gompleto 1or Party Information Change- provide only Qllil name (Sa or Bb)
          Sn. ORGANl7ATION'S         NAMECQMPLETE BU SJ NESS SOLUTIONS GROUP

OR 6b. INDIVIDUAL'S SURNAME                                                                              FIRST PERSONAL NAME                                    ADDITIONAL NAME(S)/iiirtlAL(S)             SUFFIX


7. CHANGED OR ADDEO INFORMATION: Complcte for As!.ignm~I or Pa1ty1nformJtloo Ch:.in9e -provi1fo onlyQ!lil.n<irrie (7s or 7h} (!1W exact, fuUname; do not emit molflfy, -0r :ibbrcvi:'.!l!!' anyJJ3rt of the Dcb101's nomc)
          ?n. ORGANIZAflDN'S         NAMEFRANKLJN CAPITAL GROUP, LLC




?c. MAIUNGADDRESS32300                      NORTHWESTERN HWY.                                            CITY                                                   STATE   'POSTAL CODE                       COUNTRY
                                                                                                         FARMINGTON HILLS                                   ]   Ml       48334                             USA
8.    0    COLU\TERAL Cf-!ANGE: Lili..2 check.QOf:           or   these four boxes:         DADD col!alcral            0    DELETE c:::ollolcr.:il    0   RESTATE covered coHnlef<JI             0    ASSIGN colla!erar
           lnrliC<lte c:ollatera!:

                                                                                                     '




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only we '"'me (9a a.rob) (name ot Ass;gnor, ~!his is an Assignment)
      H this ~s an Amendment authorized by a DEBTOR, chack hore             0       <:?Od   provide name of authorizing Deblor.
                                     NAMECOMPLETE BUSINES""'s~s-;::o:-:L7U-;-;:T:=:l-;::O:-:N-;-:S~G""R~O;::-;cUc::P:----------------------
                                                                                1
       9°. oRGAN1zAT10N's



OR !?b. INDIVIDUAL'S SUR.NAME                                                                            FIRST PERSONAL    NM~E                                 ADDITIONAL NAME(S)llNITIAL(S)-·-          SUFFIX



10. OPTIONAL FILER REFERENCE DATA:Oebtor:                              LEVEL 3 HOMES & DESIGN, LLC - ASW/NJR (15492-17)
                                                                                                                                                                                                        1668 83820

FILING OFFICE COPY -                   UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20111)




                                                                                                                                                                                                   Exhibit 7
                                                                                                                                                                                                Page 5 of 44
          Case 3:19-cv-01928-HZ                 Document 1-1             Filed 11/27/19       Page 77 of 118




                                                   ST ATE OF OREGON                  Oregon Secretary of State
                                                  Corporation Division - UCC         Filing Number:               91703696-2
                                                255 Capitol Street NE, Suite 151     Filing Date:      Oct 22, 2019 09:31 AM
                       UCC-3                        Salem, Or 97310-1327
                                                           (503) 986-2200
                                                         FilinglnOregon.com          Filed Electronically



  Action: Assignment

  Secured Party -
  Organization Name: FRANKLIN CAPITAL FUNDING, LLC
  Address 1: 32300 NORTHWESTERN HWY.
  City: FARMINGTON HILLS
  State: Ml, USA
  Zip Code: 48334



  Filer Information                                                Optional Filer Reference Data
  Corporation Service Company, 801 Adlai Stevenson Dr,             Debtor: LEVEL 3 HOMES ANO DESIGN LLC - NJR/ASW
. Springfield, IL 62703                                            (15492-17) 171683708

 Filer Authorization
 FRANKLIN CAPITAL GROUP, LLC (Secured Party)




Oregon UCC, UCC-3, Filing Number 91703696-2                                                                       Page 1 of 1




                                                                                                               Exhibit 7
                                                                                                            Page 6 of 44
        Case 3:19-cv-01928-HZ                    Document 1-1                Filed 11/27/19                Page 78 of 118




                                                      STATE OF OREGON                     I Oregon Secretary of State
                                                      Corporation Division - UCC            Filing Number:                    91791332
                                                   255 Capitol Street NE, Suite 151         Filing Date:           Feb 1, 2019 09:15 AM
                           UCC-1                        Salem, Or 97310-1327
                                                            (5D3) 986-2200
                                                          Filing InOregon. corn             Filed Electronically



  Action: Initial Filing

  Deblor-
  Organization Name: LEVEL 3 HOMES & DESIGN, LLC
  Address 1: 21948 NE GLISAN STREET
  City: GRESHAM
  State: OR, USA
  Zip Code: 97030


  Deb/or-
  Organiza!ion Name: LEVEL 3. LLC
  Address 1: 21948 NE GLISAN STREET
  City: GRESHAM
  State: OR, USA
  Zip Code: 97030


 Debtor-
 Individuals Name: JEREMY P KILLIAN
 Address 1: 17050 SE RHODODENDRON STREET
 City: HAPPY VALLEY
 State: OR, USA
 Zip Code: 97086


 Debtor-
 Individuals Name: RYAN M DONATO
 Address 1: 298 SW 38TH LOOP
 City: GRESHAM
 State: OR, USA
 Zip Code: 97080


 Secured Party -
 Organization Name: RIVER CAPITAL PARTNERS, LLC
 Address 1: 140 32nd St. #316
 City   Brooklyn
 State: NY, USA
 Zip Code: 11232


 Collateral -
 All accounts receivable, instruments, contract rights and other rights to receive the payment of money, credit card processing,
 patents, chattel paper, licenses, leases and general intangibles, whether now owned or hereafter acquired or arising, and all of
 Debtor's books and records relating to any of the foregoing.



Filer Information                                                    Optiorwl Filer Reference Data
Corporation Service Company, 801 Adlai Stevenson Dr,                   158538663
Springfield, IL 62703



Oregon UCC, UCC-1, Filing Number 91791332                                                                                     Page 1 of 1




                                                                                                                          Exhibit 7
                                                                                                                       Page 7 of 44
                 Case 3:19-cv-01928-HZ                                              Document 1-1                               Filed 11/27/19                                Page 79 of 118




a:c-t•m·-
                                                             -                                               ;2019 03·55 PM




 UCC FINANCING STATE!\/
 FOLLOW INSTRUCTIONS

  ri. NAiAE & PHONE OF CONTACT AT Fi
                                                                                \\\~~i\l{~\\\il~\\ii~
                                                                                    .
                                                          ····--··-u_cc .. ---·---------··---
                                                                                             LIEN NO. 917913>Z·1
                                                                                                                - . --
      csc 1-800-858-5294
  8. E-MAIL CONTACT AT FILER (optional)
       S PRFiling@cscglobal.com
  C, SEND ACKNOWLEDGMENT TO:                          (Name and Address)

      [1668 84016
          csc
        801 Adl<Ji Stevenson Drive
        Springfield, IL 62703                                                                Flied In: Oregon
                                                                                                       (S.O.~
      L                                                                                                                                      THE ABOVE SPACE          rs FOR   FILING OFFICE USE ONLY
 1 a. INITTAL FINANCING STATEMENT FILE NUMDER                                                                           1b.0This FINANCING STATEMENT AM~NDMENT is                         10 bo filed lfor ree0<dl
                                                                                                                               . (or recorded) In !Me REAL ESTATE RECORDS
  91791332 02/01/2019                                                                                                   1          F.ilcr:   rntnc:h AmendmcntAO;Jandum (Fam UCC3Ad) ill!! provido OIA>!01's namo in item 13
 2.   0      TERMINATION: Effocliveness of lhe Financing $1alemenl jdanlifiad above is te"rmin3ted with respect to the socurily inleror;l{s) of St'.!-CUred Party authorizing this lenninalion
             Stalt'.lment

 3.   lZJ f\SSIGNMENT (full or partial):       Provide name of Assignso in ilcm 7a or 7b, smQ address of .AMigneo In ilom 7c gnQ name of Ausignor in item 9
             For partial assignment, complete- ilems 7 and 9 i!nd. also indicale arfut:led collale1al in item 8

 4.   0   CONTINUATION: Effectiveness of lhe Financing S1atemen! identified al){)ve wilh ra~pm:f lo the securily interesl(s) of Se-cured P~uty authorizing lhis Continuation St~lemont is
          continued for the addilionul period providod by npplicoble law ·

 5.   0      PARTY INFORMATION CHANGE:
      Check !1M of these two boxes:                                              AN_R Checl. .12!1£!: of these three   Oo~es lo:
      This Ch<in[}C affcds        0    Deb1o< Qt []Secured Party of rem1d               D w~~:t rsb~:O.~nit;, 7~~~7]; ~ii~~'?c D ~~~,~~~~~~f~~~e~e ilem 0                                ~\~E~-z~~l~ il~~e6~~~bname
 6. CURRENT RECORD INFORMATION: Complele for Party Information Chango. provido onty !!IJQ.name !Sa or Gb)
        Sa. ORGANIZATION'S tlAMERIVER CAPITAL PARTNERS, LLC


 OR 6b. INDIVIDUAL'S SURNAME                                                                        FIRST PERSONAL NAM!O                                           ADDmONAL NAME(S)/INITIAL(S)                SUFFIX


 7 _ CHANGED OR ADDED INFORMATION: Cllmplel~ for Assionmenl 01 Party lnformatio.1 Change .. provide only .llM_namc- (7aor 71:·) {use en1d, full name; ~o no! orr.il mOdify, or abbreviate ::iny p.art of Iii~ Dcb!c.r's nome)
        7a    ORGANIZATION'StJAMEfRANKLIN CAPITAL GROUP, LLC                                                       -                                                                                                 ·--



              INDIVIDUAL'S FIRST PERSONAL NAME


              INDNIDUAL'S ADDITIONAL NAME(SYINITIAl.(S)                                                                                                                                                       SUFFIX


-7-c.~M-A-IL-lN_G_AD_DRE_S_S_32_3_0_Q_N_ORTHW_E_S_T_E_R_N_H_WY--.-~,-~-,~--R~M-1N_G_T_O_N_H-IL_L_S----,~~-TA-1T-E-~,~-08-~~-A~OIJE                                                                            GOUNTflY
                                                                                                                                                                                                              US/\
B. [_]COLLATERAL. CHANGE: Afs_ci_ check Qfl...Q of these four b-0.xe.s:                     0AoD collat~al             0    DELETE colla!CJol               0   RESTATE co\:cred cc]!a1eral         0    ASSIGN collateral
          lnd>C.J!o r...olJ.1tr.ra1·




9. NAME OF SECURED PARTY or- RECORD AUTHORIZING THIS AMENDMENT: Provide only !211.<narne pa or 9b) (name of Ass;gr.or, if u,;, ~an Ass;gnmcnl)
      II this Is. on f'\!Dendmenl aulhorizcd by a DEBTOR, check hMe           0    and provide narne of atJthorizing Dablor
       Da.   0RGAN1ZA110N'S NAME RIVER CAPITAL PAR.""T.,.,Nc=E'""R°"'s,....,-ccL-o-l--cC=-------------,....---------

OR 9b. iNDfVIDU/\L'S SURNAME                                                                        FIRST PERSONAL NAME                                           ADDITIONAL NAME(S)llNrflAL(SJ              SUFHX


10. OPTIONAL FILER REFERENCE DATA:Qebtor: LEVEL                                         3   HOMES         & DESIGN, LLC -                        ASW/NJR ( 15492-17)
                                                                                                                                                                                                          1668 84016

FILING OFFICE COPY -                      UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)




                                                                                                                                                                                                     Exhibit 7
                                                                                                                                                                                                  Page 8 of 44
          Case 3:19-cv-01928-HZ                Document 1-1            Filed 11/27/19       Page 80 of 118




                                                   STATE OF OREGON                 Oregon Secretary of State




  ~i)
                                                  Corporation Division - UCC       Filing Number:               91791332-2
                                                255 Capitol Street NE, Suite 151   Filing Date:      Oct 22, 2019 09:31 AM
                                                    Salem, Or 97310-1327
                       UCC-3                            (503) 986-2200
                                                     FilinglnOregon.com            Filed Electronically



  Action: Assignment

  Secured Party -
  Organization Name: FRANKLIN CAPITAL FUNDING, LLC
  Address 1: 32300 NORTHWESTERN HWY.
  City: FARMINGTON HILLS
  State: Ml, USA
  Zip Code: 48334



 Filer Information                                               Optional Filer Reference Data
 Corporation Service Company, 801 Adlai Stevenson Dr,            Debtor:LEVEL 3 HOMES & DESIGN, LLC-ASW/NJR (15492-17)
 Springfield, IL 62703                                           171683918

 Filer Authorization
 FRANKLIN CAPITAL GROUP, LLC (Secured Party)




Oregon UCC, UCC-3, Filing Number 91791332-2                                                                     Page 1 of 1




                                                                                                             Exhibit 7
                                                                                                          Page 9 of 44
        Case 3:19-cv-01928-HZ                 Document 1-1                Filed 11/27/19           Page 81 of 118




                                                   ST ATE OF OREGON                     Oregon Secretary of State
                                                   Corporation Division - UCC           Filing Number:                    91792813
                                                 255 Capitol Street NE, Suite 151       Filing Date:           Feb 4. 2019 10:56 AM
                               UCC-1                 Salem, Or 97310-1327
                                                         (503) 986-2200
                                                        FilinglnOregon.com              Filed Electronicaily



r . Action:   Initial Filing

  Oeblor-
  Organization Name: Level 3 Homes & Design LLC
  Address 1: 12055 NE Glenn Widing Dr, Ste 202
  City: Portland
   State; OR, USA
  Zip Code: 97220


  Oebtor-
  Organization Name: Level 3 LLC
  Address 1: 12055 NE Glenn Widing Dr: Ste 202
  City: Portland
  State: OR, USA
  Zip Code: g1220


  Oebtor-
  Organization Name: Tiny Innovations
  Address 1: 12055 NE Glenn Widing Dr, Ste 202
  City: Portland
  State: OR USA
  Zip Code: 97220


  Secured Porty -
  Organization Name: Ace Funding Source LLC
  Address 1: 90 State St. STE ?00 Office 40
  City: Albany
  State: NY. USA
  Zip Code: 12207


  Colleteral -
  ASSETS INCLUDING PROCEEDS AND PRODUCTS
  ACCOUNT(S) INCLUDING PROCEEDS AND PRODUCTS
  CHATTEL PAPER INCLUDING PROCEEDS AND PRODUCTS
  INVENTORY INCLUDING PROCEEDS AND PRODUCTS
  EQUIPMENT INCLUDING PROCEEDS AND PRODUCTS
  NEGOTIABLE INSTRUMENTS INCLUDING PROCEEDS AND PRODUCTS
  GENERAL INTANGIBLE(S) INCLUDING PROCEEDS AND PRODUCTS



 Filer Information                                                Optional Filer Roferenco Data
 Corporntion Service Company, 801 Adlai Stevenson Dr,               158651294
 Springfield, IL 62703




Ore9on UCC. UCC-1, Filing Number 91792813                                                                                Page 1 of 1




                                                                                                                    Exhibit 7
                                                                                                                Page 10 of 44
                  Case 3:19-cv-01928-HZ                                               Document 1-1                            Filed 11/27/19                            Page 82 of 118




                                                                                        FILED; JUL 17, 2019 03:53 .PM
                                                                                      OREGON SECRETARY OF STATE




. . - - :~: 1- - - ~;2c;-= - -;~:t:- -: : - - - - - 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1- -~- - . ·
         CSC           1-800-858-5294                                  UCC                  LIEN No. 91792813-1
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                            t
  B. E-MAIL CONTACT AT FILER (optional)
         SPRFiling@cscglobal.com
  C. SEND ACKNOWLEDGMENT TO: (Name and Address)




                   Corporation service Company
                   1127 Broadway St NE                                                       Filed In: Oregon
                   Suite 310                                                                          (S.O.~
                   Salem, OR 97301
                                                                                                                                       THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
.....                                           . -
                                                                                                                       1b.o This FINANCING STATEMENT AMENDMENT Is lo be filed !for record]
1 a. "", ~L '1NllNCING STATEMENT FILE NUMBER
                                                                                                                                  (or re<ordod) in tho REAL ESTATE RECORDS
 91792813 02/04/2019                                                                                                  1           Ra: E.!t.i!.!IAmcndmom AL'.Jdcfdim (FCilTl UCC3Ad).~nd provide Deb!cr's name In i!em 13
2.      0    TEf{MINATfON>Effocliveness of the Financing Sta\cmanl ldenlWed above Is lcrminated wilh respect lo the securily inlcrcsl(s) of Secured Party aulhortz.ing this Terminalioh
             Statomcot

3.      ll] ASSIGNMENT (full or partial):       Provide name of Assignee ln item 7a or 7b, Bill! addrnss cf Assignee In ttem 7c .am! name of Assignor in Hem 9
             For partial a~isignmenl, completfl i1ems 7 and 9 En.Q. also indicate affected c.ol\aleral in i\em 8

4.      0   CONTINUATION: Efiocllvoncss of lhe: Financing Stalcment identified. above with rospcc1 lo lhc sccurily inlctc$1{S) of Secured Par1y authorizing this Conlinuallon Sla!emenl is
            continued for Ule additional period provided by upplicable law

5. 0 PARTY INFORMATION CHANGE:
        Chccl\ QD:fr of these two boxes:                                           AN.Q Check ..Qill! of lhesO" lhree boxes to:
        This Ch:lngc nffcds     D Deblor     Q[   Dserurod Party Of rce-0rd              D w~~~G;, ~~~;:;snfo~ ~~d;~~ ;;~~~~'jc
6. CURRENT RECORD INFORMATION: Complele tor Party ln!onnatlon Chango-provide only mig__r>~rn."_\~" or6_b~)_ _ __
          6a ORGANIZATION'S NAMEACE FUNDING SOURCE LLC


OR        6b:° 1NbW1DUAL'S SURNAME                                                                    FIRST PERSONAL NAME                                      ADDmONAL NAME(S)llNITIAL(S)                SUFFIX


7 CHANGED OR ADDED ltJFORMATION: Comple1e for As..">ignmenl er Party lri{o:-rnatitm Oir.nge- provide only Q!lt. name (1a or7h) fuse euct,. full n~me; d3 nol ornit, modify, or &bhrtviste any prut oflhc Ot.btor'sname)
          7a ORGANIZATION'S NAMEFRANKLIN CAPITAL GROUP, LLC

OR 7b. INDIVIDUAL'S SURNAME                                                                                                                                                             ---~---
                                                                                                                                                                                                  ---


              INOrvlDUAL'S FIRST PERSONAL NAME


              INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                                 SUFFIX



7c. MAILING ADDRESS              32300        NORTHWESTERN HWY.                                                                                              I SIATI:   IPOSTAL CODE                     COUNmY-

                                                                                                     'cm
                                                                                                      FARMINGTON HILLS                                         Ml         48334                          USA

8.   0      COLLATERAL CHANGE: ~r:he..-:k_o..ng_ol theS-O four boxas:                       DADD coll<Jternl          D DELETE collateral              D RESTATE covNed coll<tleml                D   ASSJGN colla!eral

            lnd!c.ato collaternl:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Pro;ide only= name (9a or 9b) (name of As~gnor, If thls ls an As>;[)'lrnenl)
        If this is an AmPJldmonl a1...1hort.l:OO b~·   2   DEBTOR, c.tie-ck hem   [J 2nd provide name of authorizing Debtor
          9a. oRGANJZAllON·s NAMEACE FUNDING SOURCE LLC.


OR 90. INDIVIDUAL'S SURNAME                                                                          FIRST PERSONAL NAME                                      ADDITIONAL NAME{S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE OATA:Debtor: LEVEL                                         3   HOMES          &   DESIGN, LLC - ASW/NJR                          (15492-17)
                                                                                                                                                                                                        1668 84226

FILING OFFICE COPY -                      UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20111)




                                                                                                                                                                                              Exhibit 7
                                                                                                                                                                                          Page 11 of 44
          Case 3:19-cv-01928-HZ                Document 1-1             Filed 11/27/19      Page 83 of 118




                                                   STATE OF OREGON                 Oregon Secretary of State
                                                  Corporation Division - UCC       Filing Number:               91792813-2
                                                255 Capitol Street NE, Suite 151   Filing Date:      Oct 22, 2019 09:31 AM
                       UCC-3                        Salem. Or 97310-1327
                                                          (503) 986-2200
                                                        FilinglnOregon.com         Filed Electronically



  Action: Assignment

  Secured Party -
  Organization Name: FRANKLIN CAPITAL FUNDING, LLC
  Address 1: 32300 NORTHWESTERN HWY.
  City: FARMINGTON HILLS
  State: Ml, USA
  Zip Code: 48334



 Filer Information                                               Optional Filer Reference Data
 Corporation Service Company, 801 Adlai Stevenson Dr,            Debtor:LEVEL 3 HOMES & DESIGN, LLC-ASW/NJR (15492-17)
 Springfield, IL 62703                                           171684058

 Filer Authorization
 FRANKLIN CAPITAL GROUP, LLC (Secured Party).




Oregon UCC, UCC-3. Filing Number 91792813-2                                                                      Page 1of1




                                                                                                              Exhibit 7
                                                                                                          Page 12 of 44
                      Case 3:19-cv-01928-HZ                                        Document 1-1                           Filed 11/27/19                                 Page 84 of 118




:i.:··
:..... . ·.       •
                       ......·:
                            ..
                                  .·
                                                           ·--
                                                            •
                                                                                            FILED: JUL 17, 2019 03:50 PM
                                                                                         OREGON SECRETARY OF STATE




                                                                                              1 1 1 1 1 1 1 ~1 1 1~1 1 1 1 1 /l l
                                       .        '               ~


 UCC FINANCING STATEMEN'
 FOLLOW INSTRUCTIONS                                                       ucc
                                                                                     11111!                                                Ii
                                                                                                LIEN NO. 91793856-1
 "/i.-~IAME-,l;}>ffeiNE            CiF"t;"ONTACT AT.FILER (opuor1m1
         csc            1-800-858-5294
J------------------------ ··----·----------
  8, E-MAIL CONTACT AT FILER (oplional)
         SPRFiling@cscglobaLcorn



                      Corporation Service Company
                      1127 Broadway St NE
                      Suite 310                                                         Filed In: Oregon
                      Salem, OR 97301
                                                                                                 (S.O.~
                                                                                                                                  THE.ABOVE SPACE IS FOR FILING Of'FICE USE ONLY
 1 a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                    1   b.0 This FINANCING STATEMENT AME:NOMENT Is lo be filed (for record]
 91793856 02/04/2019                                                                                                        {or recorded) in lhc: R.EAL ESTATE RECORDS
                                                                                                                1           Filer: ~Amendment Addend!llll (Form lJCC3Ad) .and proviOe Debtor's name in ~cm 13
 2.   D      TERMINATION: Effecllveness or lhe Financing Statement identified aboYe is tennin:.ilac.J will1            rc~peci lo Uie      securily inleres.!(s) ofSecvrC?d Party authorizing this Tenninalion
             Statement

 3.   [l} ASSJGNMENT {full or partial):        Provide name al Assignee in ilom 7a or 7b, nru! address of Assignee in ilern 7c filld. name of As::;ignor i~ ilem 9
             For partial assignmont, complele ilem.s 7 and 9 !!fili also lndicn!c affected collaler~I in ilem B

 4.   D CONTINUATION;             Effectiveness of the Financing S!:Jlernen! identified abovn with respect to the securily inlerest(s) of Secured Party aulhorizing this Conlinualion Statement is
             continued for the addilional period proYidod bY appHc.able !aw

 s.o         PARTY INFORMATION CHANGE:
      Che-ck 0~ of lhe5e hvo boxes:                                            ,6NQ. Check .QDQ of lhese !hr cc boxes lo:
      This     C~anoa ~tfeds       Oneb!Of.Q(       Osecured Party of record         D ~e~~:~ i~~~nre~ 7~d~~~ ~~~~'jc                          D~~~r~~~~i~e Item oPo~EJ!ie~di~ j~~es~~name
 6. CURRENT RECORD fNFORf\1ATION: Complete for Pmty Information Change -Provide only roe narne (Oa                                 01   tib)
          6a.   ORGANIZA"TION'S NAMESECOND CHANCE FUNDING

OR 6b. INON!DUAL'S SURNAME                                                                       FIRST PERSONAL NAME                                           ADDITIONAL NAME(S)//NITIAL(S)                     SUFFIX



7. CHANGED OR ADDED lNFORMATION; Complcto for f\ss.i.J1lmcrrt or Party lnform2tion Ch.:ini;t' pravide nnty Q!l£.narne (JB nr 7b}(uso ~:tact,         tun name; do not olfit. moc'Jfy, or abbreviate arrJ parl of thB Debtor's name)
         7a.    ORGl\NIZA"TION'SNt-MEfRANKLJN CAPITAL GROUP, LLC

OR 7b. INDIVIDUAL'S SURNAME


                INDIVIDUAL'S FIRST PERSOllAL NAME



                INDIVIDUAL'S ADDITIONAL NAME(S)llNll !Al.(S)
                                                                                                           - - -----------------------..s"'u;:,FF°"1x,,--



7c. MAILINGl\DDHESS32300                    NORTHWESTERN HWY.                                    CIT'i                                                         STATE     'POSTAL CODE                            COUNTRY
                                                                                                 FARMINGTON HILLS
                                                                                                I                                                              Ml         4833'1-                                USA
B.    0    COLLATERAL C~lANGE: Po:h?QcheckQ.!12 of these four boxes:                  DADD c:ullall'r<tl        0     DE.LET!:. co/1.i\111111       D RESTATE covBn!d co!lalera/                      0     ASSIGN collaleral
           Indicate collateral;
                                                                                                                                                           '




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Prm·ide only ono name i9a or 9b) (name of Ass;gnor, if lhis is anAssionmcnt)
   If this is an Amendment aulhorized by a DEBTOR, check hem                   Q
                                                             <:ind provide nam~ of aulhorizjng Debtor
      9a. 0RGAN1ZA110N·s NAMESECONo CHAN."'c=E_,F~-u~N"'o::-;1"'"Nc::Goe-----------------------------


OR 9b, INDIVIOUAL'SS.URNAME_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _"F°'l"Rs"'r=rE'°"R"°s"'o"'N7A"'L""'N°'A""M"'E--------,--;:A°"D"'D,,fT"'IO'°'N""A"'L""'N.'°'l\M=E~(S~)~//N=rn~A~L~(S~)-~S~'U~F=FLX



10. OPTIONAL FILER REFERENCE DATA:Debtor:                               LEVEL 3 f JOME & DESIGN - ASW/NJR (15492-17)
                                                                                                                                                                                                             1668 84898

FILING          OFFICE COPY- UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04120111)




                                                                                                                                                                                                    Exhibit 7
                                                                                                                                                                                                Page 13 of 44
           Case 3:19-cv-01928-HZ                                                                Document 1-1                            Filed 11/27/19                             Page 85 of 118




                                                                                                                                                                   FILED: MAR 20, 2019 05:00 PM_
                                                                                                                                                                 OREGON SECRETARY OF STATE




                                                                                                                                                  ucc
                                                                                                                                                                   II~
                                                                                                                                                                     IIIll\NO.
                                                                                                                                                                III LIEN    1111111111 I
                                                                                                                                                                                 91835615
                                                                                                                                                                                               1 1 1 1 ~I~
                                                                                                                                                                                                         LEVEL3 HOMl:S & DESI
  UCC FINANCING STATEMENT
  FOLLOW INSTRUCTIONS
  A MAME & PHONE OF CONTACT AT FILER (opticnal)
     csc 1-800-858-5294
  B. E-MAIL CONTACT AT FILER (oplional)
     SPRFiling@cscglobal.com
      C.·"i:::"Jr.\..ACl<NO.YYl-_£.Q__§_r._!~~0:                  (Name and Address)
                                                             ---·----------- --.
                       Corporation S .
                                                                                                                          I
                       1127 Elroadwa~~~~~ompany
                       Suite 31            o                                                              Filed In: Oregon
                      Salem, OR 9730!
                                                                                                                     (S.O.~
                                                                                                                                                THE ASOVESPACE IS FOR FILING OFFICE USE ONLY
  1.   DEBl OR'S NAME: Provirte only QM Deb!or m~flll! \ ........ ·-· ,Jso exacl, full name; do nol 0J111I, modlly, or abbrovlal~ any part of lho Debtor's o;nne); If any p:lft of lho /ndMdual Deblor's
        ni'me will not fit in lino 1b, 1oav0 all ol i!orn 1 blank, ctieck here                 O and provlda lho lnd!vldi.:al Debtor Information Jn item 10 of lhf'J Financing StBl&rnent Addendum {form UCC1Ad)
         1a.   ORGAN17.ATION'S NAME LEVEL 3 HOMES & DESIGN, LLC
  OR     1b. INDIVIDUAL'S SURl~/~ME                                                                              FIRST PERSONAL NAME                                   ADDITlONAL NAME(S)llNITIAL(S)             SUFFIX

                                                                                                                          -~··-----
 kMMINGADDRESS21948 E. GILSAN ST.                                                                                CITY                                                  STATE IPOSTALCODE                         COUNTRY
                                                                                                                 GRESHAM                                                OR     97030                              USA
  2. DEBTOR'S NAME: Providu only 20Q. Deblor name (2a or 2l.l) (use exac!, full name; do no! omit, modlfy, or abbreviale any p3rt of lhu DCJt:tor's name); if any p<Jrt of !he Jndivid1ml Oet:\or'a
     name w!ll no\ fl! in llna 2b, leave all ol !lern 2 blank. ch[.>(;.k here                  O
                                                                              and provld91h& !Mlvldual Dehlor tnlonnaOon In llom 10 of the FlnancJng Slatement Addendum (Form UCC1At:l)

         20.   ORGANIZATION'S NAME

·OR      2b.   INDJVIDUAL"S SURNAME                                                                              FIRST PERSONAL iJAME--                                AOOITIONAL N1'1~E(S)llNITiAt(sj-·-·- ------
                                                                                                                                                                                                            surnx
                                               -
2;~ r~AILING AlJDRESS                                                                                            Cl1Y                                                  STATE 'POSTAL COOE                        COUNTRY

 3 SECURED PARTY'S           rJAME (o• NAME or ASSIGNf'e
                                                     -- or ASSIGNOR SFCURrn PARTY)·                                            Proddo only ill!Q Socurcd Party name (3a or3b)
         ""·ORGANIZATION'S NAME FRANKLIN CAPITAL GROUP' LLC
 OR                                                                                                              FIRST PERSONAL NAME
         Jb. INDIVIDUAL'S           sur~NAME                                                                                                                           ADDITIONAL NAME(S)llNITIAlcS)             sur-rrx

 3c.    1AAILINGADDRESS32300 NORTHWESTERN HWY.                                                                   CITY                                                  STATE     IPOST,\L CODE                   COUtHRY
                                                                                                                 FARMINGTON HILLS                                       Ml         48334                         USA
 4. COLLATERAL: Thi$ l1nanc'ng                        s1~1e,me11t   mv9rs lho tollowing j':O!lalerol:
   All personal property 01 tne Deotor 1ncluo1ng, without limitation, all of the following property Debtor now or later owns or
   has an interest in, wherever located:
   (a) all of the Debtor's Accounts, Chattel Paper, Deposit Accounts, Documents, Equipment, Farm Products, Fixtures,
   Goods, General Intangibles, Instruments, Inventory, Investment Property, Letter of Credit Rights (whether or not given in
   sup.port of Accounts), Software, as defined below (words and phrases used herein and not otherwise specifically defined
 · herein shall have the respective meanings assigned to such terms as such terms are defined in the Uniform Commercial
   Code of the State of Michigan, as in effect from time to time (the "UCC"), present and future, including but not limited to
   any items listed on Schedule 1 attached hereto, if any;
   (b) all present and future insurance claims relating to any of the above;
   (c) all Goods, Instruments (including, without limit, promissory notes), Documents (including, without limit, negotiable
   Documents), policies and certificates of insurance, Deposit Accounts, and money or other property (except real property
   which is not a fixture) which are now or later in possession of Secured party, or as to which Secured Party now or later


 5. Check. ool:.:    tr appllc;..'.J;b!n   ;i:id chccf: Q..'.l.Jj ona box; Collateral Is   0    held in a Trus1 (seo UCC1Ad. ilem 17 and   lnM.ructlon~)   0   belnn udrninislered by o Docr:rlnn\'s Perst.:nal RE-µre5ent8llve
 Ga. Ctiecr. ~ tf oppl!r_::ibJs and cJ1F.cl< ~.IJJ1 one box:                                                                                                   6b. Check .m:Jy II appUcoblr. nnd check .QOl:i one box:
       0       P>1blic.Fir.anco Trans<:cl!on                 0      Manuf;:!;clured-1 lome Transactlo.')         0   A Oeblor ls a Transmitting Ulilily            0    Agriculturol Ueri

 7. 1\LTERNAllVE DESIGNATION (rf appllwb:r.):                           D      Lc.ssoe1Lcs~or             D    Ccnslgne~/Conslgnor           D Sellar/Buyer            [.J   Ec.dlor.t8ailor       0    Ur.:en~ea/Uc01sor
'8.   OPTIOHAL FILER REFERENCE DATA: :ASW (151192-17)
                                                                                                                                                                                                              1611 35567

FILING OFFICE COPY - UCC FINANCING STATEMENT                                                       (Form UCC 1) (Rev. 01120111)




                                                                                                                                                                                                         Exhibit 7
                                                                                                                                                                                                     Page 14 of 44
             Case 3:19-cv-01928-HZ                                           Document 1-1                                 Filed 11/27/19                   Page 86 of 118




 UCC FINANCING STATEMENT ADDENDUM
 FOLLOW INSTRUCTIONS

 9. NAME OF FIRST DEBTOR: Samo as tlntt 1a or 1b on Fln.incing $1ntcmcnt;                     it lino 1b was left blank
    because Individual Debtor name die1 not r11, c!lecK horn      0
            na. 0RGANJ7..ATION'S NAMF.
            LEVEL.3 HOMES & DESIGN, LLC


 OR                                                                        --~-------~-------
            9b. lfJCIVJDIJAL'S SURNA.ME


        1---~----
                FIRST PERSONAi. N1\ME
                                                                                                                  --
                ADDITIONAL fl/\ME(S)/INITl/\L(S)
                                                                                                              'SUFFIX
                                                                                                                                    THE ABOVE SPACF: IS FOR FILING OFFICE USE mJL Y
 10. DEBTOR'S l~AME: Provldo poa or 10b) only ..QD.Q. :Jddltlon11I Dobtor nnma or Dobler namo lh::il did not flt In 11no 1JJ or 2b of !h& Financing Sl3tcmcnt (Form UCC1) {Uso oxoct, rull name;
        do nol omit, modity, or abbrcvl31it <'!ny part of !he Det:tors nnrne) and ent-Or the ma Hing ;iddra$S In lino 1Oc
            10a. ORGANllATION'S NAMo                                                                                                                                                           -----
 OR
            100. INDIVIDUAL'S SURNAME


        -~iDUAL'S FIRST PERSONAL NAME

       ~

                 INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)
                                                                                                                                         -                                              SUFFIX


 10c. MAILING AGDRESS                                                                           CllY                                              STATE   IP~STAL CODE                  COUNTRY



 11.   n       ADDITIONAL           SECURED PARTY'S NAME              Q[    [ ] ASSIGNOR SECURED PARTY'S                         NAME: Prov!do only QOQnome (11• or 11b)
            11<J, ORGANIZATION'S NAME


 OR    ~~--~--
            11b. /l;OIVIDUAL'S SURNAME                                                          FIRST PERSONAL NAME                              ADDiTIDl.JAL NAME(S)llNini:C(s)        SUfflX


11c. MAILING p.,DDRESS                                                                          CITY                                             ST ATE   POST ,\L CODE                 -------
                                                                                                                                                                                        COUNTRY



12. ADDITIONAL SPAC~ FOR ITEM 4 (Collateral):
 controls possession by documents or otherwise; and
 (d) all present and future books, records, and data of the Debtor relating to any of the above; and
 (e} all present and future accessions, additions and attachments to, proceeds, parts, products, replacement,
 substitutions, Supporting Obligations and rights arising out of, any of the above, including but not limited to stock rights,
 subscription rights, interest, distributions, dividends, stock dividends, stock splits, or liquidating dividends, renewals, all
 cash and Accounts, insurance policies and proceeds, arising from the sale, rent, lease, casualty loss or other disposition

13.    0      Trh FltJ/ll>JCING STATEMENT Is to bo fi11:d [fo1 remrdJ (or reco1ded) Jn !lie     1•1. Tt'ls FINANCING STMEMEtJT:
              HEAL :::S1A1E RECORDS (If nppJiC.Dble)
                                                                                                    D covers Umber lo bo cul D covcrn os-oxlraclod coll<.ilor.:il 0    is filed ns a fix1ure   r~-
15. Name 1Jnd address cf u RECOHDOVVNER o{ real oslalo d'1Jscribed In Ilorn "15                16. Descriplion of 1en1 osto1e:
      (if   lJt~blcr   Yoe:;; 1101 hovu u rucofd inlC!(QSl);




17. MISCELLANEOUS:



FILING OFFICE COPY -                       UCC FINAl<CING STATEMENT ADDENDUM (Form UCC1Ad) (Hov. 04/20/11)




                                                                                                                                                                               Exhibit 7
                                                                                                                                                                           Page 15 of 44
           Case 3:19-cv-01928-HZ                                              Document 1-1                            Filed 11/27/19                        Page 87 of 118




  UCC FINANCING STATEMENT ADDENDUM
 FOLLOVll INSTRUCTIONS

 9. NAME OF FIRST DEBTOR: Sarne as tintt 1a or Hi on financing Stulurnonl; H Uno 1b was Jell blank
    bemuse lnd!Yiduf.I! Debtor n~mn did not flt. chock hero     0
       90. OHG/\t.J!ZATJON'S NAME
                                                                         ·-
       LEVEL 3 HOMES & DESIGN, LLC
       ~-----                                                                 •-----~-A-------------




 OR    9b, INDIVIDUAL'S SURNAME


            FIRST PERSONAL NAME


           ADDITIONAL NAME(S)llNITIAL{S)                                                                'SUFFIX

                                                                                                                                THE ABOVE SPACE IS FOR FILING OFFICE llSE ONLY
                   1
 10. DE8TOR S·NAME: Provide (10n or JCtl) only Qflfl. additional Doh1or name or Doblor nomo that dJd 001 fil fn Uno 1b or 2h of U10 Finoncing S!afemenl {Focm UCC1) (use ex<)ct, full name;
     do not omit, rnollify, c>r abbrov1a!e any part or the Debtor's narnQ) ;:ind enter lha mailing o.CfO'toH; In llr.o 1Cc

       lOa. ORGANIZATION'S NAME


 OR 10h. INDIVIDUAL'S SUHNAME


            INDIVID\JAL'S FIRST PF.HSONAI. NA1'F.


            INDIVIDUAL'S ADDITIONAL NAME(S)llNITIAL(S)                                                                                                                                     SUFFIX




 11.   0   ADDITIONAL      SECURED PARTY'S NAME                     Q!        0   ASSIGNOR SECURED PARTY'S NAME: Pro,idoonli·12Mname (11D or 11b)
       11a. ORGANrZATION'S NAME


 OR'Tib:iNDIVIOUAL'SSURN~A~M~E---·~----~~~---~~-,f~'l~R~ST==rE~R~S~O~NA~'7L7N~A7M~E~-~-----....,A~D~Dl~T~IO~N~A7
                                                                                                               L~N~A=M~E(~S~)l~IN=1r~1P-,l-(S~)~-,~S-U-FF-l~X~-


 11c. MAILING 1\DORESS                                                                     CITY                                                 STATE     rOSTAL COCE                     1couNTRY


12. AODI flONAL SPACE FOR ITEM 4 (Collator al):
 of any of !he above and cash and other property which were proceeds of any of the above and are recovered by a
 bankruptcy trustee or otherwise as a preferential transfer by the Debtor.

 In !his description of Collateral, a reference to a type of collateral shall not be limited by a separate reference to                                                                    3   more
 specific or narrower type of that collateral.



13.    0   Thls FINANCJNG STATE~.~Ef~T is to be filed !for 1ecord] {o: recorded} in !ho    14. This Fl~JANCJMG S'fi\TEf,lENT·
           REAL ESTATE RECORDS         (i~ appl~cable}                                        0    uworE> t.lmbor lo be cul     0   covors as.cxln:icwd co!lutera!
                                                                                                                                                                     0   ls 11led as <1 f.xture filb9
15. Namo .:;n.J ac:!dress of a RECORD OW'f\!ER     oT roa1 csto!o described In ilem 16    16, Oescriptton   or re~!   osto:o:
    pr Deh!or daas not fvwo a mcord lr:tPre!lt):




17. ~11SCELLANEOUS:



FILING OFFICE COPY -             UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. M/20111)




                                                                                                                                                                                  Exhibit 7
                                                                                                                                                                              Page 16 of 44
           Case 3:19-cv-01928-HZ                                               Document 1-1                           Filed 11/27/19                        Page 88 of 118




 UCC FINANCING STATEMENT ADDENDUM
 FOLLOW INSTRUCTIONS

 n. NAME OF FIRST DEBTOR: Same as i:ne 1a or 1b on finondng Sta!emcnl; 1flino 1b wn~ left blank
    bccauso lodi\~duaJ Deb1or namo did flOl .fil, chock hero        0
        g;;,Qrfilf\NiV\TioN'S NAME
        LEVEL 3 HOMES & DESIGN, LLC


 OR
         Ub. INDIVIDUAL'S SURNAME


                FIRST rrnsOIJ/\L NAME


                ADDITIONAL NAME{S)llNITIAl{S)
                                                                                                           ISUFPIX
                                                                                                                                 THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 10.    DEBl OR'S      NAME: P(ovida (10a or 10b) only 9nfr.~dditionti! Deb\ornome or Debtor name thel did not fit Jn l!r.o tb er 2b or th~ financing Slalcmt'nl (Fo~m UCC1) (u~e oxac!, rull n:imo;
        do not omil. modify, or abbrevJate any part or the Debtor's name) and cnier lho malling address In lino 10c
        1oa~ORG/\NIZATION'S NAME


 ORt-1-0b-.-IN-D-IV-JD-U-AL-'S_S_U_R-NA-l-,IE-·- - - - - - - - - - - - - - · - - - - · - - - - - - - - - - - - - - - - - - - - - - - - - -



                INDIVIDUAL'S FIRST PERSONAL NAME


       1---l~N~Dl"°'V"'ID'°'UA"'L°"'S""A"'o"'o""1r""1o"'N"'AL"'NA=•"'1E"'(S"°)1"'1N"'11""1A"'L"'(S"'°)- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -.. --~S-U-FF-IX--



 10c. MAILING ADDRESS                                                                         rTY                                                STATE      POSTALCODE

                                                                                                                                                1          1
11.    0    ADDITIONAL SECURED PARTY'S NAME 21
        11a., ORGANIZATION'S NAME
                                                                             _0 ASSIGNOR SECURED PARTY'S NAME:                        Provirta on1y   =   nome t_11_a_or_1_1"__>. ________



OR 11b. INDIVIDUAL'S SURN/IME                                                                 FIRST PERSONAL NAME                                ADDITIONAL NAMF:{S)llNITIAL{SJ           SUFFIX


11c. M/\!LJNG ADDRESS                     ·--·········-·-··---------------+c~n~·y~----·-·------s-rr,10                                                     IPOSTAL CODE
                                                                                                                                                                                          COUNTRY


12. ,\DDITION1\L SPACE FOR ITEM 4 (Collalcrnl}:
 UNDER AN AGREEMENT BE1WEEN DEBTOR AND SECURED PARTY; DEBTOR HAS AGREED NOT TO SELL,
 ASSIGN, PLEDGE OR OTHERWISE ENCUMBER THE COLLATERAL DESCRIBED IN THIS FINANCING
 STATEMENT, WHICH INCLUDES ALL AFTER ACQUIRED PROPERTY, INCLUDING ALL OF DEBTOR'S
 ACCOUNTS, FUTURE ACCOUNTS, CONTRACT RIGHTS, FUTURE SALES, RECEIPTS AND OTHER
 OBLIGATIONS. THE SALE, ASSIGNMENT, PLEDGE OR ENCUMBERING OF ANY SUCH COLLATERAL WOULD
 CONSTITUTE TORTIOUS INTERFERENCE WITH SECURED PARTY'S CONTRACTUAL RELATIONSHIP WITH


13.    0    lhi5 FINANCING S'TATEMGNT Js 10 bo filed {fer rarorO] {or 1ocon.:led) In lha      14. Ttiis FlfJ/V>IClrJG STATEMENT:
            REAL ESl AT[       l~ECORDS {tf .applicable)                                          0    covers limber 10 bo cu;   D covt!rs o~--0~rac/od cdlc!cral 0    Is fileel nr. e fixture riling
15.    ~Jorno   and address cf a RECORD O'v\'J'..:ER of ro.sl es.late Described In llern 16   16. Doscrip!lon of roal es!alo:
      (II Oeblcr Lluos n<Jl hove n   rovo~d   lnlerest):




17 MISCELLANEOUS:



FILING OFFICE c.OPY ·- UCC fl~JANCING STATEMENT AODENIJUM (Form UCC1Ad) (Hev. 0~/20/11)




                                                                                                                                                                                Exhibit 7
                                                                                                                                                                            Page 17 of 44
          Case 3:19-cv-01928-HZ                                               Document 1-1                          Filed 11/27/19                               Page 89 of 118




 UCC FINANCING STATEMENT ADDENDUM
 FOLLO\l\l INSTRLJCT!ONS

 9.·NAME OF FIRST DEBTOR; Samu us line 1a or 1b on Financing Statement if !ino 1b was Iott: bl<;1n~
    ber..ouse lnrJivitluat Deblor rnime did not !il check hele   LJ
      9a. ORGAN17..ATION'S NAME

      LEVEL 3 HOMES & DESIGN, LLC
                                                                                                                  -----


 OR
      Ob, INOIVJDUAL'S SURN,\ME


           FIRST PERSONAi. NAME


           ADDITIONAL NAME(S)llNITJAL(S)                                                                  ISUFFIX

                                                                                                                                   lHEO ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10.   DEBTORS        NAME: Provide {10<'1or101:1) only !lM t1dd11iono1 Debtor nama or Debtor neme 1hol d1cJ no! fil In hn13 th or 2h of the FmanrJrig Slalcm~nt (fonn UCC1) (usn r,xacl, full narno:
      do no1 omit, modify, or Dbbrnvia!o ~my part of tho Debtor's name} and 'lnler Illa malling address in Hrio 10<:                    ·
      10a. ORGANIZATION'S NAME                                                                  -·-~---------------------------




 OR 10b. INOJVIDUAL'_S SURNAME


           INDIVIDUAL'S FIRST PERSONAL NAME


           INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                 SUFFIX


10c. MAILING ADDRESS
                                                                                             'CITY                                                I STATE       IPOSTAL CODE          COUN1RY



11. 0     ADDITIONAL       SECURED PARTY'S                  NAME QL          0    ASSIGNOR SECUR~D P/\RTY'S                     NAME: Prcvldo only 9Il•nnme (11• or 11b)
      11a. ORGANIZAIJON'S NAME


OR
      11b. INDIVIDUAL'SSllRNAME                                                              FIRST   P~RSONAL    NAME                              ADDlllONAL W"AF.(S)/JNITl/\l.(S)   SUFFIX


                                                                                                                                                                                       ···---~--
11 c. MAH.ING ADDRESS                                                                        CITY                                                  STATE        rOSTAL CODE           COUNTRY



12. ADDITIONAL SPACF. FOR ITEM 4 _(_Colla1eral):
 DEBTOR. IN THE EVENT 1 HAT ANY THIRD PARTY PURCHASES, TAl<ES AN ASSIGNMENT OR PLEDGE OF,
 AND/OR IS GRANTED A SECURITY INTEREST IN ANY OF THE ASSETS DESCRIBED IN THIS FINANCING
 STATMENT, SECURED PARTY ASSERTS A CLAIM TO ANY PROCEEDS THEREOF RECEIVED BY SUCH THIRD
 PARTY. DEBTOR HAS ALSO AGREED TO HOLD IN TRUST FOR SECURED PARTY ALL PAYMENTS RECEIVED IN
 CONNECTION WITH SECURED PARTY'S COLLATERAL, AND FROM THE SALE, LEASE OR OTHER DISPOSITION
 OF SUCH COLLATERAL ANY ATTEMPT BY A THIRD PARTY TO EXERCISE DOMINION OR CONTROL OVER THE


13.   0   1hls FINANCING S"f /\Tl:1'1ENT is to be fil~d [lor roccrdl (or roccn:red) In tho   14. Tt-119 f!NANCJNG STAlEIJ.EIH:
          REAL ESTATE     f~E.COROS    (if   app!lc.ab~e)                                        0   covers timbf!r to bn cul     0   ccwer.-, ns-extrncl<:d   c-'?F~~~\
15. Name Md address or a RECORD 0\'V'NER or real            cs101e   deso.ihed'"'fn!tem 10   16. O!::scrlpliof\ uf Hn! e~~~
    (ll On~:c·: docis no\ havl) a record lnlerost}:




17. MISCELLANEOUS:



FILING OFFICE COPY -              UCC FINANCING STATEMENT ADDl:'NDUM (Form LICC1Ad) (Rev. 0<1/20111)




                                                                                                                                                                                   Exhibit 7
                                                                                                                                                                               Page 18 of 44
        Case 3:19-cv-01928-HZ                                              Document 1-1                                Filed 11/27/19                     Page 90 of 118




 UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

 9, NAME OF FIRST DEBTOR: Same as Jino 1a                  or 1b on Financing Statomr.nl; if line 1b Wag lefl blank
      Oecauso Individual Q(!btor narr.e (l!d nol fil, check hore   0---·--------- --------
       9a. ORGANl7.ATION"S MAME
       LEVEL 3 HOMES & DESIGN, LLC
       -·------------------

OR
       9b. INDIVIDUAl.'S SUKN/\ME


              FIHST PEHSONAL NAME
                                      ·-------·

                                                                                     -----
              ADDITIONAi. NAME(S)llNITIAL(S)                                                                'SlJFflX

                                                                                                                                   TIJE ABOVF SPACF: IS FOR FILING OFFICE USE ONLY
10,   DEBTOR'S         NAME: Provide (10a or 10lJ) only .Q1lliWJdi!ionnl OaU!or naino or O~blor 00t11e thnt did nol ti! in lino 1b or 2b of Hio Financing Slolemonl (Form UCC1} (use cxac1, full nome:
       do not omll, modify, or sbbrovlale any pan of tho Oob1or's name) nnd enler the mulling address In Uno 1Dc

       10a. ORGANIZATION"S NAME




              INDIVIDUAL'S FIRST PERSONAL N/1ME


              INDIVIDUAL'S /\llDITIONAL NAME(S)llNlllAL(S)                                                                                                                              sumx

1oc. MAILINGADDREss                                                                            jcin----------                                 lsrArE     lrosrALcooF.                   COUNYRY



11.   0    ADDITIONAL       SECURED PARTY'S NAME                     QI    0    ASSIGNOR SECURED PARTY'S NAME: Pro,;da cnly ~Mn•m• (11> or 11bl
       110.   ORG/\NIZATION"S~-------------·--~---------------




OR                                                                                                                                        --~--·---

      11b.!N61v1DU/\L'S SURNAME                                                                FIRST PEHSONAL NAME                             ADDITION"L l<AME(S)nNITIAL(S)            SUFFIX


11C. MAtllNG ADDRESS
                                                            --                                 CllY
                                                                                                                ---                            STATE     'POSTAL CDDE                   COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4 (Co!laterol):
 COLLATERAL DESCRIBED IN THIS FINANCING STATEMENT WOULD CONSTITUTE CONVERSION OF SECURED
 PARTY'S COLLATERAL.




13.   0    This FINANClHG ST/\'l'Elt.f:NT is to bB filt1il [!or 1owrd] (or record~d) in !t.e   1'1. This FJN/\NCING ST/1TEMENT:
           RE/.t.I. EST ATE RECORDS {i! nppllcot>i~)
                                                                                                   [ ] CJJvcrs 1imbe1 lo btJ cul   D coveG Ds..ex1rac1w colla1P~O ls filed as n fixt~~~
15. Nume and ~dd1ess of i:i-REC-ORD O\'VNER of real e~late described In Hom 16                 18. Doscrlp11on cf rual es1ale:
    (if Oeblor dcP.s no! have a record ln:orc:~I):




17. MISCELLANEO\JS:



FILING OFFICE COPY- UCC l'INANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. 04/20/11)




                                                                                                                                                                                Exhibit 7
                                                                                                                                                                            Page 19 of 44
         Case 3:19-cv-01928-HZ                Document 1-1             Filed 11/27/19       Page 91 of 118




                                                   STATE OF OREGON                 Oregon Secretary of State




  ~!!~
                                                  Corporation Division - UCC       Filing Number:               91835615-1
                                                255 Capitol Street NE, Suite 151   Filing Date:      Oct 22, 2019 09:31 AM
                                                    Salem, Or 97310-1327
                       UCC-3                            (503) 986-2200
                                                     FilinglnOregon.com            Filed Electronically



  Action: Assignment

  Secured Pa11y -
  Organization Name: FRANKLIN CAPITAL FUNDING, LLC
  Address 1: 32300 NORTHWESTERN HWY.
  City: FARMINGTON HILLS
  State: Ml, USA
  Zip Code: 48334



 Filer Information                                               Optional Filer Reference Data
 Corporation Service Company, 801 Adlai Stevenson Dr,            Debtor: LEVEL 3 HOMES & DESIGN, LLC- :NJR/ASW (15492-
 Springfield, IL 62703                                           17) BH 171491089

 Filer Authorization
 FRANKLIN CAPITAL GROUP, LLC (Secured Party)




Oregon UCC UCC-3, Filing Number 91835615-1                                                                       Page 1 of 1




                                                                                                              Exhibit 7
                                                                                                          Page 20 of 44
                  Case 3:19-cv-01928-HZ                                              Document 1-1                           Filed 11/27/19                             Page 92 of 118




qq                                                                                   FILED: JUL 17, 2019 03;49 PM
~.··       .    . ...        ~       •'   '.        .......                         OREGON SECRETARY OF STATE



 UCC FINANCING STATE!
 FOLLOW INSIBUCTIONS
  A. NAME·&-PHONE-OF CONTACT AT-.- - - - · - - - - -
                                                                      UCC
                                                                              1 1 ~1 /llllm~JII~ 1 1 1 1 1JI/~
                                                                               _____LIEN NO. n_!_6_37451-1
                                                                                                        c~~~----------
                                                                                                                                                                                                                            i
       CSC            1-800-858-5294                               . -    -
  B. E-MAIL CONTACT AT FILER (optional)
       SPRFiling@cscglobal.com

  C. SEND ACKNOWLEDGMENT TO:                                  (Name and Addressl




                     Corporation Service Company
                     1127 Broadway St NE
                     Suite 310                                                              Filed In: Oregon
                     Salem, OR 97301                                                                 .(S.0.::21
                                                                                                                                   THE ABOVE SPACE IS FOR FIUNG OFFICE USE ONLY
 1 a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                       1b.0 This        FIN/\tJGING STATEMENT AMENDMENT is lo be flied Jfor record]
                                                                                                                              (or recorded) in tho REAL ESTATE RECORDS
 91837451 03/21/2019                                                                                               1          Fik>r. -'1!\;l<bAmmdmontMdcrxfum {fom UCC:!Ad).aru!provide Dcio!ofs mime in acm 13
 2.   0    TERMINATION; Effectiveness of the Financing Sl;ilement ideDHfied above is terminated with respect to the security interesl(s) or                         Sccur~d Party aulhorizing this Tcrmination
           Stalement

 3.   [l] ASSIGNMENT (full or partial}:      Provide name of Assignee in ilem 7a or 7b, .~.n..r1. address or Assignee in item 7c               .aru!. nBme of Assignor   in ilotn 9
           For partial assignment, cornplete items 7 and 9 aw:! also Jndicale affected collatof<'!l !n !lorn 8

4.    0    CONTINUATION: EffocUvcncss or the Fln.:incing Statement identified nbove whh respect to the socurity interost(s) of Socurad Party authori'ting this Continuation Stalement is
           con1inued for lhc additional period provided by applicable law

 5.   0    PARlY INFORMATION CHANGE:
      Chock 911£. ot lht?Sa two boxes;                                             A~R. Check Q!)g o~ \hose U11ou boxes to;
                                                                                                                                       1
      This Ctum9e affOO.s        D Dcblor D Secured Party of record
                                               QL                                       D ~e~~;, ~~~ni~':i ~~~~~ ~~~~ ~c                    D~~r~~~cl=~~e ihim o~E~E~~~ l~es'::'~bname
6.    CURRENT RECORD INFORMATION: Complele for Party lnforrnalion Change- provide only _Qn~ name (Sn or__~~_,)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          Sa. ORGANIZATION'S NAMEBIZFLJND,                         LLC

OR Sb. INDIVIDUAL'S SURNAME                                                                         FIRST PERSON.AL NAME                                       ADDfTIONAL NAME(S)nNrTIAL(S)               SUFFIX



"T CHANGED OR ADDED INFORMATION: CO!'rlf'IE-le for Ass.i9nmm1 .o1 Partylnlomu6oo Change ·prnvidc only Q!.ill ncme (7<1 Gr 7b) {~e uact, fuO n:imt>; do not omit, rfl{)d\fy, w :lbtrcWrlo ilny parl. c.rthe Debtor's mime)
          ?a. ORGANIZATION'S NAMEFRANKLJN                           CAPITAL GROUP, LLC                                                                                                                                --

OR 7b_ INDIVIDUAL'S SURNAME



          INDIVIDUAL'SFlRST PERSONAL NAME


               INDIVIDUAL'S ADDmOl-1/\L NAME(S)JJNITIAL(S)                                                                                                                                                SUFFIX



7c. MAILINGADDRESs32300 NORTHWESTERN                                           HWY.                 CITY                                                       SIATE   !POSTAL CODE                       COUNTRY



      0                                                                                   0
                                                                                                   IFARMINGTON
                                                                                                                   D
                                                                                                                               HILLS
                                                                                                                                                           IMl           48334

                                                                                                                                                    D RESTATE coverod co]lc;terol
                                                                                                                                                                                                          USA
8.         COLLATERAL CHANGE:· lll>.o check mo or lhcw four boxcn·                            ADD ccllaleral            DELETE     col~teral                                                    D    ASSIGN colla!er;il

           Indicate collalorc:i!:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZJNG THIS AMENDMENT: Provide only= neme (9a or 9b) {name of Assignor, ir It.is <s an As.slgnmenl)
   If this is an Amendmenl sulhorized bye DEBTOR, check here                  0
                                                             and provide name a! nulhorWng Dcblor
       %. ORGANIZATION'S N.AMEBIZFUND.                            LLC

OR 9b. INDIVIDUAL'S SURNAME                                                                        FJRS-1 PERSON.Al NN,E                                  I    ADDITIONAL NN,E(S)llNJTIAL(S)             SUFFIX

                                                                                                                                                           I
10_ 0PTIONAL FILER REFERENCE DATA:Oebtor:                                 LEVEL 3 HOMES & DESIGN, LLC                                 dba      LEVEL 3 HOMES & DESIGN -
ASW/NJR (15492-17)                                                                                                                                                                                     1668 85143

FILJNG OFFICE COPY- UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)




                                                                                                                                                                                              Exhibit 7
                                                                                                                                                                                          Page 21 of 44
        Case 3:19-cv-01928-HZ                      Document 1-1                Filed 11/27/19             Page 93 of 118




                                                        STATE OF OREGON                       Oregon Secretary of State
                                                        Corporation Division - UCC            Filing Number:                    91836634
                                                     255 Capitol Street NE, Suite 151         Filing Date:           Mar 21, 2019 02:50 PM
                                                         Salem, Or 97310-1327
                                                              (503) 986-2200
                                                           Filing InOregon .com               Filed Electronically



[A'ction: Initial Filing

  Oeblor-
  Organization Name: LEVEL 3 HOMES & DESIGN, LLC
  Address 1: 12055 NE GLENN WINDING DR STE. 202
  City: PORTLAND
  State: OR, USA
  Zip Code: 97220


  De/Jlor-
  lndividuals Name: JEREMY P KILLIAN
  Address 1: 17050 SE RHODODENDRON STREET
  City: HAPPY VALLEY
  State: OR, USA
  Zip Code: 97086


  Secured Party -
  Organization Name: KASH CAPITAL
  Address 1: 1022 Avenue M
  City: Brooklyn
  State: NY, USA
  Zip Code: 11230


  Collateral-
  All Assets now owned 01· herea~er acqui1·ed and wherever located, including but not limited to. the following subcategories of assets:
   a. Accounts, including but not limited to. credit card receivables; b. Chattel Paper; c. Inventory; d. Equipment; e. Instruments,
   including but not limited to. Promissory Notes; f. Investment Property; g. Documents; h. Deposit Accounts; i. Letter of Credits Rights;
  j. General Intangibles; k. Supporting Obligations; and I. Proceeds and Products of the foregoing. NOTICE PURSUANT TO AN
  AGREEMENT BETWEEN DEBTOR AND SECURED PARTY, DEBTOR HAS AGREED NOT TO FURTHER ENCUMBER THE
   COLLATERAL DESCRIBED HEREIN, THE FURTHER ENCUMBERING OF WHICH MAY CONSTITUTE THE TORTIOUS
  INTERFERENCE WITH THE SECURED PARTY'S RIGHT BY SUCH ENCUMBRANCE JN THE EVENT THAT ANY ENTITY IS
  GRANTED A SECURITY INTEREST IN DEBTOR'S ACCOUNTS, CHATTEL PAPER OR GENERAL INTANGIBLES CONTRARY
  TO THE ABOVE, THE SECURED PARTY ASSERTS A CLAIM TO ANY PROCEEDS THEREOF RECEIVED BY SUCH ENTITY.



 Filer Information
 OR-0-69046310




Oregon UCC, UCC-1, Filing Number 91836634                                                                                       Page 1 ol 1




                                                                                                                            Exhibit 7
                                                                                                                        Page 22 of 44
                 Case 3:19-cv-01928-HZ                                              Document 1-1                               Filed 11/27/19                               Page 94 of 118




                                                                                   FILED; JUL 17, 2019 03:52 PM




 ~~,~~;~!~,~?                           STAT!
   ... -······-···· -·-··· ..•.......... ... .
  A. NAME & PHONE OF CONTACT A"I t-ILt:n \Vp•~.. ~-,
        csc            1-800-858-5294
                                                                ""          11i1m~~~rm~iil~i1m~~~
                                                                                      LIENNO,      9183.6o34-.l-----------~


  B. E-MAIL CONTACT AT FILER (optional)
        SPRFiling@cscglobal.com
  C. SEND ACKNOWlEDGMENT TO: (Name and Address)



                       Corporation Sef'llce Company
                       1127 Broadway St NE
                       Suite 310                                                            Filed In: Oregon
                       Salem, OR 97301                                                                  (S.0.:21
                                                                                                                                       THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 ......          ·-·     ----------~-~~~~~~~~~~-~~~~~-::::o:"'.:--:~--:'.':":'.~-=~:-:-:~~--=~~~~-~------~~
 1a. INITIAL FINANCING STATr=MENT FILE NUMBER                                                                          11 b.0 Tf1is FINANCING STATEMENT AMENDMENT i:; la be filed [for record)
  91836634 03/21/2019                                                                                                            !or recorde<l) in lhe RF.Al ESTATE RECORDS
                                                                                                                                 flio<: i!J!!!.otl Am"'1dme<ll Addon<hnn (Ferm UCC3M) mJ<J provide DeHor's name in ~cm 13
 2.    0   TERMINATION: Erfectiveness of the Financing Statement ldooti1icd abovo is tcnnfna1ed wiU\ respect to !he security lntcrest(s} of SQCUred Po.rty authorizing this Termination
           Stalement                                                                                                                                                             .

 3.    IZJ ASSIGNMENT (full or partial):     Provide name of Assignee in item ?a or 7b, .filKi address of Assignee in item 7c ..am! name of Assigner In hem 9
                                                                                                             /
           For partitll assignment, complete iloms 7 nnd 9 J!nQ. also lndicale Affer.led collateral in Hem 0

 4.    0   CONTINUATION: EffcciJvcncss of 1he Financing Sl::itcmenl ldcnunc-0 3bovc with respect lo the sc-curily lnleresl(s)                          ot   Sccure.c(Party m.Tlhortz.lng this Continuation Statement js
           conHnued for the additional period provided by npplicnblo Jaw .                          ·                                                                                        ·

 5:0 PARTY INFORMATION CHANGE:
       Chock _qog of these two boxes:                                            Al1Q Check .QOO of lhese thrc-e boxes lo:
                                                                                             ~!:n~~~ ~b~~~~ 7~or?t; rg_~rn~ 7c
                                                                                                                                          1
       This Chango offocis    0    Ocblor   m: Osecurcd Party of record                 0                                                       0    ~~r 7b,n;Mq~er:ri~~e Item       0   ~~EJ!ie~~~ i~e~~~namft
 8. CURRENT RECORD INFORMATION: Complete tar Pmy Information Cllange-provide only Me. namo (6a or Gb)
          6a. ORGANlZATlON"S NAMEKASH                 CAPITAL

 OR Gb. INDIVIDUAL'S SURNAME                                                                         FIRST PERSONAL NAME                                         ADDITIONAL NAME(S)nNmAl(S)                    SUFFIX



 7. CHANGED OR ADDED INFORMATION: Complete fos As.sigrimrnt Of Party lnformabo11 Change pfovicHo only 21!;. mlffx> (7s or Th) (use ~nae\ full 111Hi1e; da not orrJt, moif1fy, 01 abb1tviEle flllY pilI1 or !he Deb!c:J°s name}
                                                                                                              M




          7a ORGANIZATION'S NAMEFRANKLIN                       CAPITAL GROUP, LLC

 OR "lb. INDIVIDUAL'S SURNAME


          -lNDIVIDU!il'SRRST_P_E--R--S-O_NA_L_N_A_M_E~-------------·----·---------                                              .. --· - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -



             INDNIDUAL'S ADOmONAl NAME(SYINITlAL(S)                                                                                                                                                            SUFFIX


-7c.    MAlllNGAODRESS32300 NORTHWESTERN HWY.                                                        CrTY                                                                                                      COUNTRY

                                                                                                    IFARMINGTON HILLS                                                                                          USA
 8. []COLLATERAL CHANGE: Af_s_q                    check~ oJ those four boxes:            DADD coUalorat               0    DELETE collatornl           0     RESTATE covered c.oUnlc:ral           0     ASSIGN    coll~leral
           lndie<itA collH!eF~I:




9. NAlil\E OF SECURED PARTY OF RECORD AUTilORllJNG THIS AMENDMENT: Provide only ,,,,_.,name (9n or 9b) (name                                                        of   A"ignor, ii 111;, Is an A<s;gnmonl)
   If this is an Amendment au1horize-d by a DEBTOR. check here                D                _e_b_lor
                                                               and provide name or nvthoriz.ingD     _ __
          9a. ORGANlZATloN·s NAMEKASH                CAPITAL

OR 9b. INDIVJOUAl'S SURNAME                                                                          FIRST PERSONAL NAME                                        AD_Dl'TIONAL NAME(S)IJN!TlAL{S)                SUFFIX



10. OPTIONAL FILER REFERENCE DATA:Debtor:                                LEVEL 3 HOMES & DESIGN, LLC - ASW/NJR (15492-17)
                                                                                                                                                                                                           1668 84401

FILING OFFICE COPY- UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)




                                                                                                                                                                                                     Exhibit 7
                                                                                                                                                                                                 Page 23 of 44
          Case 3:19-cv-01928-HZ                  Document 1-1           Filed 11/27/19       Page 95 of 118




                                                    STATE OF OREGON                 Oregon Secretary of State
                                                   Corporation Division - UCC       Filing Number:               91836634-2
                                                 255 Capitol Street NE, Suite 151   Filing Date:      Oct 22, 2019 09:30 AM
                        UCC-3                        Salem, Or 97310-1327
                                                         (503) 986-2200
                                                      FilinglnOregon.com            Filed Electronically



  Action: Assignment

  Secured Pat1y -
  Organization Name: FRANKLIN CAPITAL FUNDING, LLC
  Address 1: 32300 NORTHWESTERN HWY_
  City: FARMINGTON HILLS
  State: Ml, USA
  Zip Code: 48334



 Filer Information                                                Optional Filer Reference Data
 Corporation Service Company, 801 Adlai Stevenson Dr,             Debtor:LEVEL 3 HOMES & DESIGN, LLC-ASW/NJR (15492-17)
 Springfield, IL 62703                                            171684268

 Filer Authorization
 FRANKLIN CAPITAL GROUP, LLC (Secured Party)




Oregon UCC, UCC-3, Filing NurnlJer 9183663'1-2                                                                    Page 1 of 1




                                                                                                               Exhibit 7
                                                                                                           Page 24 of 44
         Case 3:19-cv-01928-HZ                                                  Document 1-1                                 Filed 11/27/19                                Page 96 of 118




                                                                                                                             (--
                                                                                                                                                            FILED: MAR 22, 2019 05:00 PM
                                                                                                                                                          OREGON SECRETARY OF STATE




                                                                                                                                                         1111111111111111111111111111111111111111111111
                                                                                                                                          ucc                   liEI~ NO,       91BJfl932               LEVEL 3 llOMES AND DE



 UCC FINANCING STATEMENT
 FOLLOW INSTHUCTIONS

  A. NAME & PHONE OF CONTACT AT FILER {optional)
       csc          i-800-858-5294                  .

  B. E-MAIL CONTACT AT FILER (oplional)
       SPRFlling@cscglobal.com
 C-$ENfl.ACKNOWLEDGMENJJ.O;_(N~me_aod.Addr9g)~.



          Corporation Service Company
          1127 llroadway St NE
          Suite 310
          Salem, OR 97301                                                                Filed In: Oregon
                                                                                                    (S.0.:2)
                                                                                                                                       THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 1. DEBTOR'S NAME: Provldo only Q!1Q. Dublat rn~ma {10 or 1b) (t.Jse e)(acl, rutl riarnn; do nol ornll, mor.Jify, or obbrovlato any part of the Oabtor's m1mu);                        ir nny pnr1 of lha   Individual OoDlor's
     narne.wj)l nol fit In lino 1b, Joove oll of itom 1 b/on!<, ch~c}\ horc   O and prm.>lde the Jndlvldunl Oo!Jlor lnformallon ln Hom 10 o!tho Financing Stalemont AddDndum (Form UCC1Ad)
       10.0RGANJZATION'S NAME LEVEL                     3 HOMES AND DESIGN LLC
 OR
       1b. INDrv!DUAL'S SURNAME                                                                 F.IRST PERSONAL NAME                                          ADDITIONAL NAME(S)llNITIAL(S)                     SUFFIX



 1c. MAILING ADDRESS 21948                NORTH EAST GILSAN ST                                  cnv                                                           STATE      I POSTAL CODE                          COUNTRY
                                                                                                GRESHAM                                                        OR           97030                                USA
 2, DEBTOR'S NAME: Provldo only Q!lil Deblor name (2a or 2b) (use axact, full name; do nol omit, modify, or abb;oviat& any part of lhe Debtor's name}; If any part of !ho Individual Df!hlor'&
      namo w!ll not 111 ln line 2b, lea·Je nil ol i:em 2 blank. chocl\ horo   O    on~ provido lho lndlvldunl Debtor Information lr. llem 10 of fhe Financing Stelemeri1 Addandum {rorm UCC1Ad)

       2a, ORGANIZATION'S Nf,ME                                                                                                                    --
 OR
       2b, INDIVIOUAL'S SURNAME                                                                 FIRST PERSONAL NAME                                           ADDITIONAL NAME(S)llNiTIAL(S)                     SUFFIX
       KILLIAN                                                                                   JEREMY                                                        PAUL
2c. MAIUNGADDRESS 17050 RHODODEND}~ON                                           ST              CITY                                                          STATE      I POST AL CODE                         COUNTRY
                                                                                                HAPPY VALLEY                                                   OR          97086                                 USA
3,   SECURED PARTY'S NAME                    (or NAME ol ASSIGNf'E ol ASSIGNOR SECURED pf,RTY): Provide only .Qllil Secured Party name (3a or 3b)
       '"·ORGANIZATION'S NAME GEL                FUNDING LLC
OR
       3b. INDIVIDUAL'S SURNAME                                                                 FIRST PERSONAL NAME                                           ADDITIONAL NAME(S)llNITIAL(S)                     SUFFIX


3c. M/\ILJNGADORESS5308 13                  ave suite          324                              CITY                                                          STATE      IPOSTALCODE                            COUNTRY
                                                                                                BROOKLYN                                                       NY          11219                                USA
4. COLLATERAL: Th~.'> fln'i_nc:lng s!alement cover5 lh0Jo!Jow1pg collal&Jal:
  Receivables- /\II /\ssets now owne or nerearler acquired and wherever located, including but not limited to, the
  following subcategories of assets: a. Accounts, including but not limited to, credit card receivables; b. Chattel Paper; c.
  Inventory; d. Equipment; e. Instruments, Including but not limited to, Promissory Notes; f. Investment Property; g.
  Documents; h. Deposit Accounts: I Letter of Credit Rights; J. General Intangibles; I<. Supporting Obligations; and i. Letter
  of Credit Rights; j. General Intangibles; k. Supporting Obligations; and i. Proceeds and Products of the foregoing.
  NOTICE PURSUANT TO AN AGREEMENT BETWEEN DEBTOR AND SECURED PARTY, DEBTOR HAS AGREED
  NOT TO FURTHER ENCUMBER THE COLLATERAL DESCRIBED HEREIN. THE FURTHER ENCUMBERING OF
  WHICH MAY CONSTITUTE THE TORTIOUS INTERFERENCE WITH THE SECURED PARTY'S RIGHT BY SUCH
  ENCUMBRANCES IN THE EVENT THAT ANY ENTITY IS GRANTED A SECURITY INTrnEST IN DEBTOR'S
  ACCOUNTS, CHATIEL PAPER OR GENERAL INTANGIBLES CONTRARY TO THE ABOVE, THE SECURED PARTY
  ASSEFUS A CLAIM TO ANY PROCEEDS THEREOF RECEIVED BY SUCH ENTITY.



5. ChEX:k   Qll1~ i1 2ppl!cable and Chaciq;a:i.U one box: Collolort)! Is [    JMid inn Trusr {sso UCC1AO, Hom 17 and lns1rut1lons)                     t>clng admlnlsl1?1i!d by a Docedant's. Porsoml Rcprcrnrilnlive
B<l. Check 9.nlt ii app'.lc.ablo nnd dleck .9M oM tiox:                                                                                            Gb. Check .Qilh'. ff appliC-Ob!o and drn:::k mllY on0 t:ox·
     0     Pub~ic-Flmmce    TRnsodion           0       Monuloctu100-Homo Trer.sacHon           0    A OE!blor Is   .a   Transmilling   UUlily            D    1">,§ricultt.1ral Uen      0    Non-ucc Fll!ng
7. ALTERNATIVE DESIGNATION (II appl!cabJo):                0    Lcs~w/Lcs}o1             0    Ccnslgnoe/Con~,igrior                0    SellorlBuyor           0    DnileefBoltor              0    Ucansoe1Uconrnr

8. OPTfotiAL FILER RffERENCE DATA:
                                                                                                                                                                                                            1613 87903


FILING OFFICE          COPY~        UCC FINANCING STATEMENT iForm UCC1) (Rev. 04/20111)




                                                                                                                                                                                                       Exhibit 7
                                                                                                                                                                                                   Page 25 of 44
           Case 3:19-cv-01928-HZ                                           Document 1-1                               Filed 11/27/19                                Page 97 of 118




  UCC FINANCING STATEMENT ADDENDUM
 FOLLOW INSTRUCTIONS

  9. NAM£:     or r:!RST DEBTOR:        Samo as :mo 1.n. or 1b on Flnuncing Sla1cmen1; U !In& 1b was. lofl   t.Jan~

        because lndlv!duat Debtor name did not 111, cMck ~~~~~CJ-·-~·~·--       " -----------·----·----
         9a. ORGANIZATION'S NAME

         LEVEL 3 HOMES AND DESIGN LLC
                                                                            -
 OR
         9b. INDIVIDUAL'S SURNAME
                                                  -----------

             FIRST PERSONAL NAME



            ADDITIONAL NAME(S)llNITIAL(S)                                                                 ISUfflX

                                             ..                                                                                     THE AllOVE SPACE JS FOR FILING OFFICE USE ONLY
 10.    DEBTOR S    1
                        NAME: Provide (10a or 10b) only QDQ addlUonol Deb\or name or Debtor name that did nol fit In line lb           or ~b of 1hu Financing Slolement (Form UCC1) {uso e>:act,                full name;
        do net om!I, modify, or abb1evlato any part of lho Deblor's nnmc) and en1r.r the maillng address In tine ioc

         10a.ORGANIZllTION'SNAME        RYAN MICHAEL DONATO

 OR 100. llJGJVIDUAl.'S SURNAME




             INDIVIDUAL'S ADDl110NAL NAME!S)llNn IAL(S}                                                                                                                                                   SUfflX



 IOc. MAILINGAODRESS298             SW 38TH LOOP                                          ICITY                                                       'STATE       IPOSTALCODE                            COUNTRY
                                                                                           GRESHAM                                                      OR           97080                                 USA
 11.    0   ADDITIONAL SECURED PARTY'S NAME QI                            0     ASSIGNOR SECURED PARTY'S NAME:..                          Provldo 01>ly illlJ!nome (11a or 11b)
        11a. ORGANIZATION'S NAME


 OR
        11 t>. INOIV!OU/\l'S SURNAME                                                       FIRST PERSONAL..IJAME                                       ADDITIONAL NAME(S)llNITIAl.(S)                     SUFFIX


 11C,   MAILING ADDRf:SS                                                                   CITY                                                        STATE       rOSTALCODE                             COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4 (Collater2I):




13.    0    This FINANCING $TA1E,\1ENT is robs nle::J !for recoro) {or recorded) in the    14, 1t1is FlNANCING        STAT~MENT'.
            HEAL ESTATE RECORDS (if opplicao;e)
                                                                                               0    covers limber to be cul        0    covers   as-e!_"_ac_1_ed_ro_H;_,!c_r_al_~0~1_,_fil_ed_a_s_a_fi_ix_1u_w_fi_1!i__:ng'--
15, Nr.rui;- nr.d address of a RECORD O'A'l'Jt:R of ronl o::lnle Cl'escribcd In ilem 16    16-. Descrip!icn of reol l'.!'~18!<:;
    [if Oetto1 dOf.lS not have u record interest):




'7. MISCELLANEOUS·



FILING OFFICE COPY -              UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) {Rev. 04120/11)




                                                                                                                                                                                               Exhibit 7
                                                                                                                                                                                           Page 26 of 44
                 Case 3:19-cv-01928-HZ                                          Document 1-1                             Filed 11/27/19                            Page 98 of 118




                                                                                   FILED: JUL i7, 2019 03:51 PM
                                                                                 OREGON SECRETARY OF STATE




 UCC FINANCING STATEM
 FOLLOW INSTRUCTIONS
                                                                  ucc
                                                                              111\illl~ ~i~ll\ll lllmll 1 1 ~\! II~
                                                                                        LIEN NO. !MB38932-1
                                                            --·-··-----·-- · · - - - - - - · · · - - - - - - - - - -
 A NAME & PHONE OF CONTACT AT FIL
       csc           1-800-858-5294
  B. E·MAIL CONTACT AT FILER (optional)
       SPRFiling@cscglobal.com
 C. SEND ACKNOWLEDGMENT TO:                       rhL>~ 0 --~    '"   •




                  .Corporation Service Company
                   l 127 Broadway St NE
                                                                                       Filed In: Oregon
                   suite 310
                   Salem, OR 9"/301                                                                 (S.O.:J
                                                                                                                                  THE ABOVE SPACE JS FOR FILING OFFICE USE ONLY
 ~-~~~~~~~~~~~~~~~~~~~~~~~~~.,.,o;...,...,_~~~~~~~~~~~~~~~~~~~~~~
 1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                     11 b.O This .FINANCING STATEMENT AMENDMENT is lo be filed [Jorrecord)
 91838932 03/22/2019                                                                                                         (or rocorded) in tho REAL ESTATE RECORDS                                                   .
                                                                                                                             Flier. ~Amendment Ad::lendum (Fmn UCC3Ad) .mid i::rovide oeUots name in i'le:n 13

 2.   0    TEHMINATION: Effoctiv.eness of the Fin<.mcing Statcme'nt identified a~ove is terminated with rospect 10 !he si:curity Interest(!>) of Securo_d Party authorizing lhis Tenninatlon
           Statement                                                                                                                              ·

 3.   {l] ASSIGNMENT {tul! or p;oi.rtial):  Provide name of Assignee in Hem 7a or 7b, .amt address of Asslgne€ Jn item 7canQ.name: of Assionorin ilem 9
           For parllal assionmenl, complete items 7 and 9 nm! El5o indic.:.ite affecled collateral in item 8

 4.   0    CONTINUATION: .E!Jec\iveness of lhe Financing Sta!ernenl lde()!l!IW above wilh respect to the security interesl(s} of Secured P<lr1Y authorWng this Continuation Slatement is
           continued for the 3dditional poriod provided by .npplie<1ble law

 5.   D PARTY INFORMATION Gf.iANGE:
                                                                             ANO Check     QOO.   of these three boxas to:
      Check ..!2Im of these two boxes:
                                                                                        CHANGE name and/or ;:iddre!;.s: Complete          DADD name:       CompH:!le   uem
      This Change affects     Qoeblorm     Oscc::.JrcdPortyofrerord                Dilern&J1lf6h;~itom7ao:7biilltlilom7c                   ·- 7acr7b,.ruJ!!Tiem7c
 6. CURRENT RECORD INFORMATION: Completa lor Party Information Change" provide onty .QQ~ name (6• or 6b)
        6a. ORGANIZATION'S NAMEGEL FUNDING LLC


. OR 6b. INDJVIDUAL"S SURNAME                                                                     FIRST PERSONAL NAME                                   ADDITIONAi. NAME(S)/INITIAL(S)               SUFFIX


 7 CHANG ED OR ADDED JN FORMATION: Compl!!le for ~ignmcot ru Party lnfonnatioo Ch.!inga- pnnide only QM.name (111. (Jf Tu) (use er.i.cl, futt name; do no\ cml~ modify, or abbreviate any pzrl of lM Deb1ot's name)
          7a. ORGANJZA1lON'S NAME FRANKLIN CAPJTAL GROUP, LLC


 OR 7b. INDIVIDUAL'S SURNAME



            INDIVIDUAL'S FIRST PERSONAL NAME


             INDIVIDUAL'S ADDITIONAL NAIAE(S)llNITIAL(S)                                                                                                                                            SUFFIX



 7c. Ill.AILING ADDRESS        32300     NORTHWESTERN HWY.                                       IC[J"Y                                                ISTATE     (OSTAL CODE                       COUNTRY
                                                                                             .    FARMINGTON HILLS                                      Ml          48334                           USA

8.    0    COLLATERAL CHANGE: {il:i_Qchc""{J<.9...m_ of thC$-l: lour boxes:           DADD        co!!alcmil      0   DELETE colla!eral          0    RESI ATE covered collateral          []ASSIGN       coll~lt>r~I
           lndic.ale collalernl:




9. NAME OF SECURED PARTY OF RECORD AUTI;ORIZING THIS AMf'NDMENT: Provk!o mly QQ?.n;,me (9a                                                    c; 9b) (name ol Assignor.~ this is "nA"l!J'lmonl)
      H !his is nn Amendment authorized by~ DEBTOR, che<:k hme            0     And provide ('lamo or avttiortz.in-g Dtb!o-
        9a. ORGANIZATlONoS NAl•EGEL FUNDING LLC



OR 9b. INDIVIDUAL'S StJRtJAME                                                                     FIRST PERSONAL NAME



10. OPTIONAL FILER REFERENCE DATAOebtor: LEVEL                                    3   HOMES            &   DESIGN LLC -ASW/NJR                        (15492-17)
                                                                                                                                                                                                  1668 84576

FILING OFFICE COPY- UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20111)




                                                                                                                                                                                         Exhibit 7
                                                                                                                                                                                     Page 27 of 44
        Case 3:19-cv-01928-HZ                                                                  Document 1-1                             Filed 11/27/19                             Page 99 of 118




                                                                                                                                         ,,, ·---------·----- ..                           -----·---·----~---·-                        '
                                                                                                                                                                    FILED: MAR 22. 2019 OS:OO PM
                                                                                                                                                                   OREGON SECRETARY OF STATE




                                                                                                                                                                  1111111111111111111111111111111111111111111111
                                                                                                                                                     ucc                 LIEN NO. 91838932                     LEVEL 3 llOMES AND DE



 UCC FINANCING STATEMENT
 FOLLOW INSTRUCTIONS

 A. NAME & PHONE OF CONTACT AT Fil.ER {optional)
       csc          1-800-858-5294
~-------------·------·---------
                                                                 .
                                                                                                                                 ....
 13. E-MAIL CONTACT AT FILER (oplional)
       SPRFlling@cscglobal.com
 C-S:~"1fl.ACKNOWLEDGMENJJ.O:_!Namo_au.d..6.~.9res•L,



          Corporation Service Company
          112 7 !lroMway st NE
          Suite 310
          Salem, OR 97301                                                                               Filed In: Oregon
                                                                                                                    (S.0.::J
                                                                                                                                                  THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 1.   DEBTOR'S        NAME: Provido only QOQ. Poblar nAmtl (10 or tb) (uso e)laCI, full nama: do Ml omit, modify, or ebbrnvlato any part                           or !he Oab!or'.s name); if nny pAr1 o( Iha Individual Oablor's
      name.will not fit In lina 1b, lanvo oil of itom 1 blanK, ch~ck here                     O iJOd prm•Jtle the Individual Ooblor lnformallDn In llom 10 of !ho Flnoncing Statemont Addendum (Form UGC1Ad)
       lo. ORGANIZATION'S NAME LEVEL                                 3 HOMES AND DESIGN LLC
OR
       1b. INDIVIDUAL'S SURNAME                                                                                 FIRST PERSONAL NAME                                    ADDITIONAL NAME(S)/INITIAL.(S)                 SUFFIX



 1C, MAILINl' /\DPRESS        21948 NORTH EAST GI LSAN                                              sf          CIT'/                                                  STATE      IPOSTAL CODE                        COUNTRY
                                                                                                                GRESHAM                                                 OR            97030                            USA
?.. DEBTOR'S NAME: Provldo only 91lil Doblor name (2a or 2b) {use axacl,                                   full name; do not om;1, mOdify, or abbrovio!o nny par! of lhe Deblor's name): If any part     at thu Individual Debtor's
      name wlll not fit in line 2b, l[!avo all of item .2 blank, chock horo                   O anq provillo tho lnd!"Vldual Debtor Information lr. Hem 10 or the Ffnar.clng Slntemen1 Addendum {Fonn UCC1Ad)
       2a. ORGANIZATION'S NAME
                                                                                          ----

OR
       2b. INDIVIDUAL'S SURNAME                                                                                 FIRST PERSONAL N/,MF.                                  ADDITIONAL NAME(S)/INITIAL(S)                  SUFFIX
        KILLIAN                                                                                                  JEREMY                                                 PAUL
2c. MAILING/1DDRESS           17050 RHODODENDRON ST                                                             CITY                                                   STATE      IPOSTAL CODE                        COVNTl\Y
                                                                                                                HAPPY VALLEY                                            OR            97086                            USA
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED pf,RTY): ProYido only .Qilll Sewred Pally name (3a or 3bJ
       Jn. ORGANJZATION'S NAME GEL                           FUNDING LLC
OR
       3b. INDJVIDUAL'S SURNAME                                                                                 FIRST pgnsoN,\L NAME                                   ADDITIONAL NAME(S)/INITl/,LfS)                SUFFIX


Jc. MAILING ADDRESS          5308 13 ave suite 324                                                              Gin'
                                                                                                                BROOKLYN
                                                                                                                                                                       STATE
                                                                                                                                                                        NY
                                                                                                                                                                                 I11219
                                                                                                                                                                                   POSTAL CODE                       COUNTRY
                                                                                                                                                                                                                      USA
'1. COLU'\TERAL: Th!s fin1nclng stalernent covers the (otlowipg colJale'{al:
  Receivables- All /\ssets now'Owned or nerea ter acquired and wherever located, including but not limited to, the
  following subcategories of assets: a. Accounts, including but not limited to, credit card receivables; b. Chattel Paper; c.
  Inventory; d. Equipment; e. Instruments, Including but not limited to, Promissory Notes; f. Investment Property; g.
  Documents; h. Deposit Accounts: I Letter of Credit Rights; J. General Intangibles; k. Supporting Obligations; and i. Letter
  of Credit Rights; j. General Intangibles; k. Supporting Obligations; and i. Proceeds and Products of the foregoing.
  NOTICE PURSUANT TO AN AGREEMENT BETWEEN DEBTOR AND SECURED PARTY, DEBTOR HAS AGREED
  NOT TO FURTHER ENCUMBER THE COLLATERAL DESCRIBED HEREIN. THE FURTHER ENCUMBERING OF
  WHICH MAY CONSTITUTE THE TORTIOUS INTERFERENCE WITH THE SECURED PARTY'S RIGHT BY SUCH
  ENCUMBf'{ANCES IN THE EVENT THAT ANY ENTITY IS GRANTED A SECURITY INTEREST IN DEBTOR'S
  ACCOUNTS, CHAHEL PAPER OR GENERAL INTANGIBLES CONTRARY TO THE ABOVE, THE SECURED PARTY
  ASSERTS A CLAIM TO ANY PROCEEDS THEREOF RECEIVED BY SUCH ENTITY.



5. Chrx:k QJ1JY' If npp!tr;,able and   cl"1eck   f<..!ll:l   0110    box: Co:lntornl Is   0    ht>!d in a Trusl {see UCC1Ael, llem 17 ;;;nd lnslrncHons}    :J being admlnlster(!cJ by a Docedont'& Por5-:::inal Rcprcsonlnli1;e
60. Check ffi1Y if   app~lcablo   nnd   c.~eck     p.(l)j ono Mx:                                                                                             Gb, Check    .o.alY i1 applic.ablo ::ind choc~ m:ilx cmo box·
      D    Public-Finance Transect/o'l                       0       Manulocturocl-Horno Trensac:ion            0    A Oob!or is a -:-ram.rni!ling UU!ity          0    Agrku!lural Llen         0    Non.uCC Fll!n;
7. ALTERNATIVE DESIGNATION                n! applicable):                0    Lcszecfles~or             0     Comlgnoc/C<Jm.igr.or            0    Sel!or/Euyor        0     Bnilec/Ballor           0     Ucenseolltcensor
B. OPTIONAL FILER REFERENCE DATA:
                                                                                                                                                                                                                  1613 87903

FILING OFFICE COPY-UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)




                                                                                                                                                                                                            Exhibit 7
                                                                                                                                                                                                        Page 28 of 44
        Case 3:19-cv-01928-HZ                                            Document 1-1                                         Filed 11/27/19                              Page 100 of 118




 UCC FINANCING STATEMENT ADDENDUM
 FOLLOW INSTRUCTIONS

 9. NAME OF FIRST DEBTO~: Samo <'.IS lino 1a             or 1b on Flnnncing S1alcmcnt: lf !!nc 1b was loft t.lan\1
       t:e:C<Juse lndlvldusl Oobtor nama did nol f!I, chfr~-~e_q_ --~~--~·---·
                                                                                 ... , ·-   ·---~           ...   -·-·--~----
        9a. ORGANIZATION"S NAME
        LEVEL 3 HOMES AND DESIGN LLC


 OR
        9b. INDIVIDUAL'S SURNAME


            FIRST PERSOtxAL NAME


            ADDITIONAi- NAME(S)/INITIAL(S)                                                                          ISUfflX

                                             ..                                                                                               THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 10.   DEBTOR'S        NAME: Provide (10a or 10b) only m_q add!Uonof Deblor nnmn or Dablor name that dld nol f/l Jri line lb or ~b                    or \hl) Financing Slalemenl (Form UCC1) (uso exact, full name:
        do not om!!, modify, or ubb1ev1Dlo any part of lho Debtor's name) nnd cn\er 1hc maitlng address ln line 10c

        10•. ORGANIZATION'S NAME        RYAN MICHAEL DONATO

 OR
        10b. INDIVIDUAL'S SURNAME


             INDIVIDUAL'S FIRST PERSONAL NAM£


             INDIVIDUAL'S ADDITIONAL NAME(S)/JNITIAL(S)                                                                                                                                                    surnx

 10c. MAILINGADDRESS298             SW 38TH LOOP                                                    'CITY
                                                                                                    GRESHAM
                                                                                                                                                              IOR
                                                                                                                                                                STATE     I POSTAL CODE
                                                                                                                                                                            97080
                                                                                                                                                                                                           COUNrnY
                                                                                                                                                                                                            USA
11.    0    ADDITIONAL      SECURED PARTY'S              NAME
                                                                   -or   0     ASSIGNOR SECURED PARTY'S                                     NAME: Provldoo11ly ~narno (11a or 11b)
        11a. ORGANIZAllOfl"S NAME

OR      11 b. INDIV!DUJ\l'S SURNAME                                                                 FIRST PERSONAL NAME                                        ADDITIONAL NAME(S)/JNITIAL(S)               SUFFIX


11C. MAILING ADDRESS                                                                                Cl TY                                                      STATE      rOSTAL CODE                      COUHTRY



12. ADDITIONAL SPACE FOR ITEM 4 (Collateral):




13.    0   This fJN/•NCING STATEMENT is to bs filed      /for recora] {er recorded) in !he          14. Tliis rtNANC!NG STATEMENT'.
           REAL ESTATE RECORDS (if app!ic.ab:e}                                                         0     covers !lmb!!r to be cut        0   covers es-ax1r,nc1cd collc.:crcil   D !s fil!!d as a fixture filing
15. Name ond address o1 a RECORD OVVNER of reai osts!c doscsibed In i!Gm 16                         16. Des.cripticn of rcol <-!.l<:lC:::
    (if OC:blor does no! hOV(l a tecord imcrost);




17. MISCELLANEOUS:



FILING OFFICE COPY -               UCC FINANCING STATEMENT ADDENDUM                                   (Form       UCC1Ad) (Rev. 04/20111)




                                                                                                                                                                                                   Exhibit 7
                                                                                                                                                                                               Page 29 of 44
         Case 3:19-cv-01928-HZ                Document 1-1            Filed 11/27/19        Page 101 of 118




                                                   STATE OF OREGON                  Oregon Secretary of State
                                                  Corporation Division - UCC        Filing Number:               91838932-2
                                                255 Capitol Street NE, Suite 151    Filing Date:      Oct 22, 2019 09:30 AM
                       UCC-3                        Salem, Or 97310-1327
                                                          (503) 986-2200
                                                        FilinglnOregon.com          Filed Electronically



  Action: Assignment

  Secured Patty -
  Organization Name: FRANKLIN CAPITAL FUNDING, LLC
  Address 1: 32300 NORTHWESTERN HWY.
  City: FARMINGTON HILLS
  State: Ml, USA
  Zip Code: 48334



 Filer Information                                                Optional Filer Reference Data
 Corporation Service Company, 801 Adlai Stevenson Dr,             Debtor:LEVEL 3 HOMES & DESIGN LLC-ASW/NJR (15492-17)
 Springfield, IL 62703                                            171684506

 Filer Authorization
 FRANKLIN CAPITAL GROUP, LLC (Secured Party)




Oregon UCC, UCC~3. Filing Number 91838932-2                                                                       Page 1 of 1




                                                                                                               Exhibit 7
                                                                                                           Page 30 of 44
       Case 3:19-cv-01928-HZ                      Document 1-1               Filed 11/27/19                  Page 102 of 118




                                                       STATE OF OREGON                        Oregon Secretary of State
                                                       Corporation Division - UCC            Filing Number:                      91937947
                                                    255 Capitol Street NE. Suite 151          Filing Date:           Jun 24, 2019 01:52 PM
                           UCC-1                        Salem, Or 97310-1327
                                                            (503) 986-2200
                                                           FilinglnOregon.com                 Filed Electronically



  Action: Initial Filing

  Debtor-
  Organization Name: LEVEL 3 HOMES & DESIGN, LLC
  Address 1: 320 N. Main Street
  Address 2: Suite# 207
  City: Gresham
  State: OR, USA
  Zip Code: 97030


  Deblor-
  Organization Name: TINY INNOVATIONS LLC
  Address 1: 12055 NE GLENN WIDING BLDG 3 SU.ITE 202
  City: PORTLAND
  State: OR, USA
  Zip Code: 97220


  Deblor-
  lndividuals Name: JEREMY P KILLIAN
  Address 1: 17050 SE RHODODENDRON STREET
  City: HAPPY VALLEY
  State: OR, USA
  Zip Code: 97086


  Secured Party -
  Organization Name: LIG INTERNATIONAL LLC
 Address 1: 2801 florida ave
  Address 2: su·1te 12
  City: miami
  State: FL. USA
  Zip Code: 33133


  Collateral -
  Exhibit A Collateral:
  The collateral includes the following properly that borrower now owns or shall acquire or creale immediately upon the acquisition or
  creation thereof: (i) any of all amounts owing to borrower not or in the future from any merchant processor(s) processing charges
  m<Jdc by customers of Borrower via credit card or debit card transactions and (ii) all other tangible and intangible personal property,
  including. but not limited to (n) inventory, (b) equipment. (c) investment prope1iy, including ceriificaled and uncertified securities.
  securities accounts, security entitlements, commodity contrncts and commodity accounts, (d) instruments, including promissory
  notes (e) chattel paper, including tangible chattel paper and electronic chattel paper, (f) documents, (g) letter of credit rights, (h)
  accounts, including health-care insurance receivables (i) deposit accounts, U) commercial tort claims, (k) general tangibles, including
  payment intangibles and software and (I) as extracted collateral as such terms may from time to time be define in the Uniform
  Commercial Code. The security interest Borrower grants includes all accessions, attachments, parls, supplies and replacements for
  the Collateral, all products, proceeds and collections thereof and all records and d<Jta relating thereto.




Oregon UCC, UCC-1. Filing Number 91937947                                                                                       Page 1 of 1




                                                                                                                             Exhibit 7
                                                                                                                         Page 31 of 44
                      Case 3:19-cv-01928-HZ                                           Document 1-1                          Filed 11/27/19                           Page 103 of 118




                                                                                          FILED: JUL 17, 2019 04:00 PM

 ...                           .
                              . ~-'                    ...•                            OREGON SECRETARY OF STATE




                                                                                     1 1 1~II ~ l li~l lil ~I Ii 1111111111~
        '    '    ~       '           "•'




 UCC FINANCING STATEM                                                                                           1111
 FOLLOW INSTRUCTIONS                                                      ucc                  LIEN NO. 91937947·1
 A NAME &'PHONE OF CONTACT AT FIL::::::·~~;:::.::·:~:;
        csc              1-800-858-5294
    B. E-MAIL CONTACT AT FILER (opLional)
        SPRFiling@cscglobal.com •
    C. SEND ACKNOWLEDGMENT TO: (Name and Address)




                      Corporation Service Company
                      1127 Broadway St NE
                      Suite 310                                                                Filed In: Oregon
                      Salem, OR 97301                                                                   {S.O.::J

-
1 a. INll IAL FINANCING STATEMENT FILE NUMBER
                                                                                                                                   THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
                                                                                                                       1h.0This FINANCING STATEMENT MlENDMENT is lo be filed [for record)
                                                                                                                              (or rocorded) in !he REAL ESTATE RECORDS                                        .
 91937947 06/24/2019                                                                                                   1      Filer. f!!:ki.rbAmendmentAddeodum (Form UCC3Ad}.fft'Jprovkle Deblet'sn<1IT1cinhem 13
2.     0         TERMINATION: Elfec\iveness of the Financing Slalernent jdentif'ied above is terminaled wilh respccl to the security inlerest(s) or Secured Party riuthorizing this Termination
                 Statement                                    ·

3.     GZJ ASSIGNMENT (lull or partial):           Provide name of Assignee in item 7a or 7b, 1ill.d addre~s of Assignoe in ile.111 7c        &OS! name of Assignor In   item 9
                 For partial as~ignmeot., complele Harns 7 and 9 Elli! alr;o indicate affected coJl~laral in Hom 0

4.     0     CONTINUATION: Effectiveness of the Financing Stalement identified abOve wiU1 respect. lo the secuJily inlerest(s) of Sm:.ure-d Par1y avthortzlng this Continuation Slatemcnl is
             conllnucd for lho addilional period provided by appliC3ble l3w


5.     D PARTY INFORMATION CHANGE:
       Check ml!! of these two bmcP-s:                                             .8.MQ Check.QM of theso three boxes lo:
       "This Change affects Ooeblor          m:   Osecured Party of record
                                                                                                            1
                                                                                          D rre~O:~ ~~~ :r;r:: j~~n; ~~~ 7c D ~~~ ~~~~e llom D ~~~e~~~~ i~~e~~~bnamo
                                                                                                                                       1


6. CURRENT RECORD IN.FORMATION: Complele                                  lo< P@1y lnlonnation Change- provide only !?ill!. name (Ba or 6b)
            Sa ORGAN12ATION"S NAMELJG INTERNATIONAL LLC


OR Gb. INDIVIDUAL'S SURNAME                                                                           FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)llNITIAL(S)               SUFFIX


7      CHANGED OR ADDED INFORMATION- Crimpl£1!e for Assigornenl 01 Party lnfonnaf0:t1 Charige-prO'Jid& bl'llyone
                                                                                                             - 11art1e (7a or7b) (use tnct, full name; do nol omlt, modify c. abb1eviate any part of the Dchlor's name)
            7a. ORGANIZATION'S NAMEfRANKLIN CAPITAL GROUP, LLC

OR
            7b. INDIVIDUAL'S SURNAME


                  INDNIDUAL"S FIRST PERSONAL NAME


                  INDIVIDUAL"S ADDfTIONAL NAME(S)i!NfTIAL(S)                                                                                                                                            SUffl)(

                                                                                                                                                                                                                  ---··--·-
7c. MAILINGADDRESS32300 NORTHWESTERN                                              HWY.               ICITY                                                ISTATE; IPOSTAL CODE                          COUNTRY
                                                                                                      FARMINGTON                HILLS                       Ml         48334                            USA

8,     D COLLATERAL CHANGE:                       .81.q_QcheckQQEl.01   lhese1ourboxes:       DADD collaleml           D DELETE colla1cral          D RESTATE c~vorod co!!aleral               0    ASSIGN collaleral

             Jndicato coJli)lcrnt




9. NAME OF SECURED PARTY DF RECORD AUTHORIZING THIS AMENDMENT: ProvKle onty P.fl~ name (9a or 9b) (narne 01 Assignor.                                                        n this is anAssignmcnl)
       If this is on Amendment au1horized by a DEBTOR. c.h:!"ck here             0    and provide name of au1hnrbng Debtor                                                               .
            93. ORGANIZATION'S        Nfa.MEL!G INTERNATIONAL LLC                                                                                                                       ----------

OR 9b. INDIVIDUAL"S SURNAME                                                                          FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)ANITIAL(S)                SUFFIX


10.0PnONl\LF1LER REFERENCE DATA:Deblor: LEVEL                                             3   HOMES        &    DESIGN, LLC -ASW/NJR                       (15492-17)
                                                                                                                                                                                                     1668         82350


FILING OFFICE COPY- UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev 04120111)




                                                                                                                                                                                             Exhibit 7
                                                                                                                                                                                         Page 32 of 44
         Case 3:19-cv-01928-HZ                Document 1-1             Filed 11/27/19       Page 104 of 118




                                                   STATE OF OREGON                  Oregon Secretary of State
                                                  Corporation Division - UCC        Filing Number:                    91937947-2
                                                255 Capitol Street NE, Suite 151    Filing Date:           Oct 22, 2019 09:30 AM
                                                    Salem, Or 97310-1327
                                                          (503) 986-2200
                                                        FilinglnOregon.com          Filed Electronically



  Action: Assignment.

  Secured Party -
  Organization Name: FRANKLIN CAPITAL FUNDING, LLC
  Address 1: 32300 NORTHWESTERN HWY.
  City: FARMINGTON HILLS
  State: Ml, USA
  Zip Code: 48334



 Filer Information                                                Optional Filer Reference Data
 Corporation Se1vice Company, 801 Adlai Stevenson Dr,             Debtor:LEVEL 3 HOMES & DESIGN, LLC-ASWINJR (15492-17)
 Springfield, IL 62703                                            171684779

 Filer Authorization
 FRANKLIN CAPITAL GROUP, LLC (Secured Party)




Oregon UCC, UCC-3, Filing Number 91937947-2                                                                           Page 1 of 1




                                                                                                               Exhibit 7
                                                                                                           Page 33 of 44
       Case 3:19-cv-01928-HZ                   Document 1-1             Filed 11/27/19        Page 105 of 118




                                                  STATE OF OREGON                  Oregon Secretary of State
                                                  Corporation Division - UCC       Filing Number:                     91938377
                                                255 Capitol Street NE, Suite 151   Filing Date:           Jun 24, 2019 02:24 PM
                                                    Salem, Or 97310-1327
                                                        (503) 986-2200
                                                      FilinglnOregon.com           Filed Electronically



  Action: Initial Filing

  Deblor-
  Organization Name: LEVEL 3 HOMES & DESIGN, LLC
  Address 1: 12055 NE GLENN WINDING DR
  Address 2: STE. 202
  City: PORTLAND
  State: OR, USA
  Zip Code: 97220

  Deblor-
  Organization Name: Tiny Innovations lie
  Address 1: 12055 NE Glenn Widing Dr
  Address 2: BLDG 3 SUITE 202
  City: PORTLAND
  State: OR, USA
  Zip Code: 97220

  Deblor-
  Organization Name: Level 3 LLC
  Address 1: 12055 NE Glenn Widing Dr
  Address 2: STE 202
  City: PORTLAND
  State: OR, USA
  Zip Code: 97220


 Deblor-
 lndividuals Name: JEREMY P KILLIAN
 Address 1: 17050 SE RHODODENDRON STREET
 City: HAPPY VALLEY
  State: OR, USA
 Zip Code: 97086

  Secured Party -
 Organization Name: biscayne capital funding
 Address 1· 141 ne 3rd ave
 Address 2: 5th floor
 City MIAMI
 State: FL, USA
 Zip Code: 33132




Oregon UCC. UCC-1. Filing Number 91938377                                                                            Page 1 of 2




                                                                                                                  Exhibit 7
                                                                                                              Page 34 of 44
      Case 3:19-cv-01928-HZ                       Document 1-1                Filed 11/27/19             Page 106 of 118




  Collateral -
  All Assets now owned or he.reafter acquired and wherever located, including but not limited to, the following subcategories of assets:
  a. Accounts, including but not limited to, credit card receivables; b. Chattel Paper; c. Inventory; d. Equipment; e. Instruments,
  including but not limited to, Promissory Notes; f. Investment Property; g. Documents; h. Deposit Accounts; i. Letter of Credit Rights; j.
  General Intangibles; k. Supporting Obligations; and I. Proceeds and Products of the foregoing. Notice Pursuant to an agreement
  between Debtor and Secured Party, Debtor has agreed not to further encumber the collateral described herein, the further
  encumbering of which may constitute the tortious interference with the Secured Party's right by such encumbrancer in the event that
  any entity is granted a security interest in the Debtor's accounts, chattel paper or general intangibles contrary to the above, the
  Secured Pa1iy asserts a claim to any proceeds thereof received by such entity.




Oregon UCC, UCC-1, Filing Number 91938377                                                                                       Page 2 of 2




                                                                                                                           Exhibit 7
                                                                                                                       Page 35 of 44
              Case 3:19-cv-01928-HZ                                              Document 1-1                            Filed 11/27/19                           Page 107 of 118




                                                                              FILED: JUL 17, 2019 03:59 PM
                                                                             OREGON SECRETARY OF STATE




                                                            .-.. IW~l l ~l l ~l l~l l l~l l/1~1 1 1 ii/I______:
UCC FINANCING STAl
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT ....
      csc           1-800-858-5294'                        UCC                   LIEN NO. 91938377-1

 B. E-MAIL CONTACT AT FILER (optional)
      SPRFiling@cscglobal.com
 C. SEND ACKNOWLEDGMENT TO:                         (Name and Address)




                Corporation Service Company
                1127 Broadway St NE
                Suite 310                                                               Filed In: Oregon
                Salem,     OR     97301                                                                (S.0.::21
                                                                                                                                 THEAUOVE SPACE JS FOR FILING OFFICE USE ONLY
1 a, INmAL FINANCING STA1EMENT FILE NUMOER                                                                         1b.0Thls FINANCING STATEMENT AMENDMENT is to be filed {for n:co1d]
 91938377 06/24/2019
2.
                                                                                                                   1       (or recordl>dpn the RE.AL EST.-TE RECORDS
                                                                                                                           Fib: ~ttnro Amendment Ad:iendum (Foim UCC3M} .?ill provide Dol.:ilor's nam~ in hem 13
     D TERMINATION: Effectiveness of !he financing Statement identiOed above is lerminaled with respect lo the security lnlerest{s) of Sec:urod Party 3ulhorlz.lng this Termination
          Slalemenf

3.   [ZJ ASSIGNMENT (full or paJtial):      Provide name of A6slo"nee In Item 7a or            7b.
                                                                                              .and. address of Assignee in ilcrn 7c aml name of Assignm in ilem 9
          For partial assignment, complelo items 7 :.md 9 Jill!.! o.tso indicate affe-clcd co/laleral in ilem B

4.   0    CONTINUATJON; EffecUverioss of \he Financing Stalemonl identified abova with respecl to lho security in1eres.t(s) of Secured Party authori2:Jog lhis ConlinuJtion St~lcmen\ is
          continuo<l for the additional period provided by appl!cablo la""N

5.   0    PARTY INFORMATION CHANGE:
     Chock Q!ill of lhoSe two boxes:                                          A!iQ Check Q!ill. ot these lhree boxes lo:
                             0                                                             C!-iANGE name and/or ilddrcss: Complete         DADD    name: Cornp!olo ilem
                                                                                                                                                                        0    DELETE nc.me: Give rocmd name
     Thls Chal'lgo afTects        Deblor Q[   0   Sec:ured Pa1ty of record          0      ilom 6a Of 6b; aruj ilem 7a or 7b E.M item 7c     7a or 7b, ~ ilcm 7c             lo bo dololod in !lem 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Chanoe-provide only .Qll~ na"'o (6• or 6b)
         6a. ORGANIZATION'S NAMEBfSCAYNE CAPITAL FUNDING, LLC


OR 6b. INDIV;DUAL'S SURNAME                                                                          FIRST PERSONAL NAME                                  ADDITIONAL NAME(S)nNITIAL(S)           SUFFIX


7. CHANGED OR ADDED INFORMATION: Complete forA"-Si[lJlmenl{J( Part)'lnf1lrm.:ilion Ch<i1~ -pro"de onlv.Q!l.£.ncmc (la or7b}{IM cr.ict,fuDn:ime; do not omit, moOlf)•, or abbrevialen:nypar1nflht Deh!or's name}
         7a.ORGANl7ATION'SNAMEFRANKUN CAPITAL GROUP, LLC


OR 7b. INDIVIDUAL'S SURNAME


           INOJVIDUAL"S FIRST PERSONAL NAME


           INDIVIDUAL'S ADDITIONAL tiAME(S)l1NITIAL(S)                                                                                                                                           SUFFIX


-le MAILltlG ADDRESS 32300 NORTHWESTERN                                       HWY.                   CITY                                                 STATE   'POSTAL CODE                   COUNTRY
                                                                                                     FARMINGTON Hl_LLS                                    Ml       48334                         USA
8.   0    COLLATERAL CHANGE: Afs_g chcd> P-0.9. of th!!~ tow boxc:;:                   0    ADD collateral         D DELEll:     coJLaleral     D RESTATE covored CXJllateral          D    ASSlGN collaleral
          Jndic.ale collateral:
                                                                                                                                                      '
                                                                                                 '




9. NAME         OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only= name (9a or 9bJ 1n2me ~,Assignor. II !his 15 on Assignmenl)
     ff this is an Amendment ~U1hori2cd by a DEBTOR, c:heci-; here           0
                                                                   arid provide netrne of authoriz.ing Oobtor

       9a. ORGANIZATION'S NAMEB!SCAYNE CAPITAL FUNDING, LLC


OR 9b.' INDIVIDUAL'S SURNAME                                                                         FIRST PERSONAL NAME                                  ADDITION/,l NAME(S)lfNfTIALIS)        SUFFIX.



10. OPTIONAL FILER REFERENCE DATA:Qebtor: LEVEL                                    3   HOMES            &   DESIGN, LLC -             ASW/NJR (15492-17)
                                                                                                                                                                                              1668 82518

FILING OFFICE COPY -                 UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)




                                                                                                                                                                                      Exhibit 7
                                                                                                                                                                                  Page 36 of 44
         Case 3:19-cv-01928-HZ                Document 1-1            Filed 11/27/19       Page 108 of 118




                                                   STATE OF OREGON                 Oregon Secretary of State
                                                  Corporation Division - UCC       Filing Number:               91938377-2
                                                255 Capitol Street NE, Suite 151   Filing Date:      Oct 22, 2019 09:30 AM
                       UCC-3                        Salem, Or 97310-1327
                                                        (503) 986-2200
                                                     FilinglnOregon.com            Filed Electronically



  Action: Assignment

  Secured Party -
  Organization Name: FRANKLIN CAPITAL FUNDING, LLC
  Address 1: 32300 NORTHWESTERN HWY.
  City: FARMINGTON HILLS
  State: Ml, USA
  Zip Code: 48334



 Filer Information                                               Optional Filer Reference Data
 Corporation Service Company, 801 Adlai Stevenson Dr,            Debtor:LEVEL 3 HOMES & DESIGN, LLC-ASW/NJR (15492-17)
 Springfield, IL 62703                                           171684933

 Filer Authorization
 FRANKLIN CAPITAL GROUP, LLC (Secured Party)




Oregon UCC, UCC-3, Filing Number 91938377-2                                                                      Page 1 of 1




                                                                                                              Exhibit 7
                                                                                                          Page 37 of 44
                     Case 3:19-cv-01928-HZ                                        Document 1-1                     Filed 11/27/19                         Page 109 of 118




UCC FINANCIN.G STATEJ
FOLLOW INSTRUCTIONS                                               Ucc
 A. NAME & PHONE OF CONTACT AT FILER (option.,,,
      csc            1-800-858-5294
 B. E-MAIL CONTACT AT FILER (optional)
      SPRFiling@cscglobal.com
1--~~~~~~~~~~~~~~~~~~~~~~~~~-~--


 c. P''"'"'·""'"°''blNl.!:DGMENT_TO:_(~.ailJe and Addre~


                Corporation Serv/ce Com
               1127 Broadway St NE                   pany
               Suite 310
               Salem, OR 97301                                                        Filed In: Oregon
                                                                                                (S.O.~
                                                                                                                          THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTQR!S             NAME: Provide only llllli Deblor name (la or 1b) (use exaot, full name; do not ornll, modify, or abbreviate any port of tho Debtors name); if any par1 of the Individual Debtors
     name will ncl fil In line lb, la~ve all of llem 1 blank, check here    D .and provide the Individual bebtor information in item 10 of the Financing Slatomont Addendum (Form UCC1Ad}
      1a.ORGANIZAT)ON'SNAMEHEIRLOOM                               INC
OR                                                                                                                                                ADDITIONAL NAME(S)llNITIAl(S)              SUFFIX
      1b. IN.DIVlilUAL'S SURNAME                                                              FIRST PERSONAL NAME



              12055 NE GLENN
1c. MAILINGADDRESS                                                WIDING       OR.,           CllY
                                                                                              PORTLAND
                                                                                                                                                  STATE
                                                                                                                                                   OR
                                                                                                                                                            I97220
                                                                                                                                                                POSTAL CODE                  COUNTRY
                                                                                                                                                                                              USA
STE. 202, BLDG 3
2. DEBTOR'S NAME: Provfde only .QM Debtor name {2a or 2b} (use exact, full name; do not omit, modify, or abbreviate any part "of !he Debtors name); if any part ol !he Individual Deblors
 ' name will no! fit fn line 2b, leave all of item 2 blank, check here      O
                                                                       and provide Iha Individual Deblor infcrrnallon in Item 10 of the Financing Statement Addendum (Form VCC1Ad)

      2a. ORGANIZATION'S NAME

        .       .
OR
      2b. INDIVIDUAL'S SURNAME                                                                FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)/INITIAl(S)              SUFFIX


2c. MAILING ADDRESS                                                                           CITY                                                STATE     I   POSTAL CODE                  COUNTRY



3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY):                                   Provide only .QllJl. Secured Party name (3a or 3b)
      3e.ORGANIZATJON'SNAMEfRANKLIN CAPITAL GROUP, LLC


OR
      3b, INDIVIDUAL'S SURNAME                                                                FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)llNITIAL(S)              SUFFIX



3c. MAILING ADDRESS           32300         NORTHWESTERN HWY,                                 CITY                                                STATE     rOSTALCOOE                       COUNTRY
                                                                                              FARMINGTON HILLS                                     Ml           43334·                        USA
4. COLLATERAL: This financing sl;!IO[llen1 oov~rs the following FOllaternl:
  All personal property or tne Deotor incluamg, without limitation, all of the following property Debtor now or later owns or
  has an interest in, wherever located:

  a) all of the Debtor's Accounts, Chattel Paper, Deposit Accounts, Documents, Equipment, Farm .Products, Fixtures,
  Goods, General Intangibles, Instruments, Inventory, Investment Property, Letter of Credit Rights (whether or not given in
  support of Accounts), Software, as defined below (words and phrases used herein and not otherwise specifically defined
  herein shall have the respective meanings assigned to such terms as such terms are defined in the Uniform Commercial ·
  Code of the State of Michigan, as fn effect from time to time (the "UCC"), present and future, including but not limited to
  any items listed on Schedule 1 attached hereto, if any;
  b) all present and future insurance claims relqting to any of the above;
· c) all Goods, Instruments (including, without limit, promissory notes), Documents (including, without limit, negotiable
  Documents), policies and certificates of insurance, Deposit Accounts, and money or other property (except real property


5. Check .QQly_ If applicable   and check .Q.Illx one box: Collaleral is   D hs!d ln a Trust (see UCC1Ad, l!em 17 and Instructions} 0      being administered by a Decedenl's Personal      Represent~live
6)'1. Check ml!)'.   tt applicable and   check lllll\( one box:                                                                           6b. Chock .2Jlh'. tt applicablo and chock !>Illl one box:
     0      Pub!lc·Financ~ Transecllon              D Man~JfActurac1·Home Transaction         D A Debtor is a Transmitting U!ilily   0              Agricullural Lien      0    Non-UCC Filing

7. ALTERNATIVE DESIGNATfON (if applioabla):                   0   Lessee/Lessor        D    Consignee/Consignor       0 Sellar/Buyer                     BalJeelB.ailor        0    licensee/Licensor
B. OPTIONAL FILER REFERENCE DATA: :ASW/NJR                                  (15492-17)
                                                                                                                                                                                          1667 41482

FILING OFFICE COPY- UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20111)



                                                                                                                                                                                 Exhibit 7
                                                                                                                                                                             Page 38 of 44
                 Case 3:19-cv-01928-HZ                                     Document 1-1                         Filed 11/27/19                         Page 110 of 118




UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

9. NAME OF FIRST DEBTOR: Same as line 1a 'or 1b on Financing Statement: Ir line 1bw~s ler\ blank
   because lndil.ddua! Debtor nama did not rn, check her~    D
       9a. ORGANIZATION'S NAME
       HEIRLOOM INC <
                                 ..    -·

OR
       9b. INDIVIDUAL'S SURNAME


           FIRST PERSONAL NAME


           ADDITIONAL NAME(S)llNITIAL(S)                                                              ISUFFIX
                                                                                                                                THE ABOVE SPACE          IS FOR FILING OFFICE USE ONLY
10. DEBTOR'S NAME: Provide (10a or 10b) only .QW addillonal Doblor name or Debtor name that did nol filin                  line 1b or 2b of tho Finandng Statement (Form UCC1) (use exact, full name:
       do not omll, modify, or abbreviate any part of the Debtor>s name) and enter the mailing address in line 1Oc

       10a. ORGANIZATION'S NAME


OR
       10b. INDIVIDUAL'S SURNAME


            INDIVIDUAL'S FIRST PERSONAL NAME


            INDIVIDUAL'S ADDITIONAL NAME(S)llNITJAL(S)                                                                                                                                   SUFFIX


10c. MAILING ADDRESS                                                                                                                           'STATE     rOSTALCODE                     COUNTRY
                                                                                        IClTY


11.   0    ADDITIONAL       SECl'.JRED PARTY'S NAME              Q[    0    ASSIGNOR SECURED PARTY'S NAME: Provide only Jll)ll. name (\1a or 11b)
       1 la. ORGANIZATION'S NAME


OR
       11b. INDIVIDUAL'S SURNAME                                                         FIRST PERSONAL NAME                                    ADDITIONAL N/\ME(S)llNITIAL(S)           SUFFIX


11c. MAILING ADDRESS                                                                     CITY                                                   STATE     rOSTAL CODE                    COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4 (Collateral):
  which is not a fixture) which are now or later in possession of Secured Party, or as to which Secured Party now or later
  controls possession by documents or otherwise;
  d) all present and future books, records, and data of the Debtor relating to any of the above; and
· e) all present and future accessions, additions and attachments to, proceeds, parts, products, replacement,
  substitutions, Supporting Obligations and rights arising out of, any of the above, including but not limited to stock rights,
  subscription rights, interest, distributions, dividends, stock dividends, stock splits, or liquidating dividends, renewals, all


13.   0    This FINANCING STATEMENT is lo be filed [for record] (or recorded) In lne     14. This FINANCING STATEMENT:
           REAL.ESTATE RECORDS (lf ::ippl!cable}                                             0    co1,1ers timber lo be cut     0   covers as-extracted col!a!efal   D Is nled as a flxlure filing
15. NQme and address of a RECORD OWNER cf rnal estate described in item 16               16. Description or real eslale:
      (ir Debtor does not have a record ir.teres1):




17. MISCELLANEOUS:


FILING OFFICE COPY -               UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. 04/20/11)




                                                                                                                                                                             Exhibit 7
                                                                                                                                                                         Page 39 of 44
                 Case 3:19-cv-01928-HZ                                   Document 1-1                          Filed 11/27/19                  Page 111 of 118




 UCC FINANCING STATEMENT ADDENDUM
 FOLLOW INSTRUCTIONS

 9, NAME OF FIRST DEBTOR: Same a> line 1a or 1b on Financing Statement; if line 1b was tcft blank
    because Individual Debtor nBme did not fit, check here  O
        9a. ORGANIZATION'S NAME
       HEIRLOOM INC


 OR
        9b. INDIVIDUAL'S SURNAME


             FIRST PERSONAL NAME


             ADDITIONAL NAME(S}/INITIAL(S)                                                           ISUFFIX

                                                                                                                          THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 10.   DEBTOR'S       NAME: Provide(10a or 10b) only QM additional D•blornama or Debtorname thal did not !ii In line 1b or2b of Iha Financing Slolemenl (Form UCC1) (use exacl, full name;
       do not omil, modify, or abbreviate any part of !he Debtor's name} and enter Iha maillng address in line 1De

       10a. ORGANIZATION'S NAME


 OR                                                                                                                                                                                          -
       !Ob, INDIVIDUAL'S SURNAME


             INDIVIDUAL'S FIRST PERSONAL NAME


             INDIVIDUAL'S ADDITIONAL NAME(S)llNITIAL(S)                                                                                                                          SUFFIX


 1 De. MAILING ADDRESS                                                                  CITY                                            STATE      (OSTAL CDOE .                 COUNTRY



11.        -] ADDITIONAL    SECURED PARTY'S            NAME Q[        D ASSIGNOR SECURED PARTY'S NA1v1E: Provide only= name (11aor11b)
       11a. ORGANIZATION'S NAME


OR
       11b. INDIVIDUAL'S SURNAME                                                        FIRST PERSONAL NAME                              APDITIONAL NAME(S)llNITIAL(S) '         SUFFIX


11 c. MAILING ADDRESS                                                                   CITY                                            STATE     IPOSTAL CODE                   COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4 (Collateral):
 cash and Accounts, insurance policies and proceeds, arising from the sale, rent, lease, casualty loss or other disposition
 of any of the above and cash and other property which were proceeds of any of the above and are recovered by a
 bankruptcy trustee or otherwise as a preferential transfer by the Debtor.

 In this description of Collateral, a reference to a type of collateral shall not be limited by a separate reference to a more
 specific or narrower type of that colli=!teral.


13.    0    This FINANCING STATEMENT is to be filed [for record) (or recorded) in the   14. This FINANCING STATEMENT:
            REAL ESTATE REC_ORDS (if appllcab!e)                                            D covers timber to bo cut D     covers es-extracted' collaleral   Dis filed as a flx!ure fH!ng
15. N3ma and address of a RECORD OVVNER of real estate described in item 16             16. Description of reSI ~slate:
      (if Deb1or does nol have a record interest):




17. MISCELLANEOUS:




FILING OFFICE COPY -               UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. 04/20/11)



                                                                                                                                                                     Exhibit 7
                                                                                                                                                                 Page 40 of 44
                     Case 3:19-cv-01928-HZ                                   Document 1-1                          Filed 11/27/19                     Page 112 of 118




UCC FINANCING STATEMENT                                       ADDENDUM
FOLLOW INSTRUCTIONS

9, NAME       OF FIRST DEBTOR; Same es line 1a or 1b on Financing Slotomenl; if line 1b was left blank
       becausa lndividoal Deblor name did no\ fit, check hare  O
        9a. ORGANIZATION'S NAME
        HEIRLOOM INC


 OR     9b. INDIVIDUAL'S SURNAME


               FIRST PERSONAL NAME


               ADDITIONAL NAME(S)/INITIAL(S)                                                            ISUFFIX
                                                                                                                              THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10.    DEBTOR'S NAME: Provide (10a or 10b) only =additional Debtor name or Debtor name that did not flt in line 1b or 2b of the Financing Statement (Form UCC1) (use exact, full name;
        do not omit, modify, or abbreviate any part of the Debtor's name) and ontar the mailing :address In line 10c

        10a. ORGANIZATION'S NAME


OR
        10b. INDIVIDUAL.'S SURNAME


                INDIVIDUAL'S FIRST PERSONAL NAME


                INDIVIDUAL'S ADDITIONAL NAME(S)llNITIAL(S)                                                                                                                              SUFFIX


1Dc. MAILING ADDReSS
                                                                                           ICITY                                             ISTATE     IPOSTAL CODE                    COUNTRY



11.    0       ADDITIONAL     SECURED PARTY'S NAME .Q£                   0    ASSIGNOR SECURED PARTY'S NAME:-Provldeonty.Qll!l.nama (11aor 11b)
        11a. ORGANIZATION'S NAME


OR
        11b. INDIVIDUAL'S.SURNAME                                                          FIRST PERSONAL NAME                                ADD°ITIONAL NAME(S)llNITIAL(S)            SUFFIX


11c. MAILING ADDRESS                                                                        CfTY                                              SMTE      IPOSTAL CODE                    COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4 (Collateral):

 UNDER AN AGREEMENT BETWEEN DEBTOR AND SECURED PARTY, DEBTOR HAS AGREED NOT TO SELL,
 ASSIGN, PLEDGE OR OTHERWISE ENCUMBER THE COLLATERAL DESCRIBED IN THIS FINANCING
 STATEMENT, WHICH INCLUDES ALL AFTER ACQUIRED PROPERTY, INCLUDING ALL OF DEBTOR'S
 ACCOUNTS, FUTURE ACCOUNTS, CONTRACT RIGHTS, FUTURE SALES, RECEIPTS AND OTHER
 OBLIGATIONS. THE SALE, ASSIGNMENT, PLEDGE OR ENCUMBERING OF ANY SUCH COLLATERAL WOULD


1:3.   0       This FINANCING STATEMENT is lo be filed lfor record] (or recorded) In the   14. This FINANCING STATEMENT:
               REAL ESTATE RECORDS        I~ applicable)                                       0    covors limber lo be cul   0   covers as-<ixtracled collateral   D is filed as a fixlure Hl!ng
15, Name s.nd address of a RECORD OWNER of real oslata described in Hem 16                 16. Oescrlp.lion of real estate:
       (if Dabtor does not have a record interest}:




17. MISCELLANEOUS:



FILING OFFICE COPY -                 UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad)                                 (Rev. 04/20111)
           '

                                                                                                                                                                            Exhibit 7
                                                                                                                                                                        Page 41 of 44
                Case 3:19-cv-01928-HZ                                   Document 1-1                         Filed 11/27/19                        Page 113 of 118




UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

 9, NAME OF FIRST DEBTOR: Same a. line 1a or 1b on Financing S1alement; tt line 1b was           le~ blank
                                                          0
    because lndlvldual Debtor name did not fil 1 chack here

      9a, ORGANIZATION'S NAME

      HEIRLOOM INC


OR 9b, INDIVIDUAL'S SURNAME


           FIRST PERSONAL NAME




 I
          , ADDITIONAL NAME(S)/INITIAL(S)
                                                      '
                                                                                                   ISUFFIX

                                                                                                                           THE ABOVE SPA GE JS FOR FILING OFFICE USE ONLY
10. DEBTOR'S NAME; Provide (lOa or 10b) only .QM additional Doblor name or·Doblor name lhat did not Iii In lino 1b or 2b of Iha Financing Slolomenl (Form UCC1) (use exact, full name;
    do not omit, modify, or abbreviate any part of lhe Debtors nanle) and enler the mailing address in fine 10c
      1Da. ORGANIZATION'S NAME


OR
      \Ob. INDIVIDUAL'S SURNAME


            INDIVIDUAL'S FIRST PERSONAL NAME


            INDIVIDUAL'S ADDITIONAL NAME(S)llNITIAL(S)                                                                                                                                     SUFFIX


1Dc. MAILING ADDRESS                                                                                                                      'STATE      IPOSTALCDDE                          COUNTRY
                                                                                      'CITY


11.   0   ADDITIONAL SECURED PARTY'S NAME Q[                        D   ASSIGNOR SECURED PARTY'S NAME: Provide only ll.n!J. name (11a                            or   11b)
      11a. ORGANIZATION'S NAME


OR
      11b. INDJVIDUA0S SURNAME"                                                       FIRST PERSONAL NAME                                  ADDITIONAL NAME(S)/INITIAL(S)                   SUFFIX



11c. MAILING ADDRESS                                                                  CITY                                                 STATE      rOSTAL CODE                          COUNTRY



12, ADD1110NAL SPAGE FOR ITEM 4 (Collateral);
 CONSTITUTE TORTIOLJS INTERFERENCE WITH SECURED PARTY'S CONTRACTUAL RELATIONSHIP WITH
 DEBTOR. IN THE EVENT THAT ANY THIRD PARTY PURCHASES, TAKES AN ASSIGNMENT OR PLEDGE OF,
 AND/OR IS GRANTED A SECURITY INTEREST IN ANY OF THE ASSETS DESCRIBED IN THIS FINANCING
 STATMENT, SECURED PARTY ASSERTS A CLAIM TO ANY PROCEEDS THEREOF RECEIVED BY SUCH THIRD
 PARTY. DEBTOR HAS ALSO AGREED TO HOLD IN TRUST FOR SECURED PARTY ALL PAYMENTS RECEIVED IN
 CONNECTION WITH SECURED PARTY'S COLLATERAL, AND FROM THE SALE, LEASE OR OTHER DISPOSITION


13.   0   This FINANCING STATEMENT is lo be filed (for record) (or recorded) In lhe   14. This FINANCING STATEMENT:
          REAL ESTATE RECORDS        (~ appllcnble)                                       0    covers llmoer lo be cul     0   covers as..,xlracled collateral        D is filed as n fi>1ture filing
15, Name and address of a RECORD OWNER of real eslato described in item 16            16. Description of real eslal&:
    (\1 Debtor does not have a record interest):                      :




17. MISCELLANEOUS:



FILING OFFICE COPY -            UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev.                                    04/20/11)



                                                                                                                                                                              Exhibit 7
                                                                                                                                                                          Page 42 of 44
                   Case 3:19-cv-01928-HZ                                  Document 1-1                         Filed 11/27/19                     Page 114 of 118




UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

9, NAME OF FIRST DEBTOR: Sarne as line ta or 1b on Financing Statement; ir line 1b was left blank
   because Jndlvldual Debtor name did not fil 1 check here  O
      9a. ORGANIZATION'S NAME
      HEIRLOOM INC


OR    9b. INDIVIDUAL'S SURNAME


          FIRST PERSONAL NAME


          ADDITIONAL NAMIO(S)llNITIAL(S)                                                             ISUFFIX

                                                                                                                          THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10. DEBTOR'S NAME: Provide (10a or 10b) only QJJl! addiilonal Debtor name or Debtor name that did not fll in line 1b or 2b of lhe Financing Stalemenl (Fonrn UCC1) (use exact, full name;
      do not omit, modify, or abbreV!a1o any part or the Deblor's narnefand enter the mailing address in llne 10c
      10a. ORGANIZATION'S NAME


OR
      10b. INDIVIDUAL'S SURNAME


           INDIVIDUAL'S FIRST PERSONAL NAME


           INDIVIDUAL'S ADDITIONAL NAME(S)llNITtAL{S)                                                                                                                               SUFFIX

               '
                                                                                                                                        .I           I
                   '
1Oo. MAI UNG ADDRESS                                                                                                                        STATE     POSTAL CODE                   COUNTRY
                                                                                       !CITY


11.   0   ADDITIONAL SECURED PARTY'S NAME .Q!                         0    ASSIGNOR SECURED PARTY'S NAME: Provide only= name (11a or 11b)
      11a. ORGANIZATION'S NAME

OR
      11b. INDIVIDUAL'S SURNAME                                                         FIRST PERSONAL NAME                                ADDITIONAL NAME(S)llNITJAL(S)            SUFFIX


11o. MAILING ADDRESS                                                                    CITY                                                STATE    rOSTAL CODE                    COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4 (CollateraOc                                                                                                                                .
 OF SUCH COLLATERAL ANY ATTEMPT BY A THIRD PARTY TO EXERCISE DOMINION OR CONTROL OVER THE
 COLLATERAL DESCRIBED IN THIS FINANCING STATEMENT WOULD CONSTITUTE CONVERSION OF SECURED
 PARTY'S COLLATERAL.




13,   0   This FINANCING STATEMENTis lo be filed [fcrrecord) (orrecorded) in lhe        14. Tnis FINANCING STATEMENT:
          REAL ESTATE RECORDS (if applicable)                                               D covers timber to be cut     (:]   ~vers as-extracled cc!lalerat   D ls filed as a fixture filing
                                                                                                                                             .~~~~~-="--~~~~~~"-~
15. Name and address of a RECORD OVv'NER of real es!alo described in item 16            16. Description or real estate:
    (if Debtor does not have a record interest):




17. MISCELLANEOUS:



FILING OFFICE COPY-: UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. 04/20/11)




                                                                                                                                                                        Exhibit 7
                                                                                                                                                                    Page 43 of 44
            Case 3:19-cv-01928-HZ              Document 1-1           Filed 11/27/19      Page 115 of 118



                                                  STATE OF OREGON                  Oregon Secretary of State
                                                  Corporation Division - UCC       Filing Number:               91981872-1
                                                255 Capitol Street NE, Suite 151   Filing Date:      Oct 22, 2019 09:31 AM
                       UCC-3                        Salem, Or 97310-1327
                                                        (503) 986-2200
                                                     FilinglnOregon.com            Filed Electronically



  Action: Assignment

  Secured Party -
  Organization Name: FRANKLIN CAPITAL FUNDING, LLC
  Address 1: 32300 NORTHWESTERN HWY.
  City: FARMINGTON HILLS
  State: Ml, USA
  Zip Code: 48334



 Filer Information                                               Optional Filer Reference Data
 Corporation Service Company, 801 Adlai Stevenson Dr,            Debtor:HEIRLOOM INC-:ASW/NJR (15492-17) BH    171491236
 Springfield, IL 62703

 Filer Authorization
 FRANKLIN CAPITAL GROUP, LLC (Secured Party)




Oregon UCC, UCC-3, Filing Number 91981872-1                                                                      Page 1 of 1


                                                                                                          Exhibit 7
                                                                                                      Page 44 of 44
      Case 3:19-cv-01928-HZ           Document 1-1       Filed 11/27/19     Page 116 of 118




October 28, 2019



Level 3 Homes & Design, LLC
12055 NE Glenn Widing Dr., Suite 202
Portland, OR 97220
Attention: Jeremy Killian and Ryan Donato


Re:      FINANCING ARRANGEMENTS AMONG FRANKLIN CAPITAL FUNDING, LLC
         ("LENDER") (SUCCESSOR BY ASSIGNMENT TO FRANKLIN CAPITAL GROUP,
         LLC), LEVEL 3 HOMES & DESIGN, LLC ("BORROWER"), AND LEVEL 3, LLC,
         HEIRLOOM INC., JEREMY KILLIAN AND RYAN DONATO (COLLECTIVELY,
         "GUARANTORS")

Dear Messrs. Killian and Donato:

Please refer to any and all documents, instruments, and agreements executed in connection with
the financing arrangements from Lender to Borrower and Guarantors (collectively, the "Loan
Documents"). All amounts due from Borrower to Lender, whether now or in the future,
contingent, fixed, primary and/or secondary, including, but not limited to, principal, interest,
inside and outside counsel fees, audit fees, costs, expenses and any and all other charges
provided for in the Loan Documents are identified collectively as the "Liabilities." All
capitalized terms not defined in this letter have the meanings set forth in the Loan Documents,
including that certain Letter Agreement, dated as of July 15, 2019, among Borrower, Franklin
Capital Group, LLC and Lender (the "Letter Agreement").

As of October 17, 2019 the Liabilities include, but are not limited to, the following:


  Loans (original note amount and date)                   Principal                 Interest

Promissory Note (Term Loan)
                                                       $1,570,013.77               $28,783.59
($1,600,000; 7/15/19)
                                    ·-·--



The amounts referenced above are exclusive of interest accruing after October 17, 2019, and any
costs, and· expenses (including, but not limited to, inside and outside counsel fees), which
amounts shall be immediately due and payable to Lender upon demand.

It has come to our attention that several Events of Default exist under the Loan Documents,
including, but not limited to, the following:

      (a) Borrower is delinquent with respect to payment of both state and federal taxes; and




                                                                                         Detroit_16347805_1



                                                                                               Exhibit 8
                                                                                             Page 1 of 3
      Case 3:19-cv-01928-HZ                  Document 1-1       Filed 11/27/19   Page 117 of 118




      (b) Borrower is delinquent with respect to various reporting requirements under Section 4 of
          the Letter Agreement, including but not limited to the requirements to provide monthly
          financial statements, monthly accounts receivable and accounts payable agings and
          monthly inventory reports.

The Term Loan is a term obligation. For the reasons outlined above, Lender accelerates the Term
Loan and demands payment in full of all of the Liabilities. By copy of this letter demand for
payment of the Liabilities is also made of Guarantors.

Lender's acceptance of any payment of the Liabilities after the date of this letter is not a waiver
of any defaults.

Lender anticipates that discussions addressing the Liabilities may take place in the future. During
the course of such discussions, Lender, Borrower and Guarantors may touch upon and possibly
reach a preliminary understanding on one or more issues prior to concluding negotiations.
Notwithstanding this fact and absent an express written waiver by Lender, Lender will not be
bound by an agreement on any individual issues unless and until an agreement is reached and
reduced to writing and signed by Borrower, Guarantors and Lender.

Please contact me at your earliest convenience to arrange for the payment in full of all of the
Liabilities.

Lender reserves all of its rights and remedies under the Loan Documents and applicable law, any
or all of which rights and remedies may be exercised by Lender without further notice. Lender's
failure to exercise any such right or remedy shall not be construed as a waiver or modification of
those rights or as an offer of forbearance. Nothing in this letter shall constitute a waiver of any
default. Lender's forbearance from taking action to collect the Liabilities is from day to day in
Lender's sole discretion.


Very truly yours,

FRANKLIN CAPITAL FUNDING, LLC


By: (:3 _AA:.,,&~, VL. T~-.....---./()'"7\A--"'-t"--...._
        Brian R. Trumbauer, Its Attorney
Bodman PLC
61h Floor at Ford Field
1901 St. Antoine Street
Detroit, MI 48226
(313) 259-7777

cc:      Level 3, LLC
         12055 NE Glenn Widing Dr.
         Building 3, Suite 202
         Portland, OR 97220


                                                            2
                                                                                       Dctroit_l6347805_1



                                                                                             Exhibit 8
                                                                                           Page 2 of 3
Case 3:19-cv-01928-HZ      Document 1-1    Filed 11/27/19   Page 118 of 118




  Heirloom Inc.
  19700SW1181h Avenue
  Portland, OR 97220

  Jeremy Killian
  17050 SE Rhododendron St.
  Happy Valley, OR 97086

  Ryan Donato
  298 SW 381h Loop
  Gresham, OR 97080

  Franklin Capital Funding, LLC
  32300 Northwestern Hwy, Suite #200
  Farmington Hills, MI 48334
  Attention: Shaya Baum




                                       3
                                                                   Detroit_l6347805_ l


                                                                         Exhibit 8
                                                                       Page 3 of 3
